Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 5 TO RECEIVABLES PURCHASE AGREEMENT

This AMENDMENT NO. 5 TO RECEIVABLES PURCHASE AGREEMENT, dated as of May 13, 2019
(this “Amendment”), is entered into among HSFR, INC., a Delaware corporation, as
seller (the “Seller”), THE PURCHASERS LISTED ON THE SIGNATURE PAGES HERETO (the
“Purchasers”), THE PURCHASER AGENTS LISTED ON THE SIGNATURE PAGES HERETO (the
“Purchaser Agents”), MUFG BANK, LTD. (F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD.), as agent (in such capacity, together with its successors and assigns in
such capacity, the “Agent”) for each Purchaser Group, and, solely with respect
to Section 10, HENRY SCHEIN, INC. (“HS”), a Delaware corporation, as performance
guarantor (the “Performance Guarantor”).

BACKGROUND

The Seller, HS, as initial Servicer, Purchasers, Purchaser Agents and Agent are
parties to a Receivables Purchase Agreement, dated as of April 17, 2013 (as
amended by that certain Omnibus Amendment No. 1, dated as of July 22, 2013, that
certain Omnibus Amendment No. 2, dated as of April 21, 2014, that certain
Amendment No. 1 to Receivables Purchase Agreement, dated as of September 22,
2014, that certain Amendment No. 2 to Receivables Purchase Agreement, dated as
of April 14, 2015, that certain Amendment No. 3 to Receivables Purchase
Agreement, dated as of June 1, 2016, and that certain Amendment No. 4 to
Receivables Purchase Agreement, dated as of July 6, 2017, and as further
amended, restated, modified or supplemented through the date hereof, the
“Receivables Purchase Agreement”). The parties are entering into this Amendment
to amend or otherwise modify the Receivables Purchase Agreement.

AGREEMENT

1.    Definitions. Capitalized terms are used in this Amendment as defined in
Exhibit I to the Receivables Purchase Agreement.

2.    Amendments to Receivables Purchase Agreement. The parties to the
Receivables Purchase Agreement hereby agree that the Receivables Purchase
Agreement is amended in its entirety in the form attached hereto as Annex A.

3.    Representations and Warranties. The Seller hereby certifies, represents
and warrants to the Agent, each Purchaser Agent and each Purchaser that on and
as of the date hereof:

(a)    each of its representations and warranties contained in Article V of the
Receivables Purchase Agreement is true and correct, in all material respects, on
and as of the date hereof; and

(b)    no Termination Event or Unmatured Termination Event exists.

4.    Conditions to Effectiveness. This Amendment shall become effective on the
date (the “Effective Date”) when each Purchaser Agent shall have received:

(a)    counterparts of this Amendment duly executed by the other parties hereto;



--------------------------------------------------------------------------------

(b)    a copy of the resolutions of the Board of Directors of each Seller Party
and Performance Guarantor certified by its Secretary authorizing such Person’s
execution, delivery and performance of this Amendment and the performance of its
obligations under the Receivables Purchase Agreement (as amended by this
Amendment); and

(c)    counterparts of that certain Third Amended and Restated Fee Letter, dated
as of the date hereof, duly executed by the parties thereto.

5.    Ratification. This Amendment constitutes an amendment to the Receivables
Purchase Agreement. After the execution and delivery of this Amendment, all
references to the Receivables Purchase Agreement in any document shall be deemed
to refer to the Receivables Purchase Agreement as amended by this Amendment,
unless the context otherwise requires. Except as amended above, the Receivables
Purchase Agreement is hereby ratified in all respects. Except as set forth
above, the execution, delivery and effectiveness of this Amendment shall not
operate as an amendment or waiver of any right, power or remedy of the parties
hereto under the Receivables Purchase Agreement, nor constitute an amendment or
waiver of any provision of the Receivables Purchase Agreement. This Amendment
shall not constitute a course of dealing among the parties hereto at variance
with the Receivables Purchase Agreement such as to require further notice by any
of the Agent, the Purchaser Agents or the Purchasers to require strict
compliance with the terms of the Receivables Purchase Agreement in the future,
as amended by this Amendment, except as expressly set forth herein. The Seller
hereby acknowledges and expressly agrees that each of the Agent, the Purchaser
Agents and the Purchasers reserves the right to, and does in fact, require
strict compliance with all terms and provisions of the Receivables Purchase
Agreement, as amended herein.

6.    Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, and each counterpart shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument. Counterparts of this Amendment may be delivered
by facsimile transmission or other electronic transmission, and such
counterparts shall be as effective as if original counterparts had been
physically delivered, and thereafter shall be binding on the parties hereto and
their respective successors and assigns.

7.    Governing Law. This Amendment shall be governed by, and construed in
accordance with the law of the State of New York without regard to the
principles of conflicts of law thereof (other than Sections 5-1401 and 5-1402 of
the New York General Obligations Law).

8.    Section Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment, the Receivables Purchase Agreement or any other Transaction Document
or any provision hereof or thereof.

9.    Transaction Document. This Amendment shall constitute a Transaction
Document under the Receivables Purchase Agreement.

 

2



--------------------------------------------------------------------------------

10.    Ratification of Performance Undertaking. After giving effect to this
Amendment and the transactions contemplated hereby, all of the provisions of the
Performance Undertaking shall remain in full force and effect and the
Performance Guarantor hereby ratifies and affirms the Performance Undertaking
and acknowledges that the Performance Undertaking has continued and shall
continue in full force and effect in accordance with its terms.

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers hereunto duly authorized as of the day and
year first above written.

 

HSFR INC.,

as Seller

By:   /s/ Michael Amodio   Name:   Michael Amodio   Title:   Treasurer



--------------------------------------------------------------------------------

Solely with respect to Section 10:

HENRY SCHEIN, INC.,

as Performance Guarantor

By:   /s/ Michael Amodio   Name: Michael Amodio   Title: VP Treasurer



--------------------------------------------------------------------------------

MUFG BANK, LTD. (F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.), as Purchaser
Agent for Victory Receivables Corporation By:   /s/ Eric Williams   Name: Eric
Williams   Title: Managing Director



--------------------------------------------------------------------------------

VICTORY RECEIVABLES CORPORATION, as an Uncommitted Purchaser By:   /s/ Kevin J.
Corrigan   Name: Kevin J. Corrigan   Title: Vice President



--------------------------------------------------------------------------------

MUFG BANK, LTD. (F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.), as Related
Committed Purchaser for Victory Receivables Corporation By:   /s/ Eric Williams
  Name: Eric Williams   Title: Managing Director



--------------------------------------------------------------------------------

MUFG BANK, LTD. (F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.), as Agent By:  
/s/ Eric Williams   Name: Eric Williams   Title: Managing Director



--------------------------------------------------------------------------------

ANNEX A

RECEIVABLES PURCHASE AGREEMENT

DATED AS OF APRIL 17, 2013

AMONG

HSFR, INC., AS SELLER,

HENRY SCHEIN, INC., AS INITIAL SERVICER,

THE VARIOUS PURCHASER GROUPS FROM TIME TO TIME PARTY HERETO

AND

MUFG BANK, LTD. (F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.), AS AGENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I.    PURCHASE ARRANGEMENTS

  

Section 1.1

  Purchase Facility      1  

Section 1.2

  Incremental Purchases      2  

Section 1.3

  Decreases      3  

Section 1.4

  Deemed Collections; Purchase Limit      3  

Section 1.5

  Payment Requirements and Computations      4  

Section 1.6

  Sharing of Payments, etc      4  

Section 1.7

  Taxes      5  

ARTICLE II.    PAYMENTS AND COLLECTIONS

  

Section 2.1

  Payments of Recourse Obligations      5  

Section 2.2

  Collections Prior to the Facility Termination Date      5  

Section 2.3

  Repayment on the Facility Termination Date; Collections      6  

Section 2.4

  Payment Rescission      7  

ARTICLE III.    COMMERCIAL PAPER FUNDING

  

Section 3.1

  CP Costs      7  

Section 3.2

  Calculation of CP Costs      7  

Section 3.3

  CP Costs Payments      7  

Section 3.4

  Default Rate      7  

ARTICLE IV.    BANK FUNDINGS

  

Section 4.1

  Bank Fundings      7  

Section 4.2

  Yield Payments      8  

Section 4.3

  Suspension of the LIBO Rate      8  

Section 4.4

  Default Rate      8  

Section 4.5

 

LIBOR Replacement

     8  

ARTICLE V.    REPRESENTATIONS AND WARRANTIES

  

Section 5.1

  Representations and Warranties of the Seller      9  

Section 5.2

  Representations and Warranties of the Seller With Respect to Each Sale of
Receivables      13  

Section 5.3

  Representations and Warranties of Servicer      14  

ARTICLE VI.    CONDITIONS OF PURCHASES

  

Section 6.1

  Conditions Precedent to Initial Incremental Purchase; Closing Date      17  

Section 6.2

  Conditions Precedent to All Purchases and Reinvestments      17  

 

i



--------------------------------------------------------------------------------

         Page   ARTICLE VII.    COVENANTS   

Section 7.1

  Affirmative Covenants of the Seller      18  

Section 7.2

  Negative Covenants of the Seller      22  

Section 7.3

  Affirmative Covenants of the Servicer      25  

Section 7.4

  Negative Covenants of the Servicer      28  

ARTICLE VIII.    ADMINISTRATION AND COLLECTION

  

Section 8.1

  Designation of Servicer      30  

Section 8.2

  Duties of Servicer      30  

Section 8.3

  Collection Notices      31  

Section 8.4

  Responsibilities of Seller      32  

Section 8.5

  Settlement Reports      32  

Section 8.6

  Servicing Fee      32  

ARTICLE IX.    TERMINATION EVENTS

  

Section 9.1

  Termination Events      32  

Section 9.2

  Remedies      35  

ARTICLE X.    INDEMNIFICATION

  

Section 10.1

  Indemnities by the Seller Parties      36  

Section 10.2

  Increased Cost and Reduced Return      38  

Section 10.3

  Other Costs and Expenses      39  

ARTICLE XI.    THE AGENTS

  

Section 11.1

  Appointment and Authorization      39  

Section 11.2

  Delegation of Duties      40  

Section 11.3

  Exculpatory Provisions      40  

Section 11.4

  Reliance by Agents      41  

Section 11.5

  Notice of Termination Events      41  

Section 11.6

  Non-Reliance on Agent, Purchaser Agents and Other Purchasers      42  

Section 11.7

  Agents and Affiliates      42  

Section 11.8

  Indemnification      42  

Section 11.9

  Successor Agent      43  

ARTICLE XII.    ASSIGNMENTS AND PARTICIPATIONS

  

Section 12.1

  Successors and Assigns; Participations; Assignments      43  

 

ii



--------------------------------------------------------------------------------

         Page  

ARTICLE XIII.    MISCELLANEOUS

  

Section 13.1

  Waivers and Amendments      45  

Section 13.2

  Notices      46  

Section 13.3

  Protection of Agent’s Security Interest      46  

Section 13.4

  Confidentiality      47  

Section 13.5

  Bankruptcy Petition      48  

Section 13.6

  Limitation of Liability      48  

Section 13.7

  CHOICE OF LAW      49  

Section 13.8

  CONSENT TO JURISDICTION      49  

Section 13.9

  WAIVER OF JURY TRIAL      49  

Section 13.10

  Integration; Binding Effect; Survival of Terms      49  

Section 13.11

  Counterparts; Severability; Section References      50  

Section 13.12

  Characterization      50  

Section 13.13

  Federal Reserve      51  

Section 13.14

  Patriot Act      51  

 

iii



--------------------------------------------------------------------------------

Exhibits and Schedules

 

Exhibit I    Definitions Exhibit II    Form of Purchase Notice Exhibit III   
Places of Business of the Seller Parties; Locations of Records Exhibit IV   
Form of Compliance Certificate Exhibit V    Form of Collection Account Agreement
Exhibit VI    Form of Settlement Report Exhibit VII    Form of Assumption
Agreement Exhibit VIII    Form of Transfer Supplement Exhibit IX    Form of
Performance Undertaking Exhibit X    List of Responsible Officers Exhibit XI   
Form of Interim Settlement Report Exhibit XII    Form of Reduction Notice
Exhibit XIII    Form of Maximum Purchase Limit Decrease Request Exhibit XIV   
Calculation Periods Schedule A    Closing Documents

 

iv



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

THIS RECEIVABLES PURCHASE AGREEMENT, dated as of April 17, 2013 is entered into
by and among:

(a) HSFR, Inc., a Delaware corporation (“Seller”),

(b) Henry Schein, Inc., a Delaware corporation (“Schein”), as initial Servicer
(the Servicer together with Seller, the “Seller Parties” and each, a “Seller
Party”),

(c) the various Purchaser Groups from time to time party hereto, and

(d) MUFG Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.), as agent for
each Purchaser Group (together with its successors and assigns in such capacity,
the “Agent”).

Unless defined elsewhere herein, capitalized terms used in this Agreement shall
have the meanings assigned to such terms in Exhibit I.

PRELIMINARY STATEMENTS

1.    Seller desires to transfer and assign Receivable Interests from time to
time.

2.    The Purchasers desire to purchase Receivable Interests from Seller from
time to time.

3.    MUFG Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.) has been
requested and is willing to act as Agent on behalf of the Purchasers and their
assigns in accordance with the terms hereof.

In consideration of the mutual agreements, provisions and covenants contained
herein, the sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I.

PURCHASE ARRANGEMENTS

Section 1.1    Purchase Facility.

(a)    Upon the terms and subject to the conditions of this Agreement
(including, without limitation, Article VI), from time to time prior to the
Facility Termination Date, Seller may request that the Purchaser Groups purchase
from Seller undivided ownership interests in the Receivables and the associated
Related Security and Collections (which interest shall be held by the Agent on
behalf of the applicable Purchasers). Each Uncommitted Purchaser may (in its
sole discretion), and each Related Committed Purchaser severally hereby agrees
to, make Incremental Purchases, on the terms and subject to the conditions
hereof before the Facility Termination Date, ratably based on the applicable
Purchaser Group’s Ratable Share of each Incremental Purchase requested pursuant
to Section 1.2 (and, in the case of each Related Committed Purchaser, its
Commitment Percentage of its Purchaser Group’s Ratable Share of such



--------------------------------------------------------------------------------

Purchase); provided that no Purchase shall be made by any Purchaser if, after
giving effect thereto, either (i) if such Purchaser is a Related Committed
Purchaser, such Purchaser’s aggregate Invested Amount would exceed its Available
Commitment, (ii) the Group Invested Amount would exceed the Group Commitment for
such Purchaser’s Purchaser Group, (iii) the aggregate of the Receivable
Interests would exceed 100% or (iv) the Aggregate Invested Amount would exceed
the Purchase Limit. It is the intent of the Conduit Purchasers to fund any
Purchases hereunder through the issuance of Commercial Paper. If any Purchaser
funds or refinances its investment in a Receivable Interest through any means
other than the issuance of Commercial Paper, in lieu of paying CP Costs on the
Invested Amount pursuant to Article III hereof, Seller will pay Yield thereon at
the applicable Yield Rate in accordance with Article IV hereof. Nothing herein
shall be deemed to constitute a commitment of any Conduit Purchaser to issue
Commercial Paper.

(b)    Seller may in its sole discretion, upon at least 45 Business Days’
written notice to the Agent (which shall promptly forward a copy to each
Purchaser Agent), call and repurchase from the Purchasers all right, title and
interest in the Receivables and terminate the purchase facility in whole, or
upon at least 15 Business Days’ written notice in a form set forth as Exhibit
XIII (each such notice, a “Maximum Purchase Limit Decrease Notice”) to the Agent
(which shall promptly forward a copy to each Purchaser Agent) reduce in part the
unused portion of the Maximum Purchase Limit (but not below the amount which
would cause the Group Invested Amount of any Purchaser Group to exceed its Group
Commitment (after giving effect to such reduction) and, unless terminated in
whole, not below $200,000,000); provided that each partial reduction of the
Maximum Purchase Limit shall be in an amount equal to $10,000,000 (or a larger
integral multiple of $1,000,000 if in excess thereof). Such reduction shall,
unless otherwise agreed to in writing by the Seller, the Agent and each
Purchaser Agent, be applied ratably to reduce the Group Commitment of each
Purchaser Group.

(c)    Seller may from time to time request that the Purchaser Groups increase
their respective existing Group Commitments and, to the extent the existing
Purchaser Groups do not consent to any such requested increase, Seller may add a
new Purchaser Group as a party hereto; provided that (i) each Purchaser Agent
(on behalf of the related Purchaser Group) shall, in its sole discretion, make a
determination whether or not to grant any request to increase its Purchaser
Group’s Group Commitment and (ii) the prior written consent of the Agent shall
be required for any such increase or addition (such consent not to be
unreasonably withheld, conditioned or delayed).

Section 1.2    Incremental Purchases. Seller shall provide the Agent and each
Purchaser Agent with at least one (1) Business Day’s prior written notice in a
form set forth as Exhibit II hereto of each Incremental Purchase (each, a
“Purchase Notice”) by 12:00 noon (New York time) on the Business Day prior to
the Purchase Date. Each Purchase Notice shall be subject to Section 6.2 hereof
and, except as set forth below, shall be irrevocable and shall specify the
requested Purchase Price (which shall not be less than $1,000,000, or a larger
integral multiple of $100,000, with respect to each Purchaser Group) and the
Purchase Date. Following receipt of a Purchase Notice, the applicable Purchaser
Agent will determine whether the related Uncommitted Purchaser will fund the
requested Incremental Purchase. If such Uncommitted Purchaser (in its sole
discretion) elects not to fund an Incremental Purchase, the Incremental Purchase
shall be funded ratably by its Related Committed Purchasers (in accordance with
such Related Committed Purchasers’ Available Commitments). On each Purchase
Date, upon

 

2



--------------------------------------------------------------------------------

satisfaction of the applicable conditions precedent set forth in Article VI,
each applicable Purchaser shall deposit to the Facility Account, in immediately
available funds, no later than 2:00 p.m. (New York time), an amount equal to
such Purchaser’s portion (based on each Purchaser Group’s Ratable Share and, if
applicable, such Purchaser’s Available Commitment) of the requested Purchase
Price.

Section 1.3    Decreases.

(a)    Optional Reductions. Seller shall provide the Agent and each Purchaser
Agent with prior written irrevocable notice in the form set forth as Exhibit XII
hereto (a “Reduction Notice”) of any proposed reduction of Aggregate Invested
Amount (a) at least three (3) Business Days prior to any such proposed reduction
greater than or equal to $50,000,000 and (b) at least one (1) Business Day prior
to any such proposed reduction less than $50,000,000. Such Reduction Notice
shall designate (i) the date (the “Proposed Reduction Date”) upon which any such
reduction of Aggregate Invested Amount shall occur, and (ii) the amount of
Aggregate Invested Amount to be reduced (the “Aggregate Reduction”) which shall
be applied to all Receivable Interests (ratably, according to each Purchaser’s
aggregate Invested Amount).

(b)    Mandatory Reductions. Seller shall also ensure that the aggregate of the
Receivable Interests shall at no time exceed 100%. If the aggregate of the
Receivable Interests exceeds 100%, Seller shall pay to each Purchaser Agent for
the benefit of the related Purchasers on or before the next Business Day an
amount to be applied to reduce the Aggregate Invested Amount (ratably, according
to each Purchaser’s aggregate Invested Amount), such that after giving effect to
such payment the aggregate of the Receivable Interests equals or is less than
100%.

Section 1.4    Deemed Collections; Purchase Limit.

(a)    If on any day:

(i)    the Outstanding Balance of any Receivable is reduced or cancelled as a
result of any credit issued for returned or repossessed goods, any shortages,
any pricing adjustment, any volume rebate or any other allowance, adjustment or
deduction by Originator or any Affiliate thereof, or as a result of any
governmental or regulatory action, or

(ii)    the Outstanding Balance of any Receivable is reduced or canceled as a
result of a setoff or disputed item in respect of any claim by the Obligor
thereof (whether such claim arises out of the same or a related or an unrelated
transaction), or

(iii)    the Outstanding Balance of any Receivable is reduced on account of the
obligation of Originator or any Affiliate thereof to pay to the related Obligor
any rebate or refund, or

(iv)    the Outstanding Balance of any Receivable is less than the amount
included in calculating the Net Pool Balance for purposes of any Settlement
Report (for any reason other than receipt of Collections), or

 

3



--------------------------------------------------------------------------------

(v)    any of the representations or warranties of Seller with respect to any
Receivable set forth in Article V were not true in all material respects when
made,

then, on such day, Seller shall (I) be deemed to have received a Collection of
such Receivable (A) in the case of clauses (i) through (iv) above, in the amount
of such reduction or cancellation or the difference between the actual
Outstanding Balance and the amount included in calculating such Net Pool
Balance, as applicable; and (B) in the case of clause (v) above, in the amount
of the Outstanding Balance of such Receivable and, not later than two
(2) Business Days thereafter shall pay to the Collection Account the amount of
any such Collection deemed to have been received or (II) prior to the occurrence
of a Termination Event, setoff the amount of such reduction or cancellation
against the purchase price otherwise owed to the Applicable Originator for
additional Receivables.

(b)    Seller shall ensure that the Aggregate Invested Amount at no time exceeds
the Purchase Limit. If at any time the Aggregate Invested Amount exceeds the
Purchase Limit, Seller shall pay to each Purchaser Agent for the benefit of the
related Purchasers immediately an amount to be applied to reduce the Aggregate
Invested Amount (ratably, according to each Purchaser’s aggregate Invested
Amount), such that after giving effect to such payment the Aggregate Invested
Amount is less than or equal to the Purchase Limit.

Section 1.5    Payment Requirements and Computations. All amounts to be paid or
deposited by any Seller Party pursuant to any provision of this Agreement shall
be paid or deposited in accordance with the terms hereof no later than 2:00 p.m.
(New York time) on the day when due in immediately available funds, and if not
received before 2:00 p.m. (New York time) shall be deemed to be received on the
next succeeding Business Day. If such amounts are payable to or for the account
of any Purchaser, such amounts shall be paid to the account from time to time
specified by the related Purchaser Agent to the Seller and the Servicer. All
computations of CP Costs, Yield, per annum fees calculated as part of any CP
Costs, per annum fees hereunder and per annum fees under the Fee Letters shall
be made on the basis of a year of 360 days for the actual number of days elapsed
(other than Yield calculated at the Prime Rate or the Federal Funds Effective
Rate, which shall be made on the basis of a year of 365 or 366 days, as the case
may be). If any amount hereunder shall be payable on a day which is not a
Business Day, such amount shall be payable on the next succeeding Business Day.

Section 1.6    Sharing of Payments, etc. If any Purchaser (for purpose of this
Section 1.6 only, a “Recipient”) shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of setoff, or otherwise) on
account of any interest in the Receivable Interest owned by it in excess of its
ratable share thereof, such Recipient shall forthwith purchase from the
Purchasers entitled to a share of such amount participations in the percentage
interests owned by such Persons as shall be necessary to cause such Recipient to
share the excess payment ratably with each such other Person entitled thereto;
provided that if all or any portion of such excess payment is thereafter
recovered from such Recipient, such purchase from each such other Person shall
be rescinded and each such other Person shall repay to the Recipient the
purchase price paid by such Recipient for such participation to the extent of
such recovery, together with an amount equal to such other Person’s ratable
share (according to the proportion of (a) the amount of such other Person’s
required payment to (b) the total amount so recovered from the Recipient) of any
interest or other amount paid or payable by the Recipient in respect of the
total amount so recovered.

 

4



--------------------------------------------------------------------------------

Section 1.7    Taxes.

(a)    The Seller agrees that any and all payments by the Seller under this
Agreement shall be made free and clear of and without deduction for any and all
current or future taxes, stamp or other taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, other than
Excluded Taxes; provided that if the Seller shall be required under applicable
law to deduct any such taxes from such payments, then (i) the Seller shall make
such deductions, and (ii) the Seller shall pay the full amount deducted to the
relevant Official Body in accordance with applicable law, the sum payable shall
be increased as necessary so that after making all required deductions the
recipient of such payment receives an amount equal to the sum it would have
received had no such deductions been made.

(b)    The Agent, each Purchaser Agent (if other than the Agent) and each
Purchaser agrees to provide, on or before the first date on which any payment is
required to be made to such Person under this Agreement, (i) a properly
completed and duly executed Internal Revenue Service Form W-9, (ii) a properly
completed, duly executed Internal Revenue Service Form W-8ECI, or (iii) in the
case of a Purchaser Agent (if other than the Agent) or a Purchaser, a properly
completed, duly executed Internal Revenue Service Form W-8BEN establishing an
exemption from U.S. federal withholding tax pursuant to the “interest” article
of an applicable income tax treaty.

ARTICLE II.

PAYMENTS AND COLLECTIONS

Section 2.1    Payments of Recourse Obligations. Seller hereby promises to pay
the following (collectively, the “Recourse Obligations”):

(a)    all amounts due and owing under Section 1.3 or 1.4 on the dates specified
therein;

(b)    the fees set forth in the Fee Letters on the dates specified therein;

(c)    all accrued and unpaid Yield on the Receivable Interests accruing Yield
at the Yield Rate on each Settlement Date applicable thereto;

(d)    all accrued and unpaid CP Costs on the Receivable Interests funded with
Commercial Paper on each Settlement Date; and

(e)    all Broken Funding Costs and all amounts due and owing under Article X,
including, Indemnified Amounts, in each case, upon demand.

Section 2.2    Collections Prior to the Facility Termination Date.

(a)    If at any time any Collections (including any Deemed Collections) are
received in the Collection Accounts prior to the Facility Termination Date,
Seller hereby requests and each Purchaser hereby agrees to make, simultaneously
with such receipt, a reinvestment (each, a “Reinvestment”) with the Purchasers’
Portion of the balance of each and every Collection received by the Servicer
such that, after giving effect to such Reinvestment, the

 

5



--------------------------------------------------------------------------------

Invested Amount of the Receivable Interests of each Purchaser immediately after
such receipt and corresponding Reinvestment shall be equal to the amount of such
Invested Amounts immediately prior to such receipt. Notwithstanding the
foregoing, (i) all such Reinvestments shall be subject to Section 6.2 and
(ii) the Servicer may retain in the Collection Accounts amounts for distribution
on the following Settlement Date or for decreases in the Aggregate Investment
Amount in accordance with Section 1.3.

(b)    On each Settlement Date prior to the Facility Termination Date, the
Servicer shall remit to each Purchaser Agent for the benefit of its Purchaser
Group (or, if applicable, to the Agent for its own benefit) the amounts set
aside during the preceding Calculation Period that have not been subject to a
Reinvestment and (after deduction of its Servicing Fee) apply such amounts (if
not previously paid in accordance with Section 2.1) to the Aggregate Unpaids in
the order specified:

first, ratably to the payment of all accrued and unpaid CP Costs, Yield and
Broken Funding Costs (if any) that are then due and owing,

second, ratably to the payment of all accrued and unpaid fees under the Fee
Letters (if any) that are then due and owing,

third, if required under Section 1.3 or 1.4, to the ratable reduction of the
Aggregate Invested Amount,

fourth, for the ratable payment of all other unpaid Recourse Obligations, if
any, that are then due and owing, and

fifth, the balance, if any, to Seller or otherwise in accordance with Seller’s
instructions, provided that, after giving effect to any payment pursuant to this
clause fifth, (i) the aggregate of the Receivable Interests would be less than
100% and (ii) the Aggregate Invested Amount would be less than the Purchase
Limit.

Section 2.3    Repayment on the Facility Termination Date; Collections.

On the Facility Termination Date and on each day thereafter, the Servicer shall
set aside and hold in trust, for the Secured Parties, all Collections received
on each such day. On and after the Facility Termination Date, the Servicer
shall, on each Settlement Date and on each other Business Day specified by the
Agent (after deduction of any accrued and unpaid Servicing Fee as of such date)
apply all Collections and all other amounts in the Collection Accounts to reduce
the Aggregate Unpaids as follows:

first, to the reimbursement of the Agent’s costs of collection and enforcement
of this Agreement,

second, ratably to the payment of all accrued and unpaid CP Costs, Yield and
Broken Funding Costs (if any),

third, ratably to the payment of all accrued and unpaid fees (if any) under the
Fee Letters,

 

6



--------------------------------------------------------------------------------

fourth, to the ratable reduction of Aggregate Invested Amount,

fifth, for the ratable payment of all other Aggregate Unpaids, and

sixth, after the Final Payout Date, to Seller.

Section 2.4    Payment Rescission. No payment of any of the Aggregate Unpaids
shall be considered paid or applied hereunder to the extent that, at any time,
all or any portion of such payment or application is rescinded by application of
law or judicial authority, or must otherwise be returned or refunded for any
reason. Seller shall remain obligated for the amount of any payment or
application so rescinded, returned or refunded, and shall promptly pay to the
applicable Purchaser Agent (for application to the Person or Persons who
suffered such rescission, return or refund) the full amount thereof, plus
interest thereon at the Default Rate from the date of any such rescission,
return or refunding.

ARTICLE III.

COMMERCIAL PAPER FUNDING

Section 3.1    CP Costs. Seller shall pay CP Costs with respect to the Invested
Amount of all Receivable Interests funded through the issuance of Commercial
Paper.

Section 3.2    Calculation of CP Costs. Prior to each Settlement Date, each
Purchaser (or the applicable Purchaser Agent on its behalf) shall calculate the
aggregate amount of CP Costs applicable to its Receivable Interests accrued
through the relevant Calculation Period and shall notify Seller of such
aggregate amount.

Section 3.3    CP Costs Payments. On each Settlement Date, Seller shall pay to
the applicable Purchaser Agent (for the benefit of the related Conduit
Purchaser) an aggregate amount equal to all accrued and unpaid CP Costs in
respect of the portion of the Invested Amounts of all Receivable Interests
funded by such Conduit Purchaser with Commercial Paper for the Calculation
Period then most recently ended in accordance with Article II.

Section 3.4    Default Rate. From and after the occurrence of a Termination
Event, all Receivable Interests shall accrue Yield at the Default Rate.

ARTICLE IV.

BANK FUNDINGS

Section 4.1    Bank Fundings. Prior to the occurrence of a Termination Event,
the portion of outstanding Invested Amount of each Receivable Interest funded
with Bank Fundings shall accrue Yield for each day during its Interest Period at
the applicable Yield Rate in accordance with the terms and conditions hereof. If
any undivided interest in a Receivable Interest initially funded with Commercial
Paper is sold (or otherwise participated) to the Liquidity Providers pursuant to
a Liquidity Agreement, such undivided interest in such Receivable Interest shall
be deemed to have an Interest Period commencing on the date of such sale.

 

7



--------------------------------------------------------------------------------

Section 4.2    Yield Payments. On the Settlement Date for each Receivable
Interest that is funded with a Bank Funding, Seller shall pay to each applicable
Purchaser Agent (for the benefit of its Purchaser Group) an aggregate amount
equal to the accrued and unpaid Yield thereon for the entire Interest Period of
each related Bank Funding in accordance with Article II.

Section 4.3    Suspension of the LIBO Rate. If any Purchaser or Liquidity
Provider notifies the related Purchaser Agent that (i) it has determined that
funding its ratable share of the Bank Fundings at or by reference to a LIBO Rate
would violate any applicable law, rule, regulation, or directive of any
governmental or regulatory authority, whether or not having the force of law,
(ii) deposits of a type and maturity appropriate to match fund its Bank Funding
at or by reference to such LIBO Rate are not available or (iii) such LIBO Rate
does not accurately reflect the cost of acquiring or maintaining a Bank Funding
at such LIBO Rate, then such Purchaser Agent shall give written notice thereof
to the Seller as promptly as practicable thereafter and, until such Purchaser
Agent notifies the Seller that the circumstances giving rise to such notice no
longer exist, (a) no portion of the Invested Amount shall be funded at the LIBO
Rate or at the Alternate Base Rate determined by reference to the LIBO Rate and
(b) the Yield for any outstanding portions of the Invested Amount then funded at
the LIBO Rate or at the Alternate Base Rate determined by reference to the LIBO
Rate shall, on the last day of the then current Interest Period, be converted to
the Alternate Base Rate determined by reference to clause (ii) of the definition
of the Alternate Base Rate.

Section 4.4    Default Rate. From and after the occurrence of a Termination
Event, all Bank Fundings shall accrue Yield at the Default Rate.

Section 4.5    LIBOR Replacement. If at any time (i) the Agent determines (which
determination shall be conclusive absent manifest error) or the Required
Purchaser Agents notify the Agent that adequate and reasonable means do not
exist for ascertaining the LIBO Rate (including, without limitation, because the
Reuters Screen LIBO Page is not available or published on a current basis) and
such circumstances are unlikely to be temporary, (ii) the supervisor for the
administrator of the LIBO Rate or an Official Body having jurisdiction over the
Agent has made a public statement identifying a specific date after which the
LIBO Rate shall no longer be used for determining interest rates for loans, or
(iii) any applicable interest rate specified herein is no longer a widely
recognized benchmark rate for newly originated loans in the United States
syndicated loan market in the applicable currency, then the Agent and the Seller
shall endeavor to establish an alternate rate of interest (the “Replacement
Rate”) to the LIBO Rate that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans in the
United States at such time, and shall enter into an amendment to this Agreement
to reflect such alternate rate of interest and such other related changes to
this Agreement as may be applicable. Notwithstanding anything to the contrary in
Section 13.1, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Agent shall not
have received, within five (5) Business Days of the date notice of the
Replacement Rate is provided to the Purchasers, a written notice from the
Required Purchaser Agents stating that such Required Purchaser Agents object to
such amendment. Until the Replacement Rate is determined (but, in the case of
the circumstances described in clause (ii) of the first sentence of this
Section 4.5, only to the extent the LIBO Rate for such Interest Period is not
available or published at such time on a current basis), (a) no portion of the
Invested Amount shall be funded at the LIBO Rate or at the Alternate Base Rate
determined by reference to the LIBO Rate and (b) the Yield for any

 

8



--------------------------------------------------------------------------------

outstanding portions of the Invested Amount then funded at the LIBO Rate or at
the Alternate Base Rate determined by reference to the LIBO Rate shall, on the
last day of the then current Interest Period, be converted to the Alternate Base
Rate determined by reference to clause (ii) of the definition of the Alternate
Base Rate. Notwithstanding anything else herein, any definition of Replacement
Rate shall provide that in no event shall such Replacement Rate be less than
zero for the purposes of this Agreement. To the extent the Replacement Rate is
approved by the Agent in connection with this clause, the Replacement Rate shall
be applied in a manner consistent with market practice; provided, that, in each
case, to the extent such market practice is not administratively feasible for
the Agent, the Replacement Rate shall be applied as otherwise reasonably
determined by the Agent (it being understood that any such modification by the
Agent shall not require the consent of, or consultation with, any of the
Purchasers).

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Section 5.1    Representations and Warranties of the Seller. The Seller hereby
represents and warrants to the Agent, each Purchaser Agent and each Purchaser as
of the date hereof and as of the date of each Incremental Purchase and the date
of each Reinvestment that:

(a)    Organization and Qualification. The Seller’s only jurisdiction of
organization is correctly set forth in the preamble of this Agreement. The
Seller is a corporation duly organized, validly existing and in good standing
under the Laws of its jurisdiction of organization. The Seller is duly qualified
to do business as a foreign corporation in good standing in each jurisdiction in
which the ownership of its properties or the nature of its activities (including
transactions giving rise to Receivables), or both, requires it to be so
qualified or, if not so qualified, the failure to so qualify would not have a
material adverse effect on its financial condition or results of operations.

(b)    Authority. The Seller has the legal power and authority to execute and
deliver the Transaction Documents, to make the sales provided for herein and to
perform its obligations under this Agreement and the other Transaction
Documents.

(c)    Execution and Binding Effect. Each of the Transaction Documents to which
the Seller is a party has been duly and validly executed and delivered by the
Seller and constitutes a legal, valid and binding obligation of the Seller
enforceable in accordance with its terms, except as the enforceability thereof
may be limited by bankruptcy, insolvency, reorganization or other similar Laws
of general application relating to or affecting the enforcement of creditors’
rights or by general principles of equity.

(d)    Authorizations and Filings. The Seller has obtained and holds in full
force all authorizations, consents, approvals, licenses, exemptions or other
actions by, registrations, qualifications, designations, declarations or filings
with, any Official Body which are necessary in connection with the execution and
delivery by the Seller of each of the Transaction Documents to which the Seller
is a party, the consummation by the Seller of the transactions herein or therein
contemplated or the performance by the Seller of or the compliance by the Seller
with the terms and conditions hereof or thereof, to ensure the legality,
validity or enforceability hereof or thereof, or to ensure that the Agent (for
the benefit of the Secured Parties) will have an ownership or security interest
in and to the Receivables.

 

9



--------------------------------------------------------------------------------

(e)    Location of Chief Executive Office, etc. As of the date hereof: (i) the
Seller’s chief executive office is located at the address for notices set forth
on the signature page hereof; (ii) the offices where the Seller keeps all of its
Records are listed on Exhibit III hereto; and (iii) since its incorporation, the
Seller has operated only under the name identified in Exhibit III hereto, and
has not changed its name, merged or consolidated with any other corporation or
been the subject of any proceeding under Title 11, United States Code
(Bankruptcy).

(f)    Perfection. This Agreement is effective to create a valid security
interest in favor of the Agent for the benefit of the Secured Parties in the
Purchased Assets to secure payment of the Aggregate Unpaids. There have been
duly filed all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect the Agent’s (on behalf of the Secured Parties) security interest in
the Receivables and the other Purchased Assets (in the case of such other
Purchased Assets, to the extent such security interest may be perfected by
filing a financing statement), which security interest is free and clear of any
Lien except as created by the Transaction Documents. Seller’s only jurisdiction
of organization is Delaware.

(g)    Absence of Conflicts. Neither the execution and delivery by the Seller of
each of the Transaction Documents to which the Seller is a party, nor the
consummation by the Seller of the transactions herein or therein contemplated,
nor the performance by the Seller of or the compliance by the Seller with the
terms and conditions hereof or thereof will (i) violate any Law or (ii) conflict
with or result in a breach of or a default under (A) the certificate of
incorporation or by-laws of the Seller or (B) any material agreement or
instrument, including, without limitation, any and all indentures, debentures,
loans or other agreements to which the Seller is a party or by which it or any
of its properties (now owned or hereafter acquired) may be subject or bound,
which, in any case, could reasonably be expected to have a material adverse
effect on the financial position or results of operations of the Seller or
result in the creation or imposition of any Lien pursuant to the terms of any
such instrument or agreement upon any property (now owned or hereafter acquired)
of the Seller. The Seller has not entered into any agreement with any Obligor
prohibiting, restricting or conditioning the assignment of any portion of the
Receivables.

(h)    No Termination Event. No event has occurred and is continuing and no
condition exists which constitutes a Termination Event.

(i)    Accurate and Complete Disclosure. No information (when taken as a whole)
furnished by the Seller to the Agent, any Purchaser Agent or any Purchaser
pursuant to or in connection with this Agreement or any transaction contemplated
hereby is false or misleading in any material respect as of the date as of which
such information was furnished (including by omission of material information
necessary to make such information not misleading); provided that, with respect
to projected financial information of a general economic nature, and general
industry information, the Seller represents that such information was prepared
in good faith based upon assumptions believed at that time.

(j)    [Intentionally Omitted].

 

10



--------------------------------------------------------------------------------

(k)    Bulk Sales Act. No transaction contemplated hereby requires compliance
with any bulk sales act or similar law.

(l)    Litigation. No injunction, decree or other decision has been issued or
made by any Official Body that prevents and, to the knowledge of the Seller, no
threat by any Person has been made to attempt to obtain any such decision that
could reasonably be expected to have a material adverse effect on the conduct by
the Seller of a significant portion of the Seller’s business operations or any
portion of its business operations affecting the Receivables, and no litigation,
investigation or proceeding exists or, to the knowledge of the Seller, is
threatened in writing asserting the invalidity of any of the Transaction
Documents, seeking to prevent the consummation of any of the transactions
contemplated by the Transaction Documents, or seeking any determination or
ruling that could reasonably be expected to materially and adversely affect
(A) the performance by either the Seller or the Servicer of its obligations
under the Transaction Documents or (B) the validity or enforceability of the
Transaction Documents or any material amount of the Receivables.

(m)    Margin Regulations. The use of all funds acquired by the Seller under
this Agreement will not conflict with or contravene any of Regulations T, U and
X of the Board of Governors of the Federal Reserve System, as the same may from
time to time be amended, supplemented or otherwise modified.

(n)    Taxes. The Seller has timely filed all United States Federal income tax
returns and all other material tax returns which are required to be filed by it
and has paid all material taxes due pursuant to such returns and paid or
contested any assessment received by the Seller related to such returns.

(o)    Books and Records. The Seller has indicated on its books and records
(including any computer files), that the Receivable Interest in the Receivables
sold by the Seller hereunder is the property of Purchasers. The Seller maintains
at, or shall cause the Servicer to maintain at, one or more of their respective
offices listed in Exhibit III hereto the complete Records for the Receivables.

(p)    Creditor Approval. The Seller has obtained from its creditors (i) all
approvals necessary to sell and assign the Receivables and (ii) releases of any
security interests in the Receivables.

(q)    Financial Condition.

(i)    The Seller is not insolvent or the subject of any Event of Bankruptcy and
the sale of Receivables on such day will not be made in contemplation of the
occurrence thereof.

(ii)    Since its incorporation, there has been no material adverse change in,
or a material adverse effect upon, the business, operations or financial
condition of the Seller.

(r)    Financial Information. If and when produced in accordance with the terms
of this Agreement, the consolidated balance sheet of the Seller as at the most
recent Fiscal Year end and the related statements of income of the Seller for
the Fiscal Year then ended, fairly present the consolidated financial position
of the Seller as at such date and the consolidated

 

11



--------------------------------------------------------------------------------

results of the operations, all in accordance with GAAP); provided that, with
respect to projected financial information of a general economic nature, and
general industry information, the Seller represents that such information was
prepared in good faith based upon assumptions believed at that time.

(s)    Investment Company. The Seller (i) is not a “covered fund” under the
Volcker Rule and (ii) is not an “investment company” or a company “controlled by
an investment company” within the meaning of the Investment Company Act of 1940,
as amended. In determining that the Seller is not a covered fund, the Seller
either does not rely solely on the exemption from the definition of “investment
company” set forth in Section 3(c)(1) and/or 3(c)(7) of the Investment Company
Act of 1940 or is entitled to the benefit of the exclusion for loan
securitizations in the Volcker Rule under 17 C.F.R. 75.10(c)(8).

(t)    Payments to Applicable Originator. With respect to each Receivable
transferred to Seller under the Receivables Sale Agreement, Seller has given
reasonably equivalent value to the applicable Originator in consideration
therefor and such transfer was not made for or on account of an antecedent debt.
No transfer by any Originator of any Receivable under the Receivables Sale
Agreement is or may be voidable under any section of the Bankruptcy Reform Act
of 1978 (11 U.S.C. §§ 101 et seq.), as amended.

(u)    Seller’s Business. The Seller has conducted no other business except as
contemplated under the Transaction Documents and has no Indebtedness or Liens,
except for as permitted under the Transaction Documents.

(v)    Policies and Procedures; Anti-Corruption Laws, Anti-Terrorism Laws and
Sanctions; Proceeds. Policies and procedures have been implemented and
maintained by or on behalf of each of the Seller Parties that are designed to
achieve compliance by the Seller Parties and their respective Subsidiaries,
directors, officers, employees and agents with Anti-Corruption Laws, applicable
Anti-Terrorism Laws and applicable Sanctions and each of the Seller Parties and
their respective Subsidiaries, and, to the knowledge of each of the Seller
Parties, its respective officers, employees, directors and agents acting in any
capacity in connection with or directly benefitting from the credit facility
established hereby, are in compliance with Anti-Corruption Laws, applicable
Anti-Terrorism Laws and applicable Sanctions, in each case in all material
respects. None of (i) the Seller Parties or any of their respective Subsidiaries
or, to the knowledge of the Seller Parties, as applicable, any of their
respective directors, officers, employees, or agents that will act in any
capacity in connection with or directly benefit from the credit facility
established hereby, is a Sanctioned Person, (ii) the Seller Parties nor any of
their respective Subsidiaries is organized or resident in a Sanctioned Country,
and (iii) the Seller Parties has violated, been found in violation of any
Anti-Corruption Laws, applicable Anti-Terrorism Laws or applicable Sanctions, in
each case, in any material respect. No Purchase or use of proceeds thereof by
any Seller Party or any of their respective Subsidiaries in any manner will
violate Anti-Corruption Laws, applicable Anti-Terrorism Laws or applicable
Sanctions.

(w)    Beneficial Ownership Rule. The Seller is an entity that is organized
under the laws of the United States or of any State and at least 51 percent of
whose common stock or analogous equity interest is owned by a Person whose
common stock or analogous equity interests are listed on the New York Stock
Exchange or the American Stock Exchange or have been designated as a NASDAQ
National Market Security listed on the NASDAQ stock exchange and is excluded on
that basis from the definition of Legal Entity Customer as defined in the
Beneficial Ownership Rule.

 

12



--------------------------------------------------------------------------------

Section 5.2    Representations and Warranties of the Seller With Respect to Each
Sale of Receivables. By selling undivided ownership interests in Receivables to
the Purchasers, either by Incremental Purchase or Reinvestment, the Seller
represents and warrants to the Agent, each Purchaser Agent and each Purchaser as
of the date of such sale of an Incremental Purchase or Reinvestment (in addition
to its other representations and warranties contained herein or made pursuant
hereto) that:

(a)    Purchase Notice. If such sale relates to an Incremental Purchase, all
information set forth on the related Purchase Notice is true and correct in all
material respects as of the date of such Incremental Purchase.

(b)    Assignment. This Agreement vests in the Agent, for the benefit of the
Secured Parties, all the right, title and interest of the Seller in and to the
Receivable Interest in the Receivables, and the Related Security and Collections
with respect thereto, and constitutes a valid sale of or grant of a security
interest in the Receivable Interest, enforceable against all creditors of and
purchasers from the Seller.

(c)    No Liens. Each Receivable, together with the related Contract and all
purchase orders and other agreements related to such Receivable, is owned by the
Seller free and clear of any Lien, except as provided herein, and is not subject
to any Dispute. When each of the Purchasers makes a purchase of a Receivable
Interest in such Receivable, it shall have acquired and shall continue to have
maintained an undivided percentage ownership interest to the extent of its
percentage of the Receivable Interest in such Receivable and in the Related
Security and the Collections with respect thereto free and clear of any Lien,
except as provided herein. The Seller has not and will not prior to the time of
the sale of any such interest to the Purchasers have sold, pledged, assigned,
transferred or subjected, and will not thereafter sell, pledge, assign, transfer
or subject, to a Lien any of the Receivables, the Related Security or the
Collections, other than the assignment of Receivable Interests therein to the
Agent, for the benefit of the Secured Parties, in accordance with the terms of
this Agreement.

(d)    Filings. On or prior to each Purchase and each recomputation of the
Receivable Interest, all financing statements required to be recorded or filed
in order to perfect the security interest in the Purchased Assets against all
creditors of and purchasers from the Seller and all other Persons whatsoever
will have been duly filed in each filing office necessary for such purpose and
all filing fees and taxes, if any, payable in connection with such filings shall
have been paid in full.

(e)    [Intentionally Omitted].

(f)    Collection Banks, Collection Accounts and Lock-Boxes. The names and
addresses of all Collection Banks, together with the numbers of all Collection
Accounts and Lock-Boxes at such Collection Banks and the addresses of all
related Collection Accounts and Lock-Boxes, are specified in the Account
Disclosure Letter (or such other Collection Banks, Collection Accounts and Lock
Boxes that have been changed or established in accordance with Section 7.2(f)).

 

13



--------------------------------------------------------------------------------

(g)    Nature of Receivables. Each Receivable is, or will be, an eligible asset
within the meaning of Rule 3a-7 promulgated under the Investment Company Act of
1940, as amended from time to time.

(h)    Bona Fide Receivables. Each Receivable is an obligation of an Obligor
arising out of a past or current sale or performance by the applicable
Originator, in accordance with the terms of the Contract giving rise to such
Receivable. The Seller has no knowledge of any fact that should have led it to
expect at the time of the initial creation of an interest in any Receivable
hereunder that such Receivable would not be paid in full when due except with
respect to any Dilution. Each Receivable classified as an “Eligible Receivable”
by the Seller in any document or report delivered hereunder satisfies the
requirements of eligibility contained in the definition of Eligible Receivable.

Section 5.3    Representations and Warranties of Servicer. The Servicer
represents and warrants to the Agent, each Purchaser Agent and each Purchaser on
and as of the date hereof and as of the date of each Incremental Purchase and
each Reinvestment after such date:

(a)    Organization and Qualification. The Servicer’s only jurisdiction of
organization is in Delaware. The Servicer is a corporation duly organized,
validly existing and in good standing under the Laws of its jurisdiction of
incorporation. The Servicer is duly qualified to do business as a foreign
corporation in good standing in each jurisdiction in which the ownership of its
properties or the nature of its activities, or both, requires it to be so
qualified or, if not so qualified, the failure to so qualify would not have a
material adverse effect on its financial condition or results of operations.

(b)    Authority. The Servicer has the legal power and authority to execute and
deliver this Agreement and to perform its obligations hereunder and thereunder.

(c)    Execution and Binding Effect. This Agreement has been duly and validly
executed and delivered by the Servicer and constitutes a legal, valid and
binding obligation of the Servicer enforceable in accordance with its terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization or other similar Laws of general application relating to or
affecting the enforcement of creditors’ rights or by general principles of
equity. This Agreement is effective to create a valid security interest in favor
of the Agent for the benefit of the Secured Parties in the Purchased Assets to
secure payment of the Aggregate Unpaids. There have been duly filed all
financing statements or other similar instruments or documents necessary under
the UCC (or any comparable law) of all appropriate jurisdictions to perfect the
Agent’s (on behalf of the Secured Parties) security interest in the Receivables
and the other Purchased Assets (in the case of such other Purchased Assets, to
the extent such security interest may be perfected by filing a financing
statement), which security interest is free and clear of any Lien except as
created by the Transaction Documents. Servicers’ only jurisdiction of
organization is Delaware.

(d)    Authorizations and Filings. The Servicer has obtained and holds in full
force all authorizations, consents, approvals, licenses, exemptions or other
actions by, registrations, qualifications, designations, declarations or filings
with, any Official Body which are necessary in connection with the execution and
delivery by the Servicer of or the compliance by the Servicer with the terms and
conditions hereof, to ensure the legality, validity or enforceability hereof, or
to ensure that the Agent (for the benefit of the Secured Parties) will have an
ownership and security interest in and to the Receivables.

 

14



--------------------------------------------------------------------------------

(e)    Absence of Conflicts. Neither the execution and delivery by the Servicer
of this Agreement, nor the consummation by the Servicer of the transactions
herein contemplated, nor the performance by the Servicer of or the compliance by
the Servicer with the terms and conditions hereof will (i) violate any Law or
(ii) conflict with or result in a breach of or a default under (A) the
certificate of incorporation or by-laws of the Servicer or (B) any material
agreement or instrument, including, without limitation, any and all indentures,
debentures, loans or other agreements to which the Servicer is a party or by
which it or any of its properties (now owned or hereafter acquired) may be
subject or bound, which, in any case, could reasonably be expected to have a
material adverse effect on the financial position or results of operations of
the Servicer or result in the creation or imposition of any Lien. The Servicer
has not entered into any agreement with any Obligor prohibiting, restricting or
conditioning the assignment of any portion of the Receivables.

(f)    No Termination Event. No event has occurred and is continuing and no
condition exists which constitutes a Termination Event.

(g)    Accurate and Complete Disclosure. No information (when taken as a whole)
furnished by a Responsible Officer of the Servicer to the Agent, any Purchaser
Agent or any Purchaser pursuant to or in connection with this Agreement or any
transaction contemplated hereby is false or misleading in any material respect
as of the date as of which such information was furnished (including by omission
of material information necessary to make such information not misleading);
provided that, with respect to projected financial information of a general
economic nature, and general industry information, the Servicer represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at that time.

(h)    [Intentionally Omitted].

(i)    No Change in Ability to Perform. Since the date hereof, there has been no
material adverse change in the ability of the Servicer to perform its
obligations hereunder.

(j)    Credit and Collection Policy. The Credit and Collection Policy has been
complied with in all material respects in regard to each Receivable and related
Contract and no material change to the Credit and Collection Policy has been
made unless (i) the Agent has received prior written notice of such change and
(ii) the Agent and the Required Purchaser Agents have consented to such change
if such change could reasonably be expected to have a material adverse effect on
the collectibility of the Receivables generally or of any material portion of
the Receivables.

(k)    Financial Condition.

(i)    The consolidated balance sheet of the Servicer and its Consolidated
Subsidiaries as at the most recent Fiscal Year end and the related statements of
income and cash flows of the Servicer and its Consolidated Subsidiaries for the
fiscal year then ended, certified by BDO USA, LLP, independent accountants, or
another nationally recognized firm of independent accountants, are available as
a matter of public record.

 

15



--------------------------------------------------------------------------------

The unaudited consolidated balance sheet of the Servicer and its Consolidated
Subsidiaries as at most recent fiscal quarter end and the related unaudited
statements of income and cash flows of the Servicer and its Consolidated
Subsidiaries for the periods then ended are available as a matter of public
record. The Servicer will provide on the date of such public filing or the next
succeeding Business Day a certificate to the Agent (which shall promptly forward
a copy to each Purchaser Agent), that such balance sheet and statements of
income and cash flows fairly present in all material respects the consolidated
financial position of the Servicer and its Consolidated Subsidiaries as at such
date and the consolidated results of the operations of and consolidated cash
flows of the Servicer and its Consolidated Subsidiaries for the periods ended on
such date, all in accordance with GAAP.

(ii)    Since December 29, 2012, there has been no material adverse change in,
or a material adverse effect upon, the business, operations or financial
condition of the Servicer or the Servicer and its Consolidated Subsidiaries
taken as a whole.

(l)    Litigation. No injunction, decree or other decision has been issued or
made by any Official Body that would, individually or in the aggregate, have a
material adverse effect on a significant portion of its business operations or
any portion of its business operations affecting the Receivables, and, to the
knowledge of the Servicer, no threat by any Person has been made to attempt to
obtain any such decision (i) as to which there is a reasonable likelihood of an
adverse determination and (ii) that, if adversely determined, would,
individually or in the aggregate, have a material adverse effect on a
significant portion of its business operations or any portion of its business
operations affecting the Receivables. No litigation, investigation or proceeding
exists or, to the knowledge of the Servicer, is threatened in writing asserting
the invalidity of this Agreement, seeking to prevent the consummation of the
transactions contemplated by this Agreement, or seeking any determination or
ruling that could reasonably be expected to materially and adversely affect
(A) the performance of the Servicer of its obligations under this Agreement, or
(B) the validity or enforceability of this Agreement or any material amount of
such Receivables.

(m)    Insurance. The Servicer currently maintains insurance with respect to its
properties and businesses and causes its Subsidiaries to maintain insurance with
respect to their properties and business against loss or damage of the kinds
customarily insured against by corporations engaged in the same or similar
business and similarly situated, of such types and in such amounts as are
customarily carried under similar circumstances by such other corporations
including, without limitation, workers’ compensation insurance.

(n)    ERISA. No ERISA Event has occurred or is reasonably expected to occur
that, either alone or when taken together with all other such ERISA Events,
could reasonably be expected to result in a material adverse effect on the
business, financial condition, operations or properties of Schein and ERISA
Affiliates taken as a whole. Any excess of the accumulated benefit obligations
under one or more Pension Plans (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) over the fair market value
of the assets of such Pension Plan or Pension Plans is in an amount that could
not reasonably be expected, individually or in the aggregate, to result in a
material adverse effect on the business, financial condition, operations or
properties of Schein and ERISA Affiliates taken as a whole.

 

16



--------------------------------------------------------------------------------

ARTICLE VI.

CONDITIONS OF PURCHASES

Section 6.1    Conditions Precedent to Initial Incremental Purchase; Closing
Date. The initial Incremental Purchase of a Receivable Interest under this
Agreement is subject to the conditions precedent that (a) the Agent and each
Purchaser Agent shall have received on or before the date of such Purchase those
documents listed on Schedule A and (b) the Agent and each Purchaser Agent shall
have received all fees and expenses required to be paid on such date pursuant to
the terms of this Agreement and the Fee Letter.

Section 6.2    Conditions Precedent to All Purchases and Reinvestments. Each
Incremental Purchase and each Reinvestment shall be subject to the further
conditions precedent that (a) in the case of each such Purchase: (i) the
Servicer shall have delivered to the Agent and each Purchaser Agent on or prior
to the date of such Purchase, in form and substance satisfactory to the Agent
and each Purchaser Agent, all Settlement Reports as and when due under
Section 8.5 and (ii) upon the Agent’s or any Purchaser Agent’s request, the
Servicer shall have delivered to the Agent and each Purchaser Agent at least one
(1) Business Day prior to such Purchase an interim settlement report in
substantially the form of Exhibit XI; (b) the Agent and each Purchaser Agent
shall have received such other documents as it may reasonably request and (c) on
each Purchase Date, the following statements shall be true (and acceptance of
the proceeds of such Incremental Purchase or Reinvestment shall be deemed a
representation and warranty by Seller that such statements are then true):

(i)    the representations and warranties set forth in Article V are true and
correct in all material respects on and as of the date of such Incremental
Purchase or Reinvestment as though made on and as of such Purchase Date;

(ii)    no event has occurred and is continuing, or would result from such
Incremental Purchase or Reinvestment, that will constitute a Termination Event,
and no event has occurred and is continuing, or would result from such
Incremental Purchase or Reinvestment, that would constitute an Unmatured
Termination Event; and

(iii)    after giving effect to such Incremental Purchase or Reinvestment, the
Aggregate Invested Amount will not exceed the Purchase Limit and the aggregate
Receivable Interests will not exceed 100%.

It is expressly understood that each Reinvestment shall, unless otherwise
directed by the Agent, occur automatically on each day that the Servicer shall
receive any Collections without the requirement that any further action be taken
on the part of any Person. The failure of Seller to satisfy any of the foregoing
conditions precedent in respect of any Reinvestment shall give rise to a right
of the Agent and each Purchaser Agent, which right may be exercised at any time
on demand of the Agent or any Purchaser Agent, to rescind the related purchase
and direct Seller to pay to the Purchaser Agents, for the benefit of Purchasers
(ratably, according to each Purchaser’s aggregate Invested Amount), an amount
equal to the Collections that shall have been applied to the affected
Reinvestment (but not in excess of the Aggregate Unpaids).

 

17



--------------------------------------------------------------------------------

ARTICLE VII.

COVENANTS

Section 7.1    Affirmative Covenants of the Seller. In addition to its other
covenants contained herein or made pursuant hereto, the Seller covenants with
the Agent, each Purchaser Agent and each Purchaser as follows:

(a)    Notice of Termination Event. Promptly upon becoming aware of, but in any
event no later than two (2) Business Days, any Termination Event or Unmatured
Termination Event, the Seller shall give the Agent (which shall promptly forward
a copy to each Purchaser Agent) notice thereof, together with a written
statement of a Responsible Officer setting forth the details thereof and any
action with respect thereto taken or contemplated to be taken by the Seller.

(b)    Notice of Material Adverse Change. Promptly upon becoming aware thereof,
the Seller shall give the Agent (which shall promptly forward a copy to each
Purchaser Agent) notice of any material adverse change in the business,
operations or financial condition of the Seller, which reasonably could be
expected to materially adversely affect the collectibility of the Receivables.

(c)    Preservation of Corporate Existence. The Seller shall preserve and
maintain its corporate existence, rights, franchises and privileges in the
jurisdiction of its incorporation, and qualify and remain qualified in good
standing as a foreign corporation in each jurisdiction where the failure to
preserve and maintain such existence, rights, franchises, privileges and
qualification could reasonably be expected to materially adversely affect
(i) the interests of the Agent, any Purchaser Agent or any Purchaser hereunder
or (ii) the ability of the Seller to perform its obligations under the
Transaction Documents.

(d)    Compliance with Laws. The Seller shall comply in all material respects
with all Laws applicable to the Seller, its business and properties, and all
Receivables related to the Receivable Interests.

(e)    Enforceability of Obligations. The Seller shall take such actions as are
reasonable and within its power to ensure that, with respect to each Receivable,
the obligation of any related Obligor to pay the unpaid balance of such
Receivable in accordance with the terms of the related Contract remains legal,
valid, binding and enforceable against such Obligor except as otherwise
permitted by Section 8.2(d).

(f)    Books and Records. (i) The Seller shall maintain and implement
administrative and operating procedures (including, without limitation, the
ability to recreate Records evidencing the Receivables in the event of the
destruction of the originals thereof), and keep and maintain all documents,
books, Records and other information, reasonably necessary or advisable for the
collection of all Receivables (including, without limitation, Records adequate
to permit the identification of all Related Security and Collections and
adjustments to each existing Receivable).

(ii)    The Seller will (and will cause each Originator to): (A) on or prior to
the date hereof, mark its computer records indicating that the Receivables have
been sold to

 

18



--------------------------------------------------------------------------------

the Seller by the Originators and pledged to the Agent hereunder (which marking
may take the form of a footnote or legend on any applicable entry screen for the
Receivables data or system) and (B) upon the request of the Agent or any
Purchaser Agent following the occurrence of a Termination Event, the Seller will
deliver to the Agent all Contracts (including, without limitation, all multiple
originals of any such Contract constituting an instrument, a certificated
security or chattel paper) relating to the Receivables.

(g)    Fulfillment of Obligations. The Seller shall do nothing to impair the
rights, title and interest of the Agent, any Purchaser Agent or any Purchaser in
and to the Receivable Interests and shall pay when due any taxes, including
without limitation any sales tax, excise tax or other similar tax or charge,
payable in connection with the Receivables and their creation and satisfaction.

(h)    Beneficial Ownership Rule. Promptly following any change that would
result in a change to the status of the Seller as an excluded “Legal Entity
Customer” under the Beneficial Ownership Rule, the Seller shall execute and
deliver to the Agent an updated Certification of Beneficial Owner(s) complying
with the Beneficial Ownership Rule, in form and substance reasonably acceptable
to the Agent.

(i)    Litigation. As soon as possible, and in any event within three
(3) Business Days of the Seller’s knowledge thereof, the Seller shall give the
Agent (which shall promptly forward a copy to each Purchaser Agent) notice of
any litigation, investigation or proceeding against the Seller which may exist
at any time which, in the reasonable judgment of the Seller, could reasonably be
expected to have a material adverse effect on the financial condition or results
of operations of the Seller, materially impair the ability of the Seller to
perform its obligations under the Transaction Documents, or materially adversely
affect the collectibility of the Receivables.

(j)    Notice of Relocation. The Seller shall give the Agent (which shall
promptly forward a copy to each Purchaser Agent) 30 days’ prior written notice
of any change of its Location. The Seller will at all times maintain its
Location within a jurisdiction in the United States in which Article 9 of the
UCC is in effect as of the date hereof or the date of any such relocation.

(k)    Further Information. The Seller shall furnish or cause to be furnished to
the Agent and each Purchaser Agent such other information as promptly as
practicable, and in such form and detail, as the Agent or any Purchaser Agent
may reasonably request.

(l)    Fees, Taxes and Expenses. The Seller shall pay all filing fees, stamp
taxes and other similar taxes and expenses, including the fees and expenses set
forth in Section 10.3, if any, which may be incurred on account of or arise out
of this Agreement and the documents and transactions entered into pursuant to
this Agreement.

(m)    Compliance with Receivables Sale Agreement. The Seller will enforce all
material obligations and undertakings on the part of each Originator to be
observed and performed under the Receivables Sale Agreement. Seller will take
all actions to perfect and enforce its rights and interests (and the rights and
interests of the Agent (for the benefit of the Secured Parties), as Seller’s
assignee) under the Receivables Sale Agreement as the Agent or any Purchaser
Agent may from time to time reasonably request, including, without limitation,
making claims to which it may be entitled under any indemnity, reimbursement or
similar provision contained in the Receivables Sale Agreement.

 

19



--------------------------------------------------------------------------------

(n)    Audits. At any time, upon reasonable written notice to the Seller (but
not more than once per calendar year unless a Termination Event or Unmatured
Termination Event has occurred and is continuing), the Seller shall permit the
Agent, together with each Purchaser Agent that wants to participate, or such
Person as the Agent or such Purchaser Agents may designate, during business
hours, to conduct audits or visit and inspect any of the properties of the
Seller to examine the Records, internal controls and procedures maintained by
the Seller and take copies and extracts therefrom, and to discuss the Seller’s
affairs with its officers and independent accountants. The Seller hereby
authorizes such officers and independent accountants to discuss with the Agent
and each Purchaser Agent, or such Person they may designate, the affairs of the
Seller. The Seller shall reimburse the Agent and each Purchaser Agent for all
reasonable and documented fees, costs and out-of-pocket expenses incurred by or
on behalf of the Agent and each Purchaser Agent in connection with up to one
(1) such audits and visits for each per calendar year promptly upon receipt of a
written invoice therefor; provided that, following the occurrence and during the
continuance of a Termination Event or an Unmatured Termination Event, the Seller
shall reimburse the Agent and each Purchaser Agent for all reasonable fees,
costs and out-of-pocket expenses incurred by or on behalf of the Agent and each
Purchaser Agent in connection with the foregoing actions promptly upon receipt
of written invoice therefor regardless of the number of audits or visits in such
year.    Subject to the requirements of applicable laws, the Agent and each
Purchaser Agent agrees to use commercially reasonable precautions to keep
confidential, in accordance with its respective customary procedures for
handling confidential information, any non-public information supplied to it by
the Seller pursuant to any such audit or visit which is identified by the Seller
as being confidential at the time the same is delivered to the Agent and each
Purchaser Agent.

(o)    Separate Corporate Existence. The Seller shall:

(i)    Maintain in full effect its existence, rights and franchises as a
corporation under the laws of the state of its incorporation and will obtain and
preserve its qualification to do business in each jurisdiction in which such
qualification is or shall be necessary to protect the validity and
enforceability of this Agreement and each Transaction Document and each other
instrument or agreement necessary or appropriate to permit and effectuate the
transactions contemplated hereby.

(ii)    Maintain its own deposit account or accounts, separate from those of any
of its Affiliates, with commercial banking institutions. The funds of the Seller
will not be diverted to any other Person or for any use other than the corporate
use of the Seller and the funds of the Seller shall not be commingled with those
of any of its Affiliates.

(iii)    To the extent that the Seller contracts or does business with vendors
or service providers where the goods and services provided are partially for the
benefit of any other Person, the costs incurred in so doing shall be fairly
allocated to or among the Seller and such entities for whose benefit the goods
and services are provided, and the Seller and each such entity shall bear its
fair share of such costs. All material transactions between the Seller and any
of its Affiliates shall be only on an arm’s-length basis.

 

20



--------------------------------------------------------------------------------

(iv)    At all times have a Board of Directors consisting of three members, at
least one member of which is an Independent Director.

(v)    Conduct its affairs strictly in accordance with its certificate of
incorporation and observe all necessary, appropriate and customary corporate
formalities, including, but not limited to, holding all regular and special
stockholders’ and directors’ meetings appropriate to authorize all corporate
action, keeping separate and accurate minutes of such meetings, passing all
resolutions or consents necessary to authorize actions taken or to be taken, and
maintaining accurate and separate books, records and accounts, including, but
not limited to, intercompany transaction accounts. Regular stockholders’ and
directors’ meetings (or unanimous written consents in lieu thereof) shall be
held at least annually.

(vi)    Ensure that decisions with respect to its business and daily operations
shall be independently made by the Seller (although the officer making any
particular decision may also be an employee, officer or director of an Affiliate
of the Seller) and shall not be dictated by an Affiliate of the Seller.

(vii)    Act solely in its own corporate name and through its own authorized
officers and agents, and no Affiliate of the Seller shall be appointed to act as
its agent, except as expressly contemplated by this Agreement. The Seller shall
at all times use its own stationery.

(viii)    Ensure that no Affiliate of the Seller shall advance funds to the
Seller, other than (i) capital contributions from Schein, made to enable the
Seller to pay the purchase price of Receivables or (ii) as is otherwise provided
herein or in any Transaction Document, and no Affiliate of the Seller will
otherwise supply funds to, or guaranty debts of, the Seller.

(ix)    Other than organizational expenses and as expressly provided herein, pay
all expenses, indebtedness and other obligations incurred by it.

(x)    Not enter into any guaranty, or otherwise become liable, with respect to
any obligation of any of its Affiliates.

(xi)    Ensure that any financial reports required of the Seller shall comply
with GAAP and shall be issued separately from, but may be consolidated with, any
reports prepared for any of its Affiliates.

(xii)    Ensure that at all times it is adequately capitalized to engage in the
transactions contemplated in its certificate of incorporation, the Transaction
Documents and this Agreement.

(xiii)    Take such action to ensure that: (A) the Seller is solvent, including,
without limitation, that it has not been rendered insolvent by the actions
contemplated by the Transaction Documents; (B) the Seller intends to and
reasonably expects to survive as

 

21



--------------------------------------------------------------------------------

a stand-alone entity, independent of financial assistance of any entity not
contemplated by the Transaction Documents; (C) the Seller shall at all times
have its own telephone number separate from that of Schein; (D) neither the
assets nor the creditworthiness of the Seller is held out as being available for
the payment of any liability of Schein; (E) each of Schein and the Seller
operates as a separate legal entity and not as a division or department thereof;
(F) the Seller does not engage in or expect to engage in business for which its
remaining property represents an unreasonably small capitalization; and (G) the
Seller does not intend to incur nor does it believe it will incur indebtedness
that it will not be able to repay at its maturity.

(p)    Information. The Seller shall provide the Agent (which shall promptly
forward a copy to each Purchaser Agent) with the following:

(i)    as soon as practicable and in any event within 45 days following the
close of each fiscal quarter, excluding the last fiscal quarter, of each Fiscal
Year of the Seller during the term of this Agreement, an unaudited consolidated
balance sheet of the Seller as of the end of such quarter and unaudited
consolidated statements of income of the Seller for such quarter and for the
Fiscal Year through such quarter, setting forth in comparative form the
corresponding figures for the corresponding quarter of the preceding Fiscal
Year, all in reasonable detail and certified by a Responsible Officer of the
Seller, subject to adjustments of the type which would occur as a result of a
year-end audit, as having been prepared in accordance with GAAP; and

(ii)    as soon as practicable and in any event within 90 days after the close
of each Fiscal Year of the Seller during the term of this Agreement, a
consolidated balance sheet of the Seller as at the close of such Fiscal Year and
consolidated statements of income of the Seller for such Fiscal Year, setting
forth in comparative form the corresponding figures for the preceding Fiscal
Year, all in reasonable detail.

(iii)    Compliance Certificate. Together with the financial statements required
pursuant to this Section 7.1(p), a compliance certificate in substantially the
form of Exhibit IV signed by an Authorized Officer of the Seller and dated the
date of such annual financial statement or such quarterly financial statement,
as the case may be.

(q)    Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions. Policies and
procedures will be maintained and enforced by or on behalf of the Seller that
are designed in good faith and in a commercially reasonable manner to promote
and achieve compliance by the Seller and each of its Subsidiaries, and their
respective directors, officers, employees and agents with Anti-Corruption Laws,
applicable Anti-Terrorism Laws and applicable Sanctions.

Section 7.2    Negative Covenants of the Seller. Until the date on which the
Aggregate Unpaids have been indefeasibly paid in full (other than contingent
obligations for which no claim has been asserted) and this Agreement terminates
in accordance with its terms, the Seller hereby covenants that it will not:

(a)    No Rescissions or Modifications. Rescind or cancel any Receivable or
related Contract or modify any terms or provisions thereof or grant any Dilution
to an Obligor, except in accordance with the Credit and Collection Policy or
otherwise with the prior written consent of the Agent, unless such Receivable
has been deemed collected pursuant to Section 1.4(a) or repurchased pursuant to
the Receivables Sale Agreement.

 

22



--------------------------------------------------------------------------------

(b)    No Liens. Cause any of the Receivables or related Contracts, or any
inventory or goods the sale of which give rise to a Receivable, or any Lock-Box
or Collection Account or any right to receive any payments received therein or
deposited thereto, to be sold, pledged, assigned or transferred or to be subject
to a Lien, other than the sale and assignment of the Receivable Interest therein
to the Agent, for the benefit of the Secured Parties, and the Liens created in
connection with the transactions contemplated by this Agreement.

(c)    Consolidations, Mergers and Sales of Assets. (i) Consolidate or merge
with or into any other Person or (ii) sell, lease or otherwise transfer all or
substantially all of its assets to any other Person.

(d)    No Changes. Make any change in the character of its business, which
change would materially impair the collectibility of any Receivable, without
prior written consent of the Agent and each Purchaser Agent, or change its name,
identity or corporate structure in any manner which would make any financing
statement or continuation statement filed in connection with this Agreement or
the transactions contemplated hereby seriously misleading within the meaning of
Section 9-507(c) of the UCC of any applicable jurisdiction or other applicable
Laws unless it shall have given the Agent (which shall promptly forward a copy
to each Purchaser Agent) at least 30 days’ prior written notice thereof and
unless prior thereto it shall have caused such financing statement or
continuation statement to be amended or a new financing statement to be filed
such that such financing statement or continuation statement would not be
seriously misleading.

(e)    Capital Stock. Issue any capital stock except to Schein. The Seller shall
not pay any dividends to Schein if such payment would be prohibited under the
General Corporation Law of the State of Delaware.

(f)    Change in Payment Instructions to Obligors. Except as may be required by
the Agent (which shall promptly forward a copy to each Purchaser Agent) pursuant
to Section 8.2(b), the Seller will not add or terminate any bank as a Collection
Bank, or make any change in the instructions to Obligors regarding payments to
be made to any Lock-Box or Collection Account, unless (i) the Agent (which shall
promptly forward a copy to each Purchaser Agent) shall have received, at least
ten (10) days before the proposed effective date therefor, (A) written notice of
such addition, termination or change and (B) with respect to the addition of a
Collection Bank or a Collection Account or Lock-Box, an executed Collection
Account Agreement (which is reasonably satisfactory to the Agent) with respect
to the new Collection Account or Lock-Box, (ii) with respect to the termination
of a Collection Bank or a Collection Account or Lock-Box, the Agent shall have
consented thereto (which consent shall not be unreasonably withheld or delayed)
and (iii) with respect to any changes in instructions to Obligors regarding
payments, the Agent shall have consented thereto; provided that the Servicer may
make changes in instructions to Obligors regarding payments without any consent
if such new instructions require such Obligor to make payments to another
existing Lock-Box or Collection Account.

 

23



--------------------------------------------------------------------------------

(g)    Use of Proceeds. Seller will not use the proceeds of the Purchases for
any purpose other than (i) paying for Receivables and Related Security under and
in accordance with the Receivables Sale Agreement, including without limitation,
making payments on the Subordinated Notes (as defined in the Receivables Sale
Agreement) to the extent permitted thereunder and under the Receivables Sale
Agreement, (ii) paying its ordinary and necessary operating expenses when and as
due, and (iii) making Restricted Junior Payments to the extent permitted under
this Agreement.

(h)    Termination Date Determination. Seller will not designate the Termination
Date (as defined in the Receivables Sale Agreement), or send any written notice
to any Originator in respect thereof, without the prior written consent of the
Agent and each Purchaser Agent, except with respect to the occurrence of such
Termination Date arising pursuant to Section 5.1(e) of the Receivables Sale
Agreement.

(i)    Restricted Junior Payments. Seller will not make any Restricted Junior
Payment if after giving effect thereto, Seller’s Net Worth (as defined in the
Receivables Sale Agreement) would be less than the Required Capital Amount (as
defined in the Receivables Sale Agreement).

(j)    Seller Indebtedness. Seller will not incur or permit to exist any
Indebtedness or liability on account of deposits except: (i) the Aggregate
Unpaids, (ii) the Subordinated Loans (as defined in the Receivables Sale
Agreement), and (iii) other current accounts payable arising in the ordinary
course of business and not exceeding $25,000 at any one time and not overdue.

(k)    Prohibition on Additional Negative Pledges. The Seller shall not enter
into or assume any agreement (other than this Agreement and the other
Transaction Documents) prohibiting the creation or assumption of any Lien upon
the Purchased Assets except as contemplated by the Transaction Documents, or
otherwise prohibiting or restricting any transaction contemplated hereby or by
the other Transaction Documents, and the Seller shall not enter into or assume
any agreement creating any Lien upon the Subordinated Notes.

(l)    Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions. The Seller will
not request any Purchase, and shall procure that its Subsidiaries and its or
their respective directors, officers, employees and agents shall not use, the
proceeds of any Purchase (i) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws or applicable
Anti-Terrorism Laws, (ii) for the purpose of funding or financing any
activities, business or transaction of or with any Sanctioned Person, or in any
Sanctioned Country, in each case to the extent doing so would violate any
applicable Sanctions, or (iii) in any other manner that would result in
liability to any party hereto under any applicable Sanctions or result in the
violation of any Anti-Corruption Laws or applicable Anti-Terrorism Laws.

 

24



--------------------------------------------------------------------------------

Section 7.3    Affirmative Covenants of the Servicer. In addition to its other
covenants contained herein or made pursuant hereto, the Servicer covenants with
the Agent, each Purchaser Agent and each Purchaser as follows:

(a)    Notice of Termination Event. Promptly upon becoming aware of, but in any
event no later than two (2) Business Days, any Termination Event or Unmatured
Termination Event, the Servicer shall give the Agent (which shall promptly
forward a copy to each Purchaser Agent) notice thereof, together with a written
statement of a Responsible Officer setting forth the details thereof and any
action with respect thereto taken or contemplated to be taken by such Servicer.

(b)    Notice of Material Adverse Change. Promptly upon any Responsible Officer
of the Servicer becoming aware thereof, the Servicer shall give the Agent (which
shall promptly forward a copy to each Purchaser Agent) notice of any material
adverse change in the business, operations or financial condition of the
Servicer which reasonably could be expected to materially adversely affect the
collectibility of the Receivables or the ability of the Servicer to perform its
obligations under this Agreement.

(c)    Preservation of Corporate Existence. The Servicer shall preserve and
maintain its corporate existence, rights, franchises and privileges in the
jurisdiction of its incorporation, and qualify and remain qualified in good
standing as a foreign corporation in each jurisdiction where the failure to
preserve and maintain such existence, rights, franchises, privileges and
qualification could reasonably be expected to materially adversely affect
(i) the interests of the Agent, any Purchaser Agent or any Purchaser hereunder
or (ii) the ability of such Servicer to perform its obligations under this
Agreement.

(d)    Compliance with Laws. The Servicer shall comply in all material respects
with all Laws applicable to the Servicer, its business and properties, and all
Receivables related to the Receivable Interests.

(e)    Enforceability of Obligations. The Servicer shall take such actions as
are reasonable and within its power to ensure that, with respect to each
Receivable, the obligation of any related Obligor to pay the unpaid balance of
such Receivable in accordance with the terms of the related Contract remains
legal, valid, binding and enforceable against such Obligor except as otherwise
permitted by Section 8.2(d).

(f)    Books and Records. The Servicer shall maintain and implement
administrative and operating procedures (including, without limitation, the
ability to recreate Records evidencing the Receivables in the event of the
destruction of the originals thereof), and keep and maintain all documents,
books, Records and other information reasonably necessary or advisable for the
collection of all applicable Receivables (including, without limitation, Records
adequate to permit the identification of all Related Security and Collections
and adjustments to each existing Receivable). Upon the request of the Agent or
any Purchaser Agent, following the occurrence and continuance of a Termination
Event, the Servicer shall deliver to the Agent all Contracts (including, without
limitation, all multiple originals of any such Contract constituting an
instrument, a certificated security or chattel paper) relating to the
Receivables.

(g)    Fulfillment of Obligations. The Servicer will duly observe and perform,
or cause to be observed or performed, all material obligations and undertakings
on its part or on the part of any subservicer to be observed and performed under
or in connection with the Receivables (including the delivery of Settlement
Reports), will duly observe and perform all material provisions, covenants and
other promises required to be observed by it under the

 

25



--------------------------------------------------------------------------------

Contracts related to such Receivables, will do nothing to impair the rights,
title and interest of the Agent, any Purchaser Agent or any Purchaser in and to
the Receivable Interests and will pay when due any taxes, including without
limitation any sales tax, excise tax or other similar tax or charge, payable in
connection with such Receivables and their creation and satisfaction.

(h)    Obligor List. The Servicer shall at all times maintain a current list
(which may be stored on computer systems or disks) of all Obligors under
Contracts related to the applicable Receivables, including the name, address,
telephone number and account number of each such Obligor. The list shall be
updated as provided in Section 8.5(b) and the Servicer shall deliver or cause to
be delivered a copy of such list to the Agent (which shall promptly forward a
copy to each Purchaser Agent) as soon as practicable following the Agent’s
request (but not more frequently than once each calendar quarter unless a
Termination Event or Unmatured Termination Event has occurred and is
continuing).

(i)    Notice of Relocation. The Servicer shall give the Agent (which shall
promptly forward a copy to each Purchaser Agent) 30 days’ prior written notice
of any change of its Location. The Servicer will at all times maintain its
Location within a jurisdiction in the United States in which Article 9 of the
UCC is in effect as of the date hereof or the date of any such relocation.

(j)    Modification of Systems. The Servicer agrees, promptly after the
replacement or any material modification of any computer, automation or other
operating systems which are used to track, monitor or account for Receivables
(in respect of hardware or software) used to perform its services as Servicer or
to make any calculations or reports hereunder, to give notice of any such
replacement or modification to the Agent (which shall promptly forward a copy to
each Purchaser Agent).

(k)    Litigation. As soon as possible, and in any event within ten
(10) Business Days of the Servicer’s knowledge thereof, the Servicer shall give
the Agent (which shall promptly forward a copy to each Purchaser Agent) notice
of any litigation, investigation or proceeding against the Servicer which may
exist at any time which, in the reasonable judgment of the Servicer could
reasonably be expected to materially impair the ability of the Servicer to
perform its obligations under this Agreement.

(l)    ERISA Events. Promptly upon the occurrence of any ERISA Event that, alone
or together with any other ERISA Events that have occurred, could reasonably be
expected to have a material adverse effect on the business, financial condition,
operations or properties of Schein and its ERISA Affiliates taken as a whole,
Schein shall give the Seller a written notice specifying the nature thereof,
what action Schein or any ERISA Affiliate has taken with respect thereto and,
when known by Schein, any action taken or threatened by the Internal Revenue
Service, the Department of Labor or the PBGC with respect thereto.

(m)    Separate Corporate Existence. As long as Schein is the Servicer
hereunder, the Servicer shall maintain its legal identity separate from the
Seller and take such action to ensure that: (A) the management of the Servicer
does not anticipate any need for its having to extend advances to the Seller
except for those described in the Transaction Documents, if any; (B) the
Servicer does not conduct its business in the name of the Seller; (C) the
Servicer has a telephone number, stationery and business forms separate from
those of the Seller; (D) the

 

26



--------------------------------------------------------------------------------

Servicer does not provide for its expenses and liabilities to be paid from the
funds of the Seller or vice versa; (E) the Servicer is not liable for the
payment of any liability of the Seller; (F) neither the assets nor the
creditworthiness of the Servicer is held out as being available for the payment
of any liability of the Seller; (G) the Servicer maintains an arm’s-length
relationship with the Seller; and (H) assets are not transferred from the
Servicer to the Seller without fair consideration or with the intent to hinder,
delay or defraud the creditors of either company.

(n)    Audits. At any time, upon reasonable notice to the Servicer (but not more
than once per calendar year unless a Termination Event or Unmatured Termination
Event has occurred and is continuing), the Servicer shall permit the Agent,
together with each Purchaser Agent that wants to participate, or such Person as
they may designate, during business hours, to conduct audits or visit and
inspect the corporate headquarters of the Servicer located at the location
listed on Exhibit III in order to examine the Records, internal controls and
procedures maintained by the Servicer and take copies and extracts therefrom,
and to discuss the Servicer’s affairs with its officers and independent
accountants. The Servicer hereby authorizes such officers and independent
accountants to discuss with the Agent and each Purchaser Agent, or such Person
as they may designate, the affairs of the Servicer. The Seller shall reimburse
the Agent and each Purchaser Agent for all reasonable and documented fees, costs
and out-of-pocket expenses incurred by or on behalf of the Agent and each
Purchaser Agent in connection with up to one (1) such audits and visits for each
per calendar year promptly upon receipt of a written invoice therefor; provided
that following the occurrence and during the continuance of a Termination Event
or an Unmatured Termination Event, the Seller shall reimburse the Agent and each
Purchaser Agent for all reasonable fees, costs and out-of-pocket expenses
incurred by or on behalf of the Agent and each Purchaser Agent in connection
with the foregoing actions promptly upon receipt of written invoice therefor
regardless of the number of audits or visits in such year. Subject to the
requirements of applicable laws, the Agent and each Purchaser Agent agrees to
use commercially reasonable precautions to keep confidential, in accordance with
its respective customary procedures for handling confidential information, any
non-public information supplied to it by the Servicer pursuant to any such audit
or visit which is identified by the Servicer as being confidential at the time
the same is delivered to the Agent and each Purchaser Agent.

(o)    S.E.C. Filings. Promptly upon the written request of the Agent or any
Purchaser Agent, provide to the Agent (which shall promptly forward a copy to
each Purchaser Agent) copies of all registration statements and annual,
quarterly, monthly or other regular reports which Seller or Servicer files with
the Securities and Exchange Commission.

(p)    Notices. Servicer will notify the Agent (which shall promptly forward a
copy to each Purchaser Agent) in writing of any of the following promptly upon
learning of the occurrence thereof, describing the same and, if applicable, the
steps being taken with respect thereto:

(i)    Judgments and Proceedings. (A) (1) The entry of any judgment or decree
against Schein or any of its Subsidiaries if the aggregate amount of all
judgments and decrees then outstanding against Schein and its Subsidiaries
exceeds $75,000,000 and shall remain undischarged for a period of 45 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of the
Borrower or any Subsidiary to enforce any such

 

27



--------------------------------------------------------------------------------

judgment and after deducting (a) the amount with respect to which Schein or any
such Subsidiary, as the case may be, is insured and with respect to which the
insurer has assumed responsibility in writing, and (b) the amount for which
Schein or any such Subsidiary is otherwise indemnified, and (2) the institution
of any material litigation, arbitration proceeding or governmental proceeding
against Schein that could reasonably be expected to have a material adverse
effect on Schein; and (B) the entry of any material judgment or decree or the
institution of any material litigation, arbitration proceeding or governmental
proceeding against Seller.

(ii)    Termination Date. The occurrence of the “Termination Date” under and as
defined in the Receivables Sale Agreement.

(iii)    Defaults Under Other Agreements. The occurrence of any default by the
Seller with respect to any payment obligation other than any payment obligation
under the Transaction Documents in an amount exceeding $25,000.

(iv)    Notices under Receivables Sale Agreement. Copies of all notices to be
delivered under the Receivables Sale Agreement.

(q)    [Intentionally Omitted].

(r)    Financial Statements. In the event that the balance sheet and/or the
statements of income and cash flow (as described in Section 5.3(k)) of the
Servicer and its Consolidated Subsidiaries are no longer publicly available,
Schein shall, within 45 or 90 days of the end of the applicable quarter or
Fiscal Year, respectively, provide copies of such balance sheet and/or
statements of income and cash flow to the Agent (which shall promptly forward a
copy to each Purchaser Agent).

(s)    Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions. Policies and
procedures will be maintained and enforced by or on behalf of each of the
Servicer and each Originator that are designed in good faith and in a
commercially reasonable manner to promote and achieve compliance by the Servicer
and each Originator and each of their respective Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws,
applicable Anti-Terrorism Laws and applicable Sanctions.

Section 7.4    Negative Covenants of the Servicer. Until the date on which the
Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms, the Servicer hereby covenants that it
will not:

(a)    No Rescissions or Modifications. Rescind or cancel any Receivable or
related Contract or modify any terms or provisions thereof or grant any Dilution
to an Obligor, except in accordance with the Credit and Collection Policy or
otherwise with the prior written consent of the Agent, unless such Receivable
has been deemed collected pursuant to Section 1.4(a) or repurchased pursuant to
the Receivables Sale Agreement.

(b)    No Liens. Cause any of the applicable Receivables or related Contracts,
or any inventory or goods the sale of which may give rise to a Receivable or any
Collection Account or any right to receive any payments received therein or
deposited thereto, to be sold, pledged, assigned or transferred or to be subject
to a Lien, other than (i) the sale and assignment

 

28



--------------------------------------------------------------------------------

of the Receivable Interest to the Agent, for the benefit of Secured Parties,
(ii) the Liens created in connection with the transactions contemplated by this
Agreement or (iii) Liens in respect of a Receivable which has been deemed
collected pursuant to Section 1.4(a) or repurchased pursuant to the Receivables
Sale Agreement, and for which payment has been received.

(c)    No Changes. Change its name, identity or corporate structure or
jurisdiction of formation in any manner which would make any financing statement
or continuation statement filed in connection with this Agreement or the
transactions contemplated hereby seriously misleading within the meaning of
Section 9.507(c) of the UCC of any applicable jurisdiction or other applicable
Laws unless it shall have given the Agent (which shall promptly forward a copy
to each Purchaser Agent) at least 30 days’ prior written notice thereof and
unless prior thereto it shall have caused such financing statement or
continuation statement to be amended or a new financing statement to be filed
such that such financing statement or continuation statement would not be
seriously misleading; or make any material change to the Credit and Collection
Policy unless (i) the Agent has received prior written notice of such change and
(ii) the Agent and the Required Purchaser Agents have consented to such change
if such change could reasonably be expected to have a material adverse effect on
the collectibility of the Receivables generally or of any material portion of
the Receivables.

(d)    Consolidations, Mergers and Sales of Assets. (i) Consolidate or merge
with or into any other Person or (ii) sell, lease or otherwise transfer all or
substantially all of its assets to any other Person; provided that the Servicer
may merge with another Person if (A) the Servicer is the corporation surviving
such merger and (B) immediately after giving effect to such merger, no
Termination Event or Unmatured Termination Event shall have occurred and be
continuing.

(e)    Change in Payment Instructions to Obligors. Except as may be required by
the Agent pursuant to Section 8.2(b), the Servicer will not add or terminate any
bank as a Collection Bank, or make any change in the instructions to Obligors
regarding payments to be made to any Lock-Box or Collection Account, unless
(i) the Agent (which shall promptly forward a copy to each Purchaser Agent)
shall have received, at least ten (10) days before the proposed effective date
therefor, (A) written notice of such addition, termination or change and
(B) with respect to the addition of a Collection Bank or a Collection Account or
Lock-Box, an executed Collection Account Agreement (which is reasonably
satisfactory to the Agent) with respect to the new Collection Account or
Lock-Box, (ii) with respect to the termination of a Collection Bank or a
Collection Account or Lock-Box, the Agent shall have consented thereto (which
consent shall not be unreasonably withheld or delayed) and (iii) with respect to
any changes in instructions to Obligors regarding payments, the Agent shall have
consented thereto; provided that the Servicer may make changes in instructions
to Obligors regarding payments without any consent if such new instructions
require such Obligor to make payments to another existing Lock-Box or Collection
Account.

(f)    Prohibition on Additional Negative Pledges. The Servicer shall not enter
into or assume any agreement (other than this Agreement and the other
Transaction Documents) prohibiting the creation or assumption of any Lien upon
the Purchased Assets or otherwise prohibiting or restricting any transaction
contemplated hereby or by the other Transaction Documents, and the Servicer
shall not enter into or assume any agreement creating any Lien upon the
Subordinated Notes.

 

29



--------------------------------------------------------------------------------

(g)    Anti-Corruption Laws, Anti-Terrorism and Sanctions. The Servicer and each
Originator shall not use, and each of the Servicer and each Originator shall
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any Purchase (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws or applicable Anti-Terrorism Laws,
(ii) for the purpose of funding or financing any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, in
each case to the extent doing so would violate any Sanctions, or (iii) in any
other manner that would result in liability to any party hereto under any
applicable Sanctions or result in the violation of any Anti-Corruption Laws or
applicable Anti-Terrorism Laws.

ARTICLE VIII.

ADMINISTRATION AND COLLECTION

Section 8.1    Designation of Servicer.

(a)    The servicing, administration and collection of the Receivables shall be
conducted by such Person (the “Servicer”) so designated from time to time in
accordance with this Section 8.1. Schein is hereby designated as, and hereby
agrees to perform the duties and obligations of, the Servicer pursuant to the
terms of this Agreement. The Agent may, at any time following the occurrence of
a Termination Event upon five (5) Business Days’ notice, designate as Servicer
any Person (including itself) to succeed Schein or any successor Servicer.

(b)    The Servicer may, with the prior written consent of the Agent, delegate
its duties and obligations hereunder to any subservicer (each, a
“Sub-Servicer”); provided that, in each such delegation, (i) such Sub-Servicer
shall agree in writing to perform the duties and obligations of the Servicer
pursuant to the terms hereof, (ii) the Servicer shall remain primarily liable to
the Agent, each Purchaser Agent and each Purchaser for the performance of the
duties and obligations so delegated, (iii) the Seller and the Agent, each
Purchaser Agent and each Purchaser shall have the right to look to the Servicer
(rather than the Sub-Servicer) for performance, and (iv) the terms of any
agreement with any Sub-Servicer shall provide that the Agent may terminate such
agreement upon the termination of the Servicer hereunder by giving notice of its
desire to terminate such agreement to the Servicer (and the Servicer shall
provide appropriate notice to such Sub-Servicer).

Section 8.2    Duties of Servicer.

(a)    The Servicer shall take or cause to be taken all such actions as may be
necessary or advisable to collect each Receivable from time to time, all in
accordance with applicable laws, rules and regulations, with reasonable care and
diligence, and in accordance with the Credit and Collection Policy.

(b)    The Servicer will instruct all Obligors to pay all Collections directly
to a Lock-Box or Collection Account. The Servicer shall not direct any cash or
payment item other than Collections to be deposited into any Lock-Box or
Collection Account. If, despite such direction, any remittances are received in
any Lock-Box or Collection Account that shall have been identified, to the
satisfaction of the Servicer, to not constitute Collections or other proceeds

 

30



--------------------------------------------------------------------------------

of the Receivables or the Related Security, the Servicer shall promptly remit
such items to the Person identified to it (or by it) as being the owner of such
remittances. From and after the date the Agent delivers to any Collection Bank a
Collection Notice pursuant to Section 8.3, the Agent may request that the
Servicer, and the Servicer thereupon promptly shall, instruct all Obligors with
respect to the Receivables to remit all payments thereon to a new depositary
account specified by the Agent and, at all times thereafter, Seller and the
Servicer shall not deposit or otherwise credit, and shall not permit any other
Person to deposit or otherwise credit to such new depositary account any cash or
payment item other than Collections.

(c)    The Servicer shall administer the Collections in accordance with the
procedures described herein. To the extent any Collections are received directly
by the Servicer, the Servicer shall set aside and hold in trust for the account
of Seller and the Secured Parties their respective shares of the Collections in
accordance with Article II.

(d)    The Servicer may, in accordance with the Credit and Collection Policy,
extend the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable as the Servicer determines in good faith to be appropriate to
maximize Collections thereof; provided that such extension or adjustment shall
not alter the status of such Receivable as a Delinquent Receivable or Defaulted
Receivable or limit the rights of the Agent, any Purchaser Agent or any
Purchaser under this Agreement.

(e)    The Servicer shall hold in trust for Seller and the Agent, each Purchaser
Agent and each Purchaser all Records that (i) evidence or relate to the
Receivables, the related Contracts and Related Security or (ii) are otherwise
necessary or desirable to collect the Receivables and shall, as soon as
practicable upon demand of the Agent, deliver or make available to the Agent all
such Records, at a place selected by the Agent. The Servicer shall, from time to
time at the request of the Agent or any Purchaser Agent, furnish to the Agent
and each Purchaser Agent (promptly after any such request) a calculation of the
amounts set aside for each Purchaser pursuant to Article II.

(f)    Any payment by an Obligor in respect of any indebtedness owed by it to
Originator or Seller shall, except as otherwise specified by such Obligor or
otherwise required by contract or law and unless otherwise instructed by the
Agent, be applied as a Collection of any Receivable of such Obligor (starting
with the oldest such Receivable) to the extent of any amounts then due and
payable thereunder before being applied to any other receivable or other
obligation of such Obligor.

Section 8.3    Collection Notices. The Agent is authorized at any time after the
occurrence and during the continuance of a Termination Event to deliver the
Collection Notices to the Collection Banks. Seller hereby transfers to the
Agent, for the benefit of the Secured Parties, effective when the Agent delivers
such notice, the exclusive ownership and control of each Lock-Box and the
Collection Accounts and, in connection therewith, agrees to cause each
Collection Bank to modify the name on each Lock-Box and Collection Account as
requested by the Agent. Seller hereby authorizes the Agent, and agrees that the
Agent shall be entitled (i) at any time after delivery of the Collection
Notices, to endorse Seller’s name on checks and other instruments representing
Collections, (ii) at any time after the occurrence of a Termination Event, to
enforce the Receivables, the related Contracts and the Related Security, and
(iii) at any time after the occurrence and during the continuance of a
Termination Event, to take such action as shall be reasonably necessary or
desirable to cause all cash, checks and other instruments constituting
Collections of Receivables to come into the possession of the Agent rather than
Seller or Servicer.

 

31



--------------------------------------------------------------------------------

Section 8.4    Responsibilities of Seller. Anything herein to the contrary
notwithstanding, the exercise by the Agent, on behalf of Secured Parties, of the
Agent’s rights hereunder shall not release the Servicer, any Originator or
Seller from any of their duties or obligations with respect to any Receivables
or under the related Contracts. The Agent, each Purchaser Agent and each
Purchaser shall have no obligation or liability with respect to any Receivables
or related Contracts, nor shall any of them be obligated to perform the
obligations of Seller or any Originator thereunder.

Section 8.5    Settlement Reports.

(a)    The Servicer shall prepare and forward to the Agent (with an electronic
copy to each Purchaser Agent) (i) on each Settlement Reporting Date, a
Settlement Report (certified by an Responsible Officer of the Servicer) and an
electronic file of the data contained therein and (ii) at such times as the
Agent or any Purchaser Agent shall request, a listing by Obligor of all
Receivables together with an aging of such Receivables; provided that, if a
Termination Event or Unmatured Termination Event has occurred and is continuing,
the Agent or any Purchaser Agent may request that the Servicer deliver a
Settlement Report (or a specified portion thereof) no less frequently than
weekly.

(b)    Upon the request of the Agent or any Purchaser Agent (but not more
frequently than every quarter), the Servicer shall provide in writing to the
Agent (which shall promptly forward a copy to each Purchaser Agent) the list of
Obligors under Contracts related to the Receivables including, for each Obligor
added to the list, the name, address, telephone number and account number of
such Obligor and if there have been changes in the name, address, telephone
number or account number of any existing Obligor, the revisions shall be
provided.

Section 8.6    Servicing Fee. As compensation for the Servicer’s servicing
activities on their behalf, the Servicer shall be paid the Servicing Fee in
arrears on each Settlement Date out of Collections.

ARTICLE IX.

TERMINATION EVENTS

Section 9.1    Termination Events. The occurrence of any one or more of the
following events shall constitute an “Termination Event”:

(a)    the Seller, the Servicer or the Performance Guarantor shall fail to remit
or fail to cause to be remitted to the Agent, any Purchaser Agent or any
Purchaser (i) on any day when due any payment, prepayment or deposit of any
amount to be remitted to reduce the Invested Amount or any portion thereof or
(ii) within two (2) Business Days of becoming due, CP Costs, Yield, fees set
forth in any Fee Letter or any other Aggregate Unpaids required to be remitted
to the Agent, any Purchaser Agent or any Purchaser; or

 

32



--------------------------------------------------------------------------------

(b)    the Seller or the Servicer shall fail to deliver any Settlement Report
and such failure shall continue for three (3) Business Days after the date when
such Settlement Report became due; or the Servicer shall fail to perform its
duties and obligations as Servicer under the terms of this Agreement or any
other Transaction Document and such failure remains unremedied for a period of
ten (10) days after either (i) any Responsible Officer of the Servicer becomes
aware thereof or (ii) written notice thereof to such Person by the Agent, any
Purchaser Agent or any Purchaser;

(c)    any representation, warranty, certification or statement made by the
Seller, the Servicer or Schein under this Agreement or any other Transaction
Document or in any material agreement, certificate, report, appendix, schedule
or document furnished by the Seller, the Servicer or Schein to the Agent, any
Purchaser Agent or any Purchaser pursuant to or in connection with this
Agreement or any other Transaction Document shall prove to have been false or
misleading in any material respect as of the time made or deemed made (including
by omission of material information necessary to make such representation,
warranty, certification or statement not misleading); or

(d)    a Change in Control shall occur with respect to the Performance
Guarantor; (ii) Schein shall cease to (A) own 100% of the capital stock of the
Seller or (B) own (directly or indirectly) 100% of the capital stock of each
Originator (other than Schein); or (iii) Schein shall (A) consolidate or merge
with or into any other Person other than as permitted under Section 7.4 hereof
or (B) sell, lease or otherwise transfer all or substantially all of its assets
to any other Person unless Schein is the survivor of such transaction (unless,
in each of clauses (i) through (iii), consented to in writing in advance by
Agent in its sole discretion); or

(e)    except as otherwise provided in this Section 9.1, the Seller or Schein
shall default or fail in the performance or observance of any other covenant,
agreement or duty applicable to it contained herein and such default or failure
shall continue for ten (10) Business Days after either (i) any Responsible
Officer of the Seller or such Originator becomes aware thereof or (ii) written
notice thereof to such Person by the Agent, any Purchaser Agent or any
Purchaser; or

(i) the Seller shall fail to pay any Indebtedness when due and such failure
shall continue beyond the applicable grace period, if any, specified in the
agreement or instrument relating to such Indebtedness; (ii) Schein or any of its
Consolidated Subsidiaries (other than the Seller) shall fail to pay any
Indebtedness in excess of $150,000,000 of Schein or any of its Consolidated
Subsidiaries, as the case may be, or any interest or premium on such
Indebtedness, in either case, when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise) and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Indebtedness; (iii) any other default under any
agreement or instrument relating to any such Indebtedness or any other event
shall occur and shall continue after the applicable grace period, if any,
specified in such agreement or instrument if the effect of such default or event
is to accelerate, or to permit the acceleration of, the maturity of such
Indebtedness unless (A) MUFG is a party to such other agreement or instrument
and (B) MUFG and the other requisite lenders thereunder consent to a written
waiver of such default or other event in accordance with the terms of such
agreement or instrument; or (iv) a final court decision of $75,000,000 or more
shall be rendered against Schein or any of its Consolidated Subsidiaries and
(A) such amount remains unpaid and (B) such amount remains undischarged for a
period of 45 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of Schein or any of its Subsidiary to enforce any such
judgment; or

 

33



--------------------------------------------------------------------------------

(f)    (i) the average of the Delinquency Ratios, computed for each of the
immediately preceding three months, shall exceed 14.50%; (ii) the average of the
Default Ratios, computed for each of the immediately preceding three months,
shall exceed 2.00%; (iii) the average of the Dilution Ratios, computed for each
of the immediately preceding three months, shall exceed 6.25%; or (iv) the
average of the Portfolio Turnover, computed for each of the immediately
preceding three months shall exceed 45 days; or

(g)    there shall be pending any litigation, investigation or proceeding, which
the Seller is required to disclose pursuant to Section 7.1(i) hereof, which in
the reasonable opinion of the Required Purchaser Agents is likely to materially
adversely affect the financial position or results of operations of the Seller
or Schein or materially impair the ability of the Seller or Schein to perform
its respective obligations under the Transaction Documents; or

(h)    there shall have occurred any event or change in the financial condition
or operations of the Seller, the Servicer, the Performance Guarantor or Schein
which could reasonably be expected to have a material adverse effect on (i) the
ability of the Seller, the Servicer, the Performance Guarantor or Schein to
perform its obligations under any Transaction Document, (ii) the legality,
validity or enforceability of any Transaction Document, (iii) the Agent’s
security interest in the Receivables generally or in any significant portion of
such Receivables or the proceeds thereof, or (iv) the collectibility of the
Receivables generally or of any material portion of such Receivables; or

(i)    an Event of Bankruptcy shall occur with respect to the Seller, the
Servicer, any Originator, the Performance Guarantor or any of Schein’s material
subsidiaries thereof; or

(j)    the Aggregate Invested Amount shall exceed the Purchase Limit and the
Seller shall have failed to pay to each Purchaser Agent for the benefit of the
related Purchasers within three (3) days an amount to be applied to reduce the
Aggregate Invested Amount (ratably, according to each Purchaser’s aggregate
Invested Amount), such that after giving effect to such payment the Aggregate
Invested Amount is less than or equal to the Purchase Limit; or

(k)    the Aggregate Investment amount exceeds the then applicable Purchase
Limit or the Net Pool Balance shall at any time be less than an amount equal to
the sum of (i) the Aggregate Invested Amount plus (ii) the Required Reserve; or

(l)    Schein resigns as Servicer; or

(m)    Schein shall default or fail in the performance or observance of any of
the covenants set forth in Section 8.1 of the Credit Agreement as in effect on
September 22, 2014 (without giving effect to any amendment, waiver, termination,
supplement or other modification thereof unless consented to by the Agent); or

(n)    a final court decision for $25,000 or more shall be rendered against the
Seller; or;

 

34



--------------------------------------------------------------------------------

(o)    the Performance Guarantor shall default or fail in the performance of any
covenant or agreement set forth in the Performance Undertaking; or

(p)    the “Termination Date” or any “Termination Event” under and as defined in
the Receivables Sale Agreement shall occur under the Receivables Sale Agreement
or Schein shall for any reason cease to transfer, or cease to have the legal
capacity to transfer, or otherwise be incapable of transferring Receivables to
Seller under the Receivables Sale Agreement; or

(q)    this Agreement shall terminate in whole or in part (except in accordance
with its terms), or shall cease to be effective or to be the legally valid,
binding and enforceable obligation of Seller, or any Seller Party shall directly
or indirectly contest in any manner such effectiveness, validity, binding nature
or enforceability; or

(r)    the Performance Undertaking shall cease to be effective or to be the
legally valid, binding and enforceable obligation of Performance Guarantor, or
Performance Guarantor shall directly or indirectly contest in any manner such
effectiveness, validity, binding nature or enforceability of its obligations
thereunder; or

(s)    the Internal Revenue Service shall file notice of a lien pursuant to
Section 6323 of the Internal Revenue Code with regard to any of the Purchased
Assets or any assets of the Seller, Performance Guarantor or any Originator and
such lien shall not have been released within seven (7) days, or the PBGC shall,
or shall indicate its intention to, file notice of a lien pursuant to
Section 4068 of ERISA with regard to any of the Purchased Assets; or

(t)    An ERISA Event shall occur with respect to a Pension Plan or
Multiemployer Plan which has resulted in, or could be reasonably expected to
have, a material adverse effect on the business, financial condition, operations
or properties of Schein and the ERISA Affiliates taken as a whole; or

(u)    the Agent for the benefit of the Secured Parties shall cease to have a
valid, perfected, first priority security interest in the Receivables, the
Related Security, any Collection Account or any Lock-Box.

Section 9.2    Remedies. Upon the occurrence and during the continuation of a
Termination Event, the Agent may, or upon the direction of the Required
Purchaser Agents shall, take any of the following actions: (i) replace the
Person then acting as Servicer, (ii) declare the Facility Termination Date for
all Purchaser Groups to have occurred, whereupon Reinvestments shall immediately
terminate, all without demand, protest or further notice of any kind, all of
which are hereby expressly waived by each Seller Party; provided that, upon the
occurrence of an Event of Bankruptcy with respect to any Seller Party, the
Facility Termination Date for all Purchaser Groups shall automatically occur,
without demand, protest or any notice of any kind, all of which are hereby
expressly waived by each Seller Party, (iii) deliver the Collection Notices to
the Collection Banks, (iv) exercise all rights and remedies of a secured party
upon default under the UCC and other applicable laws, and (v) notify Obligors of
the Agent’s security interest in the Receivables and other Purchased Assets. The
aforementioned rights and remedies shall be without limitation, and shall be in
addition to all other rights and remedies of the Agent, each Purchaser Agent and
each Purchaser otherwise available under any other provision of this Agreement,
by operation of law, at equity or otherwise, all of which are hereby expressly
preserved, including, without limitation, all rights and remedies provided under
the UCC, all of which rights shall be cumulative.

 

35



--------------------------------------------------------------------------------

ARTICLE X.

INDEMNIFICATION

Section 10.1    Indemnities by the Seller Parties. Without limiting any other
rights that the Agent, any Purchaser Agent, any Purchaser or any Funding Source
may have hereunder or under applicable law, (A) Seller hereby agrees to
indemnify (and pay upon demand to) the Agent, each Purchaser Agent, each
Purchaser, each Funding Source and each of the respective assigns, officers,
directors, members, partners, certificateholders, agents and employees of the
foregoing (each, an “Indemnified Party”) from and against any and all damages,
losses, claims, taxes, liabilities, reasonable and out-of-pocket costs and
expenses and for all other amounts payable, including reasonable attorneys’ fees
(which attorneys may be employees of any Indemnified Party) and disbursements of
one counsel to the affected Indemnified Parties taken as a whole (and solely in
the case of any conflict of interest, one additional counsel to the affected
Indemnified Parties, taken as a whole) (all of the foregoing being collectively
referred to as “Indemnified Amounts”) awarded against or incurred by any of them
arising out of or as a result of this Agreement or the acquisition, either
directly or indirectly, by any Indemnified Party of an interest in the
Receivables, and (B) the Servicer hereby agrees to indemnify (and pay upon
demand to) each Indemnified Party for Indemnified Amounts awarded against or
incurred by any of them arising out of the Servicer’s activities as Servicer
hereunder; excluding, however, in all of the foregoing instances under the
preceding clauses (A) and (B):

(a)    Indemnified Amounts to the extent a final judgment of a court of
competent jurisdiction holds that such Indemnified Amounts resulted from gross
negligence or willful misconduct on the part of the Indemnified Party seeking
indemnification;

(b)    Indemnified Amounts to the extent resulting from disputes solely between
or among Indemnified Parties and their respective Affiliates;

(c)    Indemnified Amounts to the extent the same results from losses in respect
of Receivables that are uncollectible on account of the insolvency, bankruptcy
or lack of creditworthiness of the related Obligor; or

(d)    taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for income tax purposes of the acquisition
by any Purchaser of Receivables as a loan or loans by any Purchaser to Seller
secured by the Receivables, the Related Security, the Collection Accounts and
the Collections, U.S. federal taxes attributable to such Indemnified Party’s
failure to comply with Section 1.7(b) or any U.S. federal withholding taxes
imposed under FATCA (collectively, “Excluded Taxes”);

 

36



--------------------------------------------------------------------------------

provided that nothing contained in this sentence shall limit the liability of
any Seller Party or limit the recourse of any Indemnified Party to any Seller
Party for amounts otherwise specifically provided to be paid by such Seller
Party under the terms of this Agreement. Without limiting the generality of the
foregoing indemnification, Seller shall indemnify the Indemnified Parties for
Indemnified Amounts (including, without limitation, losses in respect of
uncollectible receivables, regardless of whether reimbursement therefor would
constitute recourse to Seller) relating to or resulting from:

(i)    any representation or warranty made by any Seller Party or any Originator
(or any officers of any such Person) under or in connection with this Agreement,
any other Transaction Document or any other information or report delivered by
any such Person pursuant hereto or thereto, which shall have been false or
incorrect when made or deemed made;

(ii)    the failure by Seller, the Servicer or any Originator to comply with any
applicable law, rule or regulation with respect to any Receivable or Contract
related thereto, or the nonconformity of any Receivable or Contract included
therein with any such applicable law, rule or regulation or any failure of
Seller, the Servicer or any Originator to keep or perform any of its
obligations, express or implied, with respect to any Contract;

(iii)    any failure of Seller, the Servicer or any Originator to perform its
duties, covenants or other obligations in accordance with the provisions of this
Agreement or any other Transaction Document;

(iv)    any products liability, personal injury or damage suit, or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract or any Receivable;

(v)    any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor) of the Obligor to the payment of any Receivable (including,
without limitation, a defense based on such Receivable or the related Contract
not being a legal, valid and binding obligation of such Obligor enforceable
against it in accordance with its terms), or any other claim resulting from the
sale of the merchandise or service related to such Receivable or the furnishing
or failure to furnish such merchandise or services;

(vi)    the commingling of Collections of Receivables at any time with other
funds;

(vii)    any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of any Purchase, the Purchased Assets or any
other investigation, litigation or proceeding relating to Seller, the Servicer
or any Originator in which any Indemnified Party becomes involved as a result of
any of the transactions contemplated hereby;

(viii)    any inability to litigate any claim against any Obligor in respect of
any Receivable as a result of such Obligor being immune from civil and
commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;

(ix)    any Termination Event of the type described in Section 9.1(k);

 

37



--------------------------------------------------------------------------------

(x)    any failure of Seller to acquire and maintain legal and equitable title
to and ownership of any of the Purchased Assets from the applicable Originator
free and clear of any Lien (other than as created under the Transaction
Documents); or any failure of Seller to give reasonably equivalent value to any
Originator under the Receivables Sale Agreement in consideration of the transfer
by such Originator of any Receivable, or any attempt by any Person to void such
transfer under statutory provisions or common law or equitable action;

(xi)    (A) any failure to vest and maintain vested in the Agent for the benefit
of the Secured Parties, or to transfer to the Agent for the benefit of the
Secured Parties, a valid first priority perfected security interests in the
Purchased Assets, free and clear of any Lien (except as created by the
Transaction Documents) and (B) (I) any failure to vest and maintain vested in
the Agent for the benefit of the Secured Parties a valid first priority
perfected security interests in each Lock-Box and Collection Account, free and
clear of any Lien (except as created by the Transaction Documents) and (ii) any
failure of a Collection Bank in the performance or observance of any agreement
or duty applicable to it in respect of any Collection Account;

(xii)    any action or omission by any Seller Party which reduces or impairs the
rights of any Indemnified Party with respect to any Purchased Assets or the
value of any Purchased Assets;

(xiii)    any attempt by any Person to void any Purchase or the Agent’s security
interest in the Purchased Assets under statutory provisions or common law or
equitable action;

(xiv)    the failure of any Receivable included in the calculation of the Net
Pool Balance as an Eligible Receivable to be an Eligible Receivable at the time
so included; and

(xv)    (A) any failure of the Seller or any Originator to pay any taxes when
due and (B) any taxes related to the Purchase of Receivables by any Purchaser,
except for taxes on the income of such Purchaser.

Section 10.2    Increased Cost and Reduced Return. If, after the date hereof,
any Regulatory Change shall occur: (i) that subjects any Funding Source to any
charge or withholding on or with respect to any Funding Agreement or a Funding
Source’s obligations under a Funding Agreement, or on or with respect to the
Receivables, or changes the basis of taxation of payments to any Funding Source
of any amounts payable under any Funding Agreement (except for changes in the
rate of tax on the overall net income of a Funding Source or taxes excluded by
Section 10.1) or (ii) that imposes, modifies or deems applicable any reserve,
assessment, insurance charge, special deposit or similar requirement against
assets of, deposits with or for the account of a Funding Source, or credit
extended by a Funding Source pursuant to a Funding Agreement or (iii) that
imposes any other condition the result of which is to increase the cost to a
Funding Source of performing its obligations under a Funding Agreement, or to
reduce the rate of return on a Funding Source’s capital as a consequence of its
obligations under a Funding Agreement, or to reduce the amount of any sum
received or receivable by a Funding Source under a Funding Agreement or to
require any payment calculated by reference to the

 

38



--------------------------------------------------------------------------------

amount of interests or loans held or interest received by it, then, upon demand
by the applicable Purchaser Agent, Seller shall pay to such Purchaser Agent, for
the benefit of the relevant Funding Source, such amounts charged to such Funding
Source or such amounts to otherwise compensate such Funding Source for such
increased cost or such reduction. For the avoidance of doubt, if the issuance of
Financial Accounting Standards Board’s Interpretation No. 46, Statements of
Financial Accounting Standards Nos. 166 and 167, any future statements or
interpretations issued by the Financial Accounting Standards Board or any
successor thereto or any other change in accounting standards or the issuance of
any other pronouncement, release or interpretation, causes or requires the
consolidation of all or a portion of the assets and liabilities of the Seller or
any Conduit Purchaser with the assets and liabilities of the Agent, any
Purchaser Agent or any other Funding Source, such event shall constitute a
circumstance on which such Funding Source may base a claim for reimbursement
under this Section 10.2.

Section 10.3    Other Costs and Expenses. Seller shall pay to the Agent, each
Purchaser Agent and each Purchaser on demand all reasonable costs and
out-of-pocket expenses in connection with the preparation, execution, delivery
and administration of this Agreement, the transactions contemplated hereby and
the other documents to be delivered hereunder, including without limitation, the
cost of its auditors auditing the books, records and procedures of Seller or
Servicer, rating agency fees, reasonable and documented fees and out-of-pocket
expenses of a single independent legal counsel with respect thereto and with
respect to providing advice as to their respective rights and remedies under
this Agreement. Seller shall pay to the Agent, each Purchaser Agent and each
Purchaser on demand any and all reasonable and documented costs and
out-of-pocket expenses thereof, if any, including reasonable counsel fees and
expenses, in connection with the enforcement of this Agreement and the other
documents delivered hereunder and in connection with any restructuring or
workout of this Agreement or such documents, or the administration of this
Agreement following a Termination Event.

ARTICLE XI.

THE AGENTS

Section 11.1    Appointment and Authorization.

(a)    Each Purchaser and Purchaser Agent hereby irrevocably designates and
appoints MUFG as the “Agent” hereunder and authorizes the Agent to take such
actions and to exercise such powers as are delegated to the Agent hereby and to
exercise such other powers as are reasonably incidental thereto. The Agent shall
hold, in its name, for the benefit of each Purchaser, ratably, the Receivable
Interests. The Agent shall not have any duties other than those expressly set
forth herein or any fiduciary relationship with any Purchaser or Purchaser
Agent, and no implied obligations or liabilities shall be read into this
Agreement, or otherwise exist, against the Agent. The Agent does not assume, nor
shall it be deemed to have assumed or relationship of trust or agency with the
Seller or Servicer. Notwithstanding any provision of this Agreement or any other
Transaction Document to the contrary, in no event shall the Agent ever be
required to take any action which exposes the Agent to personal liability or
which is contrary to the provisions of any Transaction Document or applicable
law.

 

39



--------------------------------------------------------------------------------

(b)    Each Purchaser hereby irrevocably designates and appoints the respective
institution identified as the Purchaser Agent for such Purchaser’s Purchaser
Group on the signature pages hereto or in the Assumption Agreement or Transfer
Supplement pursuant to which such Purchaser becomes a party hereto, and each
authorizes such Purchaser Agent to take such action on its behalf under the
provisions of this Agreement and to exercise such powers and perform such duties
as are expressly delegated to such Purchaser Agent by the terms of this
Agreement, if any, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, no Purchaser Agent shall have any duties or responsibilities, except
those expressly set forth herein, or any fiduciary relationship with any
Purchaser or other Purchaser Agent or the Agent, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities on the part of
such Purchaser Agent shall be read into this Agreement or otherwise exist
against such Purchaser Agent.

(c)    Except as otherwise specifically provided in this Agreement, the
provisions of this Article XI are solely for the benefit of the Purchaser
Agents, the Agent and the Purchasers, and none of the Seller or Servicer shall
have any rights as a third-party beneficiary or otherwise under any of the
provisions of this Article XI, except that this Article XI shall not affect any
obligations which any Purchaser Agent, the Agent or any Purchaser may have to
the Seller or the Servicer under the other provisions of this Agreement.
Furthermore, no Purchaser shall have any rights as a third-party beneficiary or
otherwise under any of the provisions hereof in respect of a Purchaser Agent
which is not the Purchaser Agent for such Purchaser.

(d)    In performing its functions and duties hereunder, the Agent shall act
solely as the agent of the Purchasers and the Purchaser Agents and does not
assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for the Seller or Servicer or any of their successors
and assigns. In performing its functions and duties hereunder, each Purchaser
Agent shall act solely as the agent of its respective Purchaser and does not
assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for the Seller, the Servicer, any other Purchaser, any
other Purchaser Agent or the Agent, or any of their respective successors and
assigns.

Section 11.2    Delegation of Duties. The Agent may execute any of its duties
through agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

Section 11.3    Exculpatory Provisions. None of the Purchaser Agents, the Agent
or any of their directors, officers, members, partners, certificateholders,
agents or employees shall be liable for any action taken or omitted (i) with the
consent or at the direction of the Required Purchaser Agents (or in the case of
any Purchaser Agent, the Purchasers within its Purchaser Group that have a
majority of the aggregate Commitment of such Purchaser Group) or (ii) in the
absence of such Person’s gross negligence or willful misconduct. The Agent shall
not be responsible to any Purchaser, Purchaser Agent or other Person for (i) any
recitals, representations, warranties or other statements made by the Seller,
Servicer, or any of their Affiliates, (ii) the value, validity, effectiveness,
genuineness, enforceability or sufficiency of any Transaction Document,
(iii) any failure of the Seller, the Servicer, any Originator or any of their
Affiliates to perform any obligation hereunder or under the other Transaction
Documents to which it is a party (or under any Contract), or (iv) the
satisfaction of any condition specified in any Transaction Document. The Agent
shall not have any obligation to any Purchaser or Purchaser Agent to ascertain
or inquire about the observance or performance of any agreement contained in any
Transaction Document or to inspect the properties, books or records of the
Seller, Servicer, Originator or any of their Affiliates.

 

40



--------------------------------------------------------------------------------

Section 11.4    Reliance by Agents.

(a)    Each Purchaser Agent and the Agent shall in all cases be entitled to
rely, and shall be fully protected in relying, upon any document or other
writing or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person and upon advice and statements of
legal counsel (including counsel to the Seller or Servicer), independent
accountants and other experts selected by the Agent. Each Purchaser Agent and
the Agent shall in all cases be fully justified in failing or refusing to take
any action under any Transaction Document unless it shall first receive such
advice or concurrence of the Required Purchaser Agents (or, in the case of any
Purchaser Agent, the Purchasers within its Purchaser Group that have a majority
of the aggregate Commitment of such Purchaser Group), and assurance of its
indemnification, as it deems appropriate.

(b)    The Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement in accordance with a request of the
Required Purchaser Agents or all Purchaser Agents, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all
Purchasers and Purchaser Agents.

(c)    The Purchasers within each Purchaser Group with a majority of the
Commitment of such Purchaser Group shall be entitled to request or direct the
related Purchaser Agent to take action, or refrain from taking action, under
this Agreement on behalf of such Purchasers. Such Purchaser Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement in accordance with a request of such majority Purchasers, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all of such Purchaser Agent’s Purchasers.

(d)    Unless otherwise advised in writing by a Purchaser Agent or by any
Purchaser on whose behalf such Purchaser Agent is purportedly acting, each party
to this Agreement may assume that (i) such Purchaser Agent is acting for the
benefit of each of the Purchasers in respect of which such Purchaser Agent is
identified as being the “Purchaser Agent” in the definition of “Purchaser Agent”
hereto, as well as for the benefit of each assignee or other transferee from any
such Person, and (ii) each action taken by such Purchaser Agent has been duly
authorized and approved by all necessary action on the part of the Purchasers on
whose behalf it is purportedly acting. Each Purchaser Agent and its related
Purchasers shall agree amongst themselves as to the circumstances and procedures
for removal, resignation and replacement of such Purchaser Agent.

Section 11.5    Notice of Termination Events. Neither any Purchaser Agent nor
the Agent shall be deemed to have knowledge or notice of the occurrence of any
Termination Event or Unmatured Termination Event unless such Purchaser Agent or
Agent has received notice from any Purchaser, Purchaser Agent, the Servicer or
the Seller stating that a Termination Event or Unmatured Termination Event has
occurred hereunder and describing such Termination Event or Unmatured
Termination Event. In the event that the Agent receives such a notice, it shall
promptly give notice thereof to each Purchaser Agent whereupon each such
Purchaser Agent

 

41



--------------------------------------------------------------------------------

shall promptly give notice thereof to its Purchasers. In the event that a
Purchaser Agent receives such a notice (other than from the Agent), it shall
promptly give notice thereof to the Agent. The Agent shall take such action
concerning a Termination Event or Unmatured Termination Event as may be directed
by the Required Purchaser Agents (unless such action otherwise requires the
consent of all Purchaser Agents), but until the Agent receives such directions,
the Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, as the Agent deems advisable and in the best interests of
the Purchasers and Purchaser Agents.

Section 11.6    Non-Reliance on Agent, Purchaser Agents and Other Purchasers.
Each Purchaser expressly acknowledges that none of the Agent, the Purchaser
Agents nor any of their respective officers, directors, members, partners,
certificateholders, employees, agents, attorneys-in-fact or Affiliates has made
any representations or warranties to it and that no act by the Agent or any
Purchaser Agent hereafter taken, including any review of the affairs of the
Seller, Servicer or any Originator, shall be deemed to constitute any
representation or warranty by the Agent or such Purchaser Agent, as applicable.
Each Purchaser represents and warrants to the Agent and the Purchaser Agents
that, independently and without reliance upon the Agent, the Purchaser Agents or
any other Purchaser and based on such documents and information as it has deemed
appropriate, it has made and will continue to make its own appraisal of and
investigation into the business, operations, property, prospects, financial and
other conditions and creditworthiness of the Seller, the Servicer or the
Originators, and the Receivables and its own decision to enter into this
Agreement and to take, or omit, action under any Transaction Document. Except
for items specifically required to be delivered hereunder, the Agent shall not
have any duty or responsibility to provide any Purchaser Agent with any
information concerning the Seller, Servicer or the Originators or any of their
Affiliates that comes into the possession of the Agent or any of its officers,
directors, members, partners, certificateholders, employees, agents,
attorneys-in-fact or Affiliates.

Section 11.7    Agents and Affiliates. Each of the Purchasers and the Agent and
their Affiliates may extend credit to, accept deposits from and generally engage
in any kind of banking, trust, debt, entity or other business with the Seller,
the Servicer or any Originator or any of their Affiliates. With respect to the
acquisition of the Eligible Receivables pursuant to this Agreement, each of the
Purchaser Agents and the Agent shall have the same rights and powers under this
Agreement as any Purchaser and may exercise the same as though it were not such
an agent, and the terms “Purchaser” and “Purchasers” shall include, to the
extent applicable, each of the Purchaser Agents and the Agent in their
individual capacities.

Section 11.8    Indemnification. Each Related Committed Purchaser shall
indemnify and hold harmless the Agent (but solely in its capacity as Agent) and
its officers, directors, members, partners, certificateholders, employees,
representatives and agents (to the extent not reimbursed by the Seller, the
Servicer or any Originator and without limiting the obligation of the Seller,
the Servicer, or any Originator to do so), ratably (based on its Commitment)
from and against any and all liabilities, obligations, losses, damages,
penalties, judgments, settlements, costs, expenses and disbursements of any kind
whatsoever (including in connection with any investigative or threatened
proceeding, whether or not the Agent or such Person shall be designated a party
thereto) that may at any time be imposed on, incurred by or asserted against the
Agent or such Person as a result of, or related to, any of the transactions
contemplated by the Transaction Documents or the execution, delivery or
performance of the Transaction Documents or any other document furnished in
connection therewith (but excluding any such liabilities, obligations, losses,
damages, penalties, judgments, settlements, costs, expenses or disbursements
resulting solely from the gross negligence or willful misconduct of the Agent or
such Person as finally determined by a court of competent jurisdiction).

 

42



--------------------------------------------------------------------------------

Section 11.9    Successor Agent. The Agent may, upon at least five (5) days
notice to the Seller and each Purchaser and Purchaser Agent, resign as Agent.
Such resignation shall not become effective until a successor agent is appointed
by the Required Purchasers and has accepted such appointment. Upon such
acceptance of its appointment as Agent hereunder by a successor Agent, such
successor Agent shall succeed to and become vested with all the rights and
duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations under the Transaction Documents. After any retiring
Agent’s resignation hereunder, the provisions of Article X and this Article XI
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was the Agent.

ARTICLE XII.

ASSIGNMENTS AND PARTICIPATIONS

Section 12.1    Successors and Assigns; Participations; Assignments.

(a)    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
Except as otherwise provided herein, no Seller Party may assign or transfer any
of its rights or delegate any of its duties hereunder or under any Transaction
Document without the prior consent of the Agent and the Purchaser Agents.

(b)    Participations. Except as otherwise specifically provided herein, any
Purchaser may sell to one or more Persons (each, a “Participant”) participating
interests in the interests of such Purchaser hereunder; provided that, no
Purchaser shall grant any participation under which the Participant shall have
rights to approve any amendment to or waiver of this Agreement or any other
Transaction Document. Such Purchaser shall remain solely responsible for
performing its obligations hereunder, and the Seller, each Purchaser Agent and
the Agent shall continue to deal solely and directly with such Purchaser in
connection with such Purchaser’s rights and obligations hereunder. A Purchaser
shall not agree with a Participant to restrict such Purchaser’s right to agree
to any amendment hereto, except amendments that require the consent of all
Purchasers.

(c)    Assignments by Certain Related Committed Purchasers. Any Related
Committed Purchaser may assign to one or more Persons (each, a “Purchasing
Related Committed Purchaser”), reasonably acceptable to the related Purchaser
Agent, any portion of its Commitment pursuant to a supplement hereto,
substantially in the form of Exhibit VIII with any changes as have been approved
by the parties thereto (each, a “Transfer Supplement”), executed by each such
Purchasing Related Committed Purchaser, such selling Related Committed
Purchaser, such related Purchaser Agent and the Agent and, so long as no
Termination Event has occurred and is continuing, with the consent of Seller
(which consent shall not be unreasonably withheld). Any such assignment by
Related Committed Purchaser cannot be for an amount less than $10,000,000. Upon
(i) the execution of the Transfer Supplement, (ii) delivery of an executed copy
thereof to the Seller, such related Purchaser Agent and the Agent and (iii)

 

43



--------------------------------------------------------------------------------

payment by the Purchasing Related Committed Purchaser to the selling Related
Committed Purchaser of the agreed purchase price, if any, such selling Related
Committed Purchaser shall be released from its obligations hereunder to the
extent of such assignment and such Purchasing Related Committed Purchaser shall
for all purposes be a Related Committed Purchaser party hereto and shall have
all the rights and obligations of a Related Committed Purchaser hereunder to the
same extent as if it were an original party hereto. The amount of the Commitment
of the selling Related Committed Purchaser allocable to such Purchasing Related
Committed Purchaser shall be equal to the amount of the Commitment of the
selling Related Committed Purchaser transferred regardless of the purchase
price, if any, paid therefor. The Transfer Supplement shall be an amendment
hereof only to the extent necessary to reflect the addition of such Purchasing
Related Committed Purchaser as a “Related Committed Purchaser” and any resulting
adjustment of the selling Related Committed Purchaser’s Commitment.

(d)    Assignments to Liquidity Providers and other Funding Source Providers.
Any Conduit Purchaser may at any time transfer or grant to one or more of its
Liquidity Providers or other Funding Source participating interests (or voting
rights or a security interest and right of foreclosure thereon) in its portion
of the Receivable Interests. In the event of any such transfer or grant by such
Conduit Purchaser of a participating interest to a Liquidity Provider or other
Funding Source, such Conduit Purchaser shall remain responsible for the
performance of its obligations hereunder. The Seller agrees that each Liquidity
Provider and Funding Source of any Conduit Purchaser hereunder shall be entitled
to the benefits of Section 1.6.

(e)    Other Assignment by Uncommitted Purchasers. Each party hereto agrees and
consents (i) to any Uncommitted Purchaser’s assignment, participation, grant of
security interests in or other transfers of any portion of, or any of its
beneficial interest in, the Receivable Interests (or portion thereof), including
without limitation to any collateral agent in connection with its commercial
paper program, if any, and (ii) to the complete assignment by any Uncommitted
Purchaser of all of its rights and obligations hereunder to any other Person
with prior notice to the other parties hereto, and upon such assignment such
Uncommitted Purchaser shall be released from all obligations and duties, if any,
hereunder; provided that, such Uncommitted Purchaser may not, without the prior
consent of its Related Committed Purchasers (and, in the case of any assignment
by an Uncommitted Purchaser that is not a Conduit Purchaser, unless a
Termination Event has occurred and is continuing, the Seller), make any such
transfer of its rights hereunder unless the assignee (i) if it is a Conduit
Purchaser, is principally engaged in the purchase of assets similar to the
assets being purchased hereunder, (ii) has as its Purchaser Agent the Purchaser
Agent of the assigning Uncommitted Purchaser and (iii) if it is a Conduit
Purchaser, issues commercial paper with credit ratings substantially comparable
to the ratings of the assigning Conduit Purchaser and, provided, further, that
no such consent of the Seller shall be required if the assignee is a Purchaser,
an Affiliate of a Purchaser or an Approved Fund. Any assigning Uncommitted
Purchaser shall deliver to any assignee a Transfer Supplement with any changes
as have been approved by the parties thereto, duly executed by such Uncommitted
Purchaser, assigning any portion of its interest in the Receivable Interests to
its assignee. Such Uncommitted Purchaser shall promptly (i) notify each of the
other parties hereto of such assignment and (ii) take all further action that
the assignee reasonably requests in order to evidence the assignee’s right,
title and interest in such interest in the Receivable Interests and to enable
the assignee to exercise or enforce any rights of such Uncommitted Purchaser
hereunder. Upon the assignment of any portion of its interest in the Receivable
Interests, the assignee shall have all of the rights hereunder with respect to
such interest.

 

44



--------------------------------------------------------------------------------

(f)    Opinions of Counsel. If required by the Agent or the applicable Purchaser
Agent or to maintain the ratings of any Conduit Purchaser, each Transfer
Supplement must be accompanied by an opinion of counsel of the assignee as to
such matters as the Agent or such Purchaser Agent may reasonably request.

ARTICLE XIII.

MISCELLANEOUS

Section 13.1    Waivers and Amendments.

(a)    No failure or delay on the part of the Agent, any Purchaser Agent or any
Purchaser in exercising any power, right or remedy under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or remedy preclude any other further exercise thereof or the
exercise of any other power, right or remedy. The rights and remedies herein
provided shall be cumulative and nonexclusive of any rights or remedies provided
by law. Any waiver of this Agreement shall be effective only in the specific
instance and for the specific purpose for which given.

(b)    No provision of any Transaction Document may be amended, supplemented,
modified or waived except in writing in accordance with the provisions of this
Section 13.1(b). Seller and the Agent, with the consent of the Required
Purchaser Agents, may enter into written modifications or waivers of any
provisions of any Transaction Document; provided that, no such modification or
waiver shall:

(i)    without the consent of each Purchaser adversely affected thereby,
(A) extend the Facility Termination Date for the related Purchaser Group or the
date of any payment or deposit of Collections by Seller or the Servicer,
(B) reduce the rate or extend the time of payment of Yield or any CP Costs (or
any component of Yield or CP Costs), (C) change any fee payable to such
Purchaser, (D) change the Invested Amount of any Receivable Interest, (E) amend,
modify or waive any provision of the definition of Required Purchaser Agents,
Section 9.1, Section 12.1(d), Section 12.1(e), this Section 13.1(b),
Section 13.5, Section 13.6(b) or Section 13.12, (F) consent to or permit the
assignment or transfer by Seller of any of its rights and obligations under this
Agreement, (G) change the definition of “Available Commitment”, “Commitment”,
“Eligible Receivable”, “Liquidity Agreement”, “Concentration Percentage”,
“Excess Concentration”. “Purchase Limit”, “Purchase Price” or “Required
Reserve”, or (H) amend or modify any defined term (or any defined term used
directly or indirectly in such defined term) used in clauses (A) through (G)
above in a manner that would circumvent the intention of the restrictions set
forth in such clauses; or

(ii)    without the written consent of the Agent and each Purchaser Agent,
amend, modify or waive any provision of any Transaction Document if the effect
thereof is to affect the rights (including, without limitation, fees and
indemnities) or duties of such Agent or Purchaser Agent.

 

45



--------------------------------------------------------------------------------

Notwithstanding any of the foregoing to the contrary, the Seller and the Agent,
without the consent of any Purchaser or Purchaser Agent, may enter into any
amendment, modification or wavier of any Transaction Document, or enter into any
new agreement or instrument, to (i) effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Purchased Assets for
the benefit of the Secured Parties, or as required by local law to give effect
to, or protect any security interest for the benefit of the Secured Parties, in
any property or so that the security interests therein comply with applicable
law or (ii) correct any obvious error or omission of a technical nature, in each
case that is immaterial (as reasonably determined by the Agent and the Seller),
in any provision of any Transaction Document, if the same is not objected to in
writing by the Required Purchaser Agents within five (5) Business Days following
receipt of notice thereof.

Section 13.2    Notices. Except as provided in this Section 13.2, all
communications and notices provided for hereunder shall be in writing (including
bank wire, telecopy or electronic facsimile transmission or similar writing) and
shall be given to the other parties hereto at their respective addresses or
telecopy numbers set forth on the signature pages hereof or at such other
address or telecopy number as such Person may hereafter specify for the purpose
of notice to each of the other parties hereto. Each such notice or other
communication shall be effective (i) if given by telecopy, upon the receipt
thereof, (ii) if sent via U.S. certified or registered mail, three (3) Business
Days after the time such communication is deposited in the mail with first class
postage prepaid or (iii) if given by any other means, when received at the
address specified in this Section 13.2. If the written confirmation differs from
the action taken by the Agent or any Purchaser Agent, the records of such Agent
or Purchaser Agent shall govern absent manifest error.

Section 13.3    Protection of Agent’s Security Interest.

(a)    Seller agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents, and take all actions, that
may be necessary, or that the Agent or any Purchaser Agent may reasonably
request, to perfect, protect or more fully evidence the Agent’s security
interest in the Purchased Assets, or to enable the Agent, any Purchaser Agent or
any Purchaser to exercise and enforce their rights and remedies hereunder. At
any time after the occurrence and during the continuance of a Termination Event,
the Agent may, or the Agent may direct Seller or the Servicer to, notify the
Obligors of Receivables, at Seller’s expense, of the ownership or security
interests of the Agent (for the benefit of the Secured Parties) under this
Agreement and may also direct that payments of all amounts due or that become
due under any or all Receivables be made directly to the Agent or its designee.

(b)    If any Seller Party fails to perform any of its obligations under
Section 13.3(a), the Agent, any Purchaser Agent or any Purchaser may (but shall
not be required to) perform, or cause performance of, such obligations, and the
costs and expenses incurred in connection therewith shall be payable by Seller
as provided in Section 10.3. Each Seller Party irrevocably authorizes the Agent
at any time and from time to time in the sole discretion of the Agent, and
appoints the Agent as its attorney-in-fact, to act on behalf of such Seller
Party, in any case only after the occurrence and during the continuance of a
Termination Event, (i) to execute on behalf of Seller as debtor and to file
financing statements necessary or desirable in the Agent’s sole discretion to
perfect and to maintain the perfection and priority of the interest of the Agent
for the benefit of the Secured Parties in the Receivables and the other
Purchased Assets

 

46



--------------------------------------------------------------------------------

and (ii) to file a carbon, photographic or other reproduction of this Agreement
or any financing statement with respect to the Receivables and the other
Purchased Assets as a financing statement in such offices as the Agent in its
sole discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the Agent’s security interest in the Purchased
Assets, for the benefit of the Secured Parties. The Agent shall provide the
Seller with copies of any such filings. This appointment is coupled with an
interest and is irrevocable. Each of the Seller Parties (A) hereby authorizes
the Agent to file financing statements and other filing or recording documents
with respect to the Receivables and the other Purchased Assets (including any
amendments thereto, or continuation or termination statements thereof), without
the signature or other authorization of such Seller Party, in such form and in
such offices as the Agent reasonably determines appropriate to perfect or
maintain the perfection of the security interest of the Agent hereunder,
(B) acknowledges and agrees that it is not authorized to, and will not, file
financing statements or other filing or recording documents with respect to the
Receivables and the other Purchased Assets (including any amendments thereto, or
continuation or termination statements thereof), without the express prior
written approval by the Agent, consenting to the form and substance of such
filing or recording document, and (C) approves, authorizes and ratifies any
filings or recordings made by or on behalf of the Agent in connection with the
perfection of the security interests in favor of Seller or the Agent.

Section 13.4    Confidentiality.

(a)    Each of the parties hereto shall maintain and shall cause each of its
employees, members, partners, certificateholders and officers to maintain the
confidentiality of the Agreement and all information with respect to the other
parties, including all information regarding their respective businesses
obtained by it or them in connection with the structuring, negotiating and
execution of the transactions contemplated herein, except that each such party
and its directors, officers, members, partners, certificateholders and employees
may (i) disclose such information to its accountants, attorneys, investors,
potential investors, credit enhancers to the Purchasers and the agents or
advisors of such Persons (“Excepted Persons”); provided that each Excepted
Person shall, as a condition to any such disclosure, agree for the benefit of
the parties hereto that such information shall be used solely in connection with
such Excepted Person’s evaluation of, or relationship with, the Seller and its
affiliates, (ii) disclose the existence of the Agreement, but not the financial
terms thereof, (iii) disclose such information as required pursuant to any law,
rule, regulation, direction, request or order of any judicial, administrative or
regulatory authority or proceedings (whether or not having the force or effect
of law), (iv) disclose such information to any rating agency rating the
Commercial Paper and any other nationally recognized statistical rating
organization as contemplated in Section 17g-5 of the Securities Exchange Act of
1934 and (v) disclose the Agreement and such information in any suit, action,
proceeding or investigation (whether in law or in equity or pursuant to
arbitration) involving any of the Transaction Documents for the purpose of
defending itself, reducing its liability, or protecting or exercising any of its
claims, rights, remedies, or interests under or in connection with any of the
Transaction Documents; provided further that the Persons permitted to make such
disclosures under clauses (iii) and (v) shall also include credit enhancers to
the Purchasers. It is understood that the financial terms that may not be
disclosed except in compliance with this Section 13.4(a) include, without
limitation, all fees and other pricing terms, and all Termination Events and
priority of payment provisions.

 

47



--------------------------------------------------------------------------------

(b)    Anything herein to the contrary notwithstanding, each Seller Party hereby
consents to the disclosure of any nonpublic information with respect to it
obtained in connection with the transactions contemplated herein (i) to the
Agent, any Liquidity Agent, any Purchaser, any Purchaser Agent or any Funding
Source by each other, (ii) by the Agent, any Liquidity Agent, any Purchaser, any
Purchaser Agent or any Funding Source to any prospective or actual assignee or
participant of any of them or (iii) by the Agent, any Liquidity Agent, any
Purchaser, any Purchaser Agent or any Funding Source to any rating agency,
commercial paper dealer or provider of a surety, guaranty or credit or liquidity
enhancement to a Purchaser and to any officers, directors, members, partners,
certificateholders, employees, accountants, advisors, and attorneys of any of
the foregoing, provided that each such Person is informed of the confidential
nature of such information and agrees for the benefit of the parties hereto that
such information shall be used solely in connection with such Person’s
evaluation. In addition, the Agent, any Liquidity Agent, any Purchaser, any
Purchaser Agent, any Funding Source or provider of a surety, guaranty or credit
or liquidity enhancement to a Purchaser may disclose any such nonpublic
information as required pursuant to any law, rule, regulation, direction,
request or order of any judicial, administrative or regulatory authority or
proceedings (whether or not having the force or effect of law).

(c)    Notwithstanding anything herein to the contrary, the foregoing shall not
be construed to prohibit (i) disclosure of any and all information that is or
becomes publicly known, (ii) disclosure of any and all information if required
to do so by any applicable statute, law, rule or regulation, or (iii) any other
disclosure authorized by the Seller or Servicer.

Section 13.5    Bankruptcy Petition. Each party hereto hereby covenants and
agrees that prior to the date which is one year and one day after the payment in
full of all outstanding commercial paper notes or other indebtedness of each
Conduit Purchaser, it will not institute against or join any other Person in
instituting against such Conduit Purchaser any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.

Section 13.6    Limitation of Liability. (a) No claim may be made by any party
hereto against any other party hereto or any Funding Source or their respective
Affiliates, directors, officers, members, partners, certificateholders,
employees, attorneys or agents for any special, indirect, consequential or
punitive damages in respect of any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement, or any act, omission or event occurring in connection
therewith; and each party hereto hereby waives, releases, and agrees not to sue
upon any claim for any such damages, whether or not accrued and whether or not
known or suspected to exist in its favor, and (b) no Conduit Purchaser shall
have any obligation to pay any amounts owing hereunder unless and until such
Purchaser has received such amounts pursuant to its portion of the Receivable
Interests and such amounts are not necessary to pay outstanding commercial paper
notes or other outstanding indebtedness of such Purchaser. Each party hereto
hereby agrees that no liability or obligation of any Conduit Purchaser hereunder
for fees, expenses or indemnities shall constitute a claim (as defined in
Section 101 of Title 11 of the United States Bankruptcy Code) against such
Purchaser unless such Purchaser has received cash from its portion of the
Receivable Interests sufficient to pay such amounts, and such amounts are not
necessary to pay outstanding commercial paper notes or other indebtedness of
such Purchaser.

 

48



--------------------------------------------------------------------------------

Section 13.7    CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF
THE GENERAL OBLIGATIONS LAW EXCEPT TO THE EXTENT THAT THE PERFECTION OF THE
OWNERSHIP INTEREST OF SELLER OR THE OWNERSHIP OR SECURITY INTEREST OF THE AGENT
(FOR THE BENEFIT OF THE SECURED PARTIES) IN ANY OF THE COLLATERAL IS GOVERNED BY
THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.

Section 13.8    CONSENT TO JURISDICTION. EACH PARTY TO THIS AGREEMENT HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL COURT SITTING IN THE SOUTHERN DISTRICT OF NEW YORK OR ANY NEW YORK STATE
COURT SITTING IN NEW YORK COUNTY IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO
THIS AGREEMENT, AND EACH SUCH PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
AGENT, ANY PURCHASER AGENT OR ANY PURCHASER TO BRING PROCEEDINGS AGAINST ANY
SELLER PARTY IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY
ANY SELLER PARTY AGAINST THE AGENT, ANY PURCHASER AGENT OR ANY PURCHASER OR ANY
AFFILIATE OF THE AGENT, ANY PURCHASER AGENT OR ANY PURCHASER INVOLVING, DIRECTLY
OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH SELLER PARTY PURSUANT TO
THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.

Section 13.9    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.

Section 13.10    Integration; Binding Effect; Survival of Terms.

(a)    This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

 

49



--------------------------------------------------------------------------------

(b)    This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns (including
any trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided that the rights and remedies with respect to (i) any breach of
any representation and warranty made by any Seller Party pursuant to Article V,
(ii) the indemnification and payment provisions of Article X, and Section 13.4,
Section 13.5 and Section 13.6 shall be continuing and shall survive any
termination of this Agreement.

(c)    Each of the Seller Parties, the Agent, the Purchaser Agents and the
Purchasers hereby acknowledges and agrees that the Funding Sources are hereby
made express third party beneficiaries of this Agreement and each of the other
Transaction Documents as in effect from time to time.

Section 13.11    Counterparts; Severability; Section References. This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of a manually executed
counterpart of a signature page to this Agreement. Any provisions of this
Agreement which are prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Unless otherwise
expressly indicated, all references herein to “Article”, “Section”, “Schedule”
or “Exhibit” shall mean articles and sections of, and schedules and exhibits to,
this Agreement.

Section 13.12    Characterization.

(a)    It is the intention of the parties hereto that each Purchase hereunder
shall constitute and be treated as an absolute and irrevocable sale, which
Purchase shall provide the Agent (for the benefit of the Secured Parties) with
the full benefits of ownership of the applicable Receivable Interest. Except as
specifically provided in this Agreement, each sale of a Receivable Interest
hereunder is made without recourse to Seller; provided that (i) Seller shall be
liable to the Agent, the Purchaser Agents and the Purchasers for all
representations, warranties, covenants and indemnities made by Seller pursuant
to the terms of this Agreement, and (ii) such sale does not constitute and is
not intended to result in an assumption by the Agent, any Purchaser Agent or any
Purchaser or any assignee thereof of any obligation of Seller or any Originator
or any other person arising in connection with the Receivables, the Related
Security, or the related Contracts, or any other obligations of Seller or any
Originator.

(b)    In addition to any ownership interest which the Agent or any Purchaser
may from time to time acquire pursuant hereto, Seller hereby grants to the
Agent, for the benefit of Secured Parties, a valid and perfected security
interest in all of Seller’s right, title and interest in, to and under all
Receivables now existing or hereafter arising, the Collections, each Lock-Box,
each Collection Account, all Related Security, all other rights and payments
relating to such Receivables, and all proceeds of any thereof prior to all other
liens on and security interests therein to secure the prompt and complete
payment of the Aggregate Unpaids. The Agent, on behalf of Secured Parties, shall
have, in addition to the rights and remedies that it may have under this
Agreement, all other rights and remedies provided to a secured creditor under
the UCC and other applicable law, which rights and remedies shall be cumulative.

 

50



--------------------------------------------------------------------------------

(c)    Notwithstanding Sections 13.12(a) and 13.12(b), for U.S. federal income
tax purposes, the parties hereto shall treat and report the Seller’s sales, and
the Purchasers’ purchases, of Receivables under the Transaction Documents as one
or more secured loans made by the Purchasers to the Seller.

Section 13.13    Federal Reserve. Notwithstanding any other provision of this
Agreement to the contrary, any Purchaser Group may, at any time, pledge or grant
a security interest in all or any portion of its rights (including, without
limitation, any rights to payment of capital and interest) under this Agreement
and any other Transaction Document to secure obligations of such Purchaser Group
to a Federal Reserve Bank, without notice to or consent of the Seller or the
Agent or any other party; provided that no such pledge or grant of a security
interest shall release a Purchaser Group from any of its obligations hereunder
or substitute any such pledgee or grantee for such Purchaser Group as a party
hereto.

Section 13.14    Patriot Act. Agent, each Purchaser and each Purchaser Agent
hereby notifies each Originator, the Seller and the Servicer that pursuant to
the requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed
into law October 26, 2001) (the “PATRIOT Act”), Agent, each Purchaser and each
Purchaser Agent may be required to obtain, verify and record information that
identifies each Originator, the Seller and the Servicer, which information
includes the name, address, tax identification number and other information
regarding each Originator, the Seller and the Servicer that will allow Agent,
each Purchaser and each Purchaser Agent to identify such Persons in accordance
with the PATRIOT Act. This notice is given in accordance with the requirements
of the PATRIOT Act. Each Originator, the Seller and the Servicer agrees to
provide Agent, each Purchaser and each Purchaser Agent, from time to time, with
all documentation and other information required by bank regulatory authorities
under “know your customer” and anti-money laundering rules and regulations,
including the PATRIOT Act.

<signature pages follow>

 

51



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers or attorneys-in-fact as of the
date hereof.

 

HSFR, INC., as Seller By:       Name:   Ferdinand G. Jahnel   Title:   Treasurer

 

Address:   HSFR, Inc.   135 Duryea Road   Melville, New York 11747 Attention:  
Chief Financial Officer Facsimile:   (631) 843-5541 With a copy to:   Proskauer
Rose LLP   Eleven Times Square   New York, New York 10036 Attention:   Ron D.
Franklin, Esq. Facsimile:   (212) 969-2900

 

  S-1   Receivables Purchase Agreement



--------------------------------------------------------------------------------

HENRY SCHEIN, INC.,

as Servicer

By:       Name:   Steven Paladino   Title:   Executive Vice President and Chief
Financial Officer

 

Address:   Henry Schein, Inc.   135 Duryea Road   Melville, New York 11747
Attention:   Chief Financial Officer Facsimile:   (631) 843-5541 With a copy to:
  Proskauer Rose LLP   Eleven Times Square   New York, New York 10036 Attention:
  Ron D. Franklin, Esq. Facsimile:   (212) 969-2900

 

  S-2   Receivables Purchase Agreement



--------------------------------------------------------------------------------

MUFG BANK, LTD. (F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.), as Agent By:    
  Name:       Title:    

 

Address:   MUFG Bank, Ltd.   1251 Avenue of the Americas, 12th Floor   New York,
New York 10020-1104 Attention:   Securitization Department Telephone:   (212)
782-6957 Facsimile:   (212) 782-6448

 

  S-3   Receivables Purchase Agreement



--------------------------------------------------------------------------------

VICTORY RECEIVABLES CORPORATION, as an Uncommitted Purchaser By:       Name:    
  Title:    

 

Address:   Victory Receivables Corporation   c/o Global Securitization Services,
LLC   114 West 47th Street, Suite 2310   New York, New York 10036 Attention:  
Frank B. Bilotta Telephone:   (212) 295-2777 Facsimile:   (212) 302-8767
With a copy to:   MUFG Bank, Ltd.   1251 Avenue of the Americas, 12th Floor  
New York, New York 10020-1104 Attention:   Securitization Department Telephone:
  (212) 782-6957 Facsimile:   (212) 782-6448 MUFG BANK, LTD. (F/K/A THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD.), as Purchaser Agent for Victory Receivables
Corporation

By:       Name:       Title:    

Address:   MUFG Bank, Ltd.   1251 Avenue of the Americas, 12th Floor   New York,
New York 10020-1104 Attention:   Securitization Department Telephone:   (212)
782-6957 Facsimile:   (212) 782-6448

 

  S-4   Receivables Purchase Agreement



--------------------------------------------------------------------------------

MUFG BANK, LTD. (F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.), as Related
Committed Purchaser for Victory Receivables Corporation By:       Name:      
Title:    

 

Address:   MUFG Bank, Ltd.   1251 Avenue of the Americas, 12th Floor   New York,
New York 10020-1104 Attention:   Securitization Department Telephone:   (212)
782-6957 Facsimile:   (212) 782-6448

 

  S-5   Receivables Purchase Agreement



--------------------------------------------------------------------------------

EXHIBIT I

DEFINITIONS

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

“Account Disclosure Letter” means that certain letter from the Seller and the
Servicer to the Agent and each Purchaser Agent, setting forth each Lock-Box and
Collection Account to which Collections are remitted.

“Adjusted Dilution Ratio” means, as of any day, the average of the Dilution
Ratios for the preceding twelve Calculation Periods.

“Affiliate” shall mean, with respect to a Person, any other Person which
directly or indirectly controls, is controlled by or is under common control
with, such Person. The term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

“Agent” has the meaning set forth in the preamble to this Agreement.

“Aggregate Invested Amount” means, on any date of determination, the aggregate
Invested Amount of all Receivable Interests of all Purchasers outstanding on
such date.

“Aggregate Reduction” has the meaning specified in Section 1.3.

“Aggregate Unpaids” means, at any time, an amount equal to the sum of (i) the
Aggregate Invested Amount, plus (ii) all Recourse Obligations (whether due or
accrued) at such time.

“Agreement” means this Agreement, as it may be amended, restated, supplemented
or otherwise modified and in effect from time to time.

“Alternate Base Rate” means, for any day for any Purchaser, the rate per annum
equal to (i) 1.50% above the LIBO Rate or (ii) if the LIBO Rate is not available
in accordance with Section 4.3, the greater of (x) the Prime Rate and
(y) one-half of one percent (0.50%) above the Federal Funds Effective Rate. For
purposes of determining the Alternate Base Rate for any day, changes in the
Prime Rate or the Federal Funds Effective Rate shall be effective on the date of
each such change.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Seller Parties or their respective Subsidiaries
from time to time concerning or relating to bribery or corruption, including the
Foreign Corrupt Practices Act of 1977, as amended, the UK Bribery Act 2010, and
any applicable law or regulation implementing the OECD Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions.

 

I-1



--------------------------------------------------------------------------------

“Anti-Terrorism Laws” means each of: (a) the Executive Order; (b) the PATRIOT
Act; (c) the Money Laundering Control Act of 1986, 18 U.S.C. Sect. 1956 and any
successor statute thereto; (d) the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada); (e) the Bank Secrecy Act, and the rules and
regulations promulgated thereunder; and (f) any other applicable law of the
United States, Canada or any member state of the European Union now or hereafter
enacted to monitor, deter or otherwise prevent: (i) terrorism or (ii) the
funding or support of terrorism or (iii) money laundering

“Applicable Spread” has the meaning set forth in the Fee Letter.

“Applicable Originator” shall mean the Originator which generated a specific
Receivable (or Receivables).

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by a Purchaser, an Affiliate of a Purchaser or an entity or an Affiliate
of an entity that administers or manages a Purchaser.

“Assumption Agreement” means an agreement substantially in the form set forth in
Exhibit VII to the Agreement.

“Available Commitment” means, with respect to each Related Committed Purchaser,
the excess, if any, of such Related Committed Purchaser’s Commitment over the
amount funded as of such date by such Related Committed Purchaser hereunder or
with respect to outstanding principal of the Receivable Interests under the
Liquidity Agreement for the Conduit Purchaser, if any, in the related Purchaser
Group.

“Bank Funding” means the funding of a Receivable Interest hereunder by any
Purchaser other than through the issuance of Commercial Paper.

“Bank Rate” means, with respect to each Receivable Interest that is funded
through a Bank Funding, (a) the LIBO Rate or (b) if the LIBO Rate is not
available in accordance with Section 4.3, the Alternate Base Rate.

“Beneficial Ownership Rule” means 31 C.F.R. § 1010.230.

“Broken Funding Costs” means for any Receivable Interest which: (i) has its
Invested Amount reduced (I) if funded with Commercial Paper, without compliance
by Seller with the notice requirements hereunder or (II) if funded by reference
to the Yield Rate and based upon the LIBO Rate, on any date other than the
Settlement Date or (ii) does not become subject to an Aggregate Reduction
following the delivery of any Reduction Notice or (iii) is assigned by any
Conduit Purchaser to the Liquidity Providers under the related Liquidity
Agreement or terminated prior to the date on which it was originally scheduled
to end; an amount equal to the excess, if any, of (A) the CP Costs or Yield (as
applicable) that would have accrued during the remainder of the Interest Periods
or the tranche periods for Commercial Paper determined by the applicable
Purchaser Agent to relate to such Receivable Interest (as applicable) subsequent
to the date of such reduction, assignment or termination (or in respect of
clause (ii) above, the date such Aggregate Reduction was designated to occur
pursuant to the Reduction Notice) of the Invested Amount of such Receivable
Interest if such reduction, assignment or termination had not

 

I-2



--------------------------------------------------------------------------------

occurred or such Reduction Notice had not been delivered, over (B) the sum of
(x) to the extent all or a portion of such Invested Amount is allocated to
another Receivable Interest, the amount of CP Costs or Yield actually accrued
during the remainder of such period on such Invested Amount for the new
Receivable Interest, and (y) to the extent such Invested Amount is not allocated
to another Receivable Interest, the income, if any, actually received during the
remainder of such period by the holder of such Receivable Interest from
investing the portion of such Invested Amount not so allocated. In the event
that the amount referred to in clause (B) exceeds the amount referred to in
clause (A), the relevant Purchaser or Purchasers agree to pay to Seller the
amount of such excess (net of any amounts due to such Purchasers). All Broken
Funding Costs shall be due and payable hereunder upon written demand.

“Business Day” means any day on which banks are not authorized or required to
close in New York, New York, and The Depository Trust Company of New York is
open for business, and, if the applicable Business Day relates to any
computation or payment to be made with respect to the Yield Rate and based upon
the LIBO Rate, any day on which dealings in dollar deposits are carried on in
the London interbank market.

“Calculation Period” means each accounting month specified in Part 1 of Exhibit
XIV.

“Capitalized Lease” of a Person shall mean any lease of property by such Person
as lessee which would be capitalized on a balance sheet of such Person prepared
in accordance with GAAP.

“Change in Control” means any Person or “group” (within the meaning of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended) (A)
shall have acquired beneficial interest of 50% or more of any outstanding class
of equity interests having ordinary voting power in the election of the
directors of Schein (other than the aggregate beneficial ownership of the
Persons who are officers or directors of Schein as of September 12, 2012) or
(B) shall obtain (i) the power (whether or not exercised) to elect a majority of
Schein’s directors or (ii) the board of directors of Schein shall not consist of
a majority of Continuing Directors.

“Closing Date” April 17, 2013.

“Collection Account” means each concentration account, depositary account,
lock-box account or similar account in which any Collections are collected or
deposited and which is listed on Exhibit I to the Account Disclosure Letter.

“Collection Account Agreement” means an agreement, substantially in the form of
Exhibit V, among Servicer, Seller, the Agent and a Collection Bank.

“Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts.

“Collection Notice” means a notice, in substantially the form of Annex A to
Exhibit V, from the Agent to a Collection Bank.

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all Finance Charges or other related amounts accruing in respect
thereof and all cash proceeds of Related Security with respect to such
Receivable.

 

I-3



--------------------------------------------------------------------------------

“Commercial Paper” means, with respect to any Conduit Purchaser, (a) promissory
notes issued by such Conduit Purchaser in the commercial paper market or (b) on
any day, any short-term notes or any other form of debt issued by or on behalf
of such Conduit Purchaser in the ordinary course of its financing business or
obligations pursuant to interest rate basis swaps entered into in connection
with the issuance of such short-term notes.

“Commitment” means, with respect to each Related Committed Purchaser, the
aggregate maximum amount which such Purchaser is obligated to pay hereunder on
account of all Purchases, as set forth below its signature to this Agreement or
in the Assumption Agreement or Transfer Supplement (or, with respect to the
Commitment of MUFG as the Related Committed Purchaser for Victory Receivables
Corporation, as set forth on its signature page to the Third Amendment),
pursuant to which it became a Purchaser, as such amount may be modified in
connection with any subsequent assignment pursuant to Section 12.1 or in
connection with a reduction in the Maximum Purchase Limit pursuant to
Section 1.1(b).

“Commitment Percentage” means, for each Related Committed Purchaser in a
Purchaser Group, such Related Committed Purchaser’s Commitment divided by the
total of all Commitments of all Related Committed Purchasers in such Purchaser
Group.

“Concentration Percentage” means (i) for any Group A Obligor, 10.00%, (ii) for
any Group B Obligor, 10.00%, (iii) for any Group C Obligor, 5.00% and (iv) for
any Group D Obligor, 2.50%.

“Conduit Purchasers” means each Purchaser that is a commercial paper conduit.

“Consolidated Subsidiary” shall mean, at any date, for any Person, any
Subsidiary or other entity the accounts of which would be consolidated under
GAAP with those of such Person in its consolidated financial statements as of
such date.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or application for a letter of credit.

“Continuing Directors” means, as to Schein, the directors of Schein as of
September 12, 2012, and each other director of Schein whose nomination for
election to the Board of Directors of Schein is recommended by a majority of the
then Continuing Directors.

“Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings pursuant to which such Receivable arises
or which evidence such Receivable.

 

I-4



--------------------------------------------------------------------------------

“Contractual Dilution” means any amount by which a Receivable is reduced prior
to payment by the relevant Obligor as a result of allowances, discounts, sales
programs or rebates which are customary and specified in a sales contract or
applicable obligor program.

“CP Costs” means, for each day for any Conduit Purchaser (a) the “weighted
average cost” (as defined below) for such day related to the issuance of
Commercial Paper by such Conduit Purchaser that is allocated, in whole or in
part by such Conduit Purchaser, to fund all or part of its Purchases (and which
may also be allocated in part to the funding of other assets of such Conduit
Purchaser) or (b) any other amount designated as the “CP Costs” for such Conduit
Purchaser in an Assumption Agreement or Transfer Supplement pursuant to which
such Conduit Purchaser becomes a party (as a Conduit Purchaser) to the
Agreement, or any other written agreement among such Conduit Purchaser, the
Seller, the Servicer, the related Purchaser Agent and the Agent from time to
time. As used in this definition, the “weighted average cost” shall consist of
(A) the actual interest rate (or discount) paid to purchasers of Commercial
Paper issued by such Conduit Purchaser, together with the commissions of
placement agents and dealers in respect of such Commercial Paper, to the extent
such commissions are allocated, in whole or in part, to such Commercial Paper
(B) the costs associated with the issuance of such Commercial Paper, including
without limitation, issuing and paying agent fees incurred with respect to such
Commercial Paper, (C) any incremental carrying costs incurred with respect to
Commercial Paper maturing on dates other than those on which corresponding funds
are received by such Conduit Purchaser under this Agreement and (D) interest on
other borrowing or funding sources by such Conduit Purchaser, including, without
limitation, (i) to fund small or odd dollar amounts that are not easily
accommodated in the commercial paper market, (ii) bridge loans, (iii) market
disruption loans, (iv) subordinate notes and (v) voluntary advance facilities.

“Credit Agreement” means that certain Credit Agreement, dated as of
September 12, 2012, among Schein, as borrower, the lenders party thereto,
JPMorgan Chase Bank, N.A., as administrative agent, HSBC Bank USA, National
Association, as syndication agent and U.S. Bank National Association, MUFG,
UniCredit Bank AG and The Bank of New York Mellon, as co-documentation agents,
as amended, restated, supplemented or otherwise modified from time to time.

“Credit and Collection Policy” means, as applicable, Schein’s credit and
collection policies and practices relating to Contracts and Receivables existing
on the date hereof and provided to the Agent and each Purchaser Agent, as
modified from time to time in accordance with this Agreement.

“Cut-Off Date” means the last day of a Calculation Period.

“Deemed Collections” means Collections deemed received by Seller under
Section 1.4(a).

“Default Rate” means a rate per annum equal to the sum of (a) Prime Rate and (b)
1.50%.

“Default Ratio” means, as of any Cut-Off Date, the ratio (expressed as a
percentage) computed by dividing (i) the aggregate Outstanding Balance of
Receivables which became Defaulted Receivables during the Calculation Period
that includes such Cut-Off Date by (ii) the aggregate Outstanding Balance of
Receivables originated by the Originators during the Calculation Period
occurring four (4) months prior to the Calculation Period ending on such Cut-Off
Date.

 

I-5



--------------------------------------------------------------------------------

“Defaulted Receivable” means a Receivable (without duplication): (i) as to which
the Obligor thereof has suffered an Event of Bankruptcy; (ii) which, consistent
with the Credit and Collection Policy, should be written off Seller’s books as
uncollectible; or (iii) as to which any payment, or part thereof, remains unpaid
for more than ninety (90) days but equal to or less than one hundred and twenty
(120) days from the original due date for such payment (determined without
regard to any extension of the due date pursuant to Section 8.2(d)).

“Delinquency Ratio” means, as of any Cut-Off Date, the ratio (expressed as a
percentage) computed by dividing (i) the aggregate Outstanding Balance of
Receivables which became Delinquent Receivables during the Calculation Period
ending on such Cut-Off Date by (ii) the aggregate Outstanding Balance of all
Receivables as of such Cut-Off Date.

“Delinquent Receivable” means a Receivable (other than a Defaulted Receivable)
as to which any payment, or part thereof, remains unpaid for more than 60 days
from the original due date for such payment (determined without regard to any
extension of the due date pursuant to Section 8.2(d)).

“Diluted Receivable” means a Receivable which in whole or in part has become a
subject of reduction as a result of returned products, defect, dispute,
warranty, cash discounts, allowances, rebates, rejections, set off, netting,
deficit, failure to perform on the part of the related Originator, adjustment,
or any other reason besides reasons pertaining to the credit worthiness of the
related Obligor.

“Dilution” means the amount of any reduction or cancellation of the Outstanding
Balance of a Receivable as described in Section 1.4(a).

“Dilution Horizon Ratio means as of any date, a ratio (expressed as a
percentage), computed as of the last day of the most recently ended Calculation
Period by dividing (i) the sum of the aggregate amount of gross sales of the
Originators generated during the most recently ended Calculation Period by
(ii) the amount equal to the Non-Defaulted Receivables Balance as of the last
day of the most recently ended Calculation Period.

“Dilution Ratio” means, as of any Cut-Off Date, a ratio (expressed as a
percentage) computed by dividing (i) the aggregate Outstanding Balance of
Receivables that became Diluted Receivables (excluding any portion thereof
constituting Contractual Dilution) during the Calculation Period ending on such
Cut-Off Date by (ii) the aggregate Outstanding Balance of Receivables generated
by the Originators during the Calculation Period immediately prior to the
Calculation Period ending on such Cut-Off Date.

 

I-6



--------------------------------------------------------------------------------

“Dilution Reserve Floor Percentage” means the product of:

ADR x DHR

where:

ADR = Adjusted Dilution Ratio;

DHR = Dilution Horizon Ratio.

“Dilution Spike” means, at any time, the highest three (3) month average
Dilution Ratio observed over the previous 12 months.

“Dilution Volatility Ratio” means the product of:

((DS – ADR) x DS/ADR)

where:

ADR = Adjusted Dilution Ratio;

DS = Dilution Spike

“Dispute” shall mean any dispute, deduction, claim, offset, defense,
counterclaim, set-off or obligation of any kind, contingent or otherwise,
relating to a Receivable, including, without limitation, any dispute relating to
goods or services already paid for.

“Dollar” and “$” shall mean lawful currency of the United States of America.

“Dynamic Dilution Reserve Percentage” means, at any time, a percentage
calculated as follows:

((SF x ADR) + DVR) x DHR

where:

SF = stress factor of 2.00;

ADR = Adjusted Dilution Ratio;

DVR = Dilution Volatility Ratio;

DHR = Dilution Horizon Ratio.

“Dynamic Loss Reserve Percentage” means, at any time, the product of:

SF x LR x LHR

where:

SF = stress factor of 2.00;

LR = the highest three-month average Loss Ratio over the past 12 months;

LHR = Loss Horizon Ratio.

 

I-7



--------------------------------------------------------------------------------

“Eligible Receivable” means, at any time, a Receivable:

(a)    which, together with the related Contract, complies with all applicable
Laws and other legal requirements, whether Federal, state or local, including,
without limitation, to the extent applicable, usury laws, the Federal Consumer
Credit Protection Act, the Fair Credit Billing Act, the Federal Truth in Lending
Act, and Regulation Z of the Board of Governors of the Federal Reserve System;

(b)    which constitutes an “account”, “chattel paper” or a “payment intangible”
as defined in the UCC as in effect in the State of New York and the jurisdiction
whose Law governs the perfection of the Agent’s (for the benefit of the Secured
Parties) ownership and security interest therein, and is not evidenced by an
“instrument,” as defined in the UCC as so in effect;

(c)    which was originated in connection with a sale of goods or the provision
of services by the Applicable Originator in the ordinary course of its business
to an Obligor who was approved by the Applicable Originator in accordance with
its Credit and Collection Policy, and which Obligor is not an Affiliate of the
Seller or the Applicable Originator;

(d)    which (i) arises from a Contract and has been billed, or in respect of
which the related Obligor is otherwise liable, in accordance with the terms of
such Contract and (ii) arises from a Contract that (A) does not require the
Obligor under such Contract to consent to the transfer, sale or assignment of
the rights and duties of the Applicable Originator or the Seller under such
Contract and (B) does not contain any provision that restricts the ability of
the Agent, any Purchaser Agent or any Purchaser to exercise its rights under
this Agreement (or the Receivables Sale Agreement), including, without
limitation, the right to review the Contract;

(e)    which constitutes a legal, valid, binding and irrevocable payment
obligation of the related Obligor, enforceable in accordance with its terms, and
which is not subject to any Disputes or other offsets, counterclaims, defenses
or contra accounts; provided that (1) if such Dispute, offset, counterclaim,
defense or contra accounts affects only a portion of the Outstanding Balance of
such Receivable or (2) if such Receivable is subject to Contractual Dilution
then such Receivable may be deemed an Eligible Receivable to the extent of the
portion of such Outstanding Balance which is not so affected;

(f)    which provides for payment in Dollars and is to be paid in the United
States by the related Obligor;

(g)    with respect to which the related Contract directs (or the Servicer has
directed) payment thereof to be sent to a Lock-Box or the Collection Account;

(h)    which has not been repurchased by any Originator pursuant to the
repurchase provisions of the Receivables Sale Agreement;

(i)    which is not a Defaulted Receivable or Delinquent Receivable;

(j)    which has a related Obligor (i) for which no more than 35% of the
aggregate Outstanding Balances of Receivables owed by such Obligor are greater
than 90 days past due and (ii) which is not the subject of a current Event of
Bankruptcy and has not been the subject of an Event of Bankruptcy during the
prior 24 months unless otherwise agreed to in writing by the Agent and the
Required Purchaser Agents;

 

I-8



--------------------------------------------------------------------------------

(k)    which has a related Obligor that is a Person domiciled in the United
States of America; provided that Receivables owed by Obligors not domiciled in
the United States are permitted to be Eligible Receivables if the related
Obligor is a resident of an OECD country;

(l)    which was not originated in or subject to the Laws of a jurisdiction
whose Laws would make such Receivable, the related Contract or the sale of the
Receivable Interests to the Seller or Agent for the benefit of the Purchasers,
or the pledge of the security interest to the Agent (for the benefit of the
Secured Parties), hereunder unlawful, invalid or unenforceable and which is not
subject to any legal limitation on transfer;

(m)    which (i) immediately prior to the sale of such Receivable to the Seller
under and in accordance with the Receivables Sale Agreement, was owned solely by
the Applicable Originator free and clear of all Liens, except for the Lien
arising in connection with the Receivables Sale Agreement, (ii) was transferred
to the Seller in a “true sale” or “true contribution” under the Receivables Sale
Agreement and (iii) after such sale, is owned solely by the Seller free and
clear of all Liens, except for the Lien arising in connection with this
Agreement;

(n)    for which all goods, services, and other products and transactions in
connection with such Receivable have been finally performed or delivered to and
accepted by the Obligor without Dispute;

(o)    which does not provide the Obligor with the right to obtain any cash
advance thereunder;

(p)    which by its terms has Invoice Payment Terms of less than 91 days;
provided that an Extended Term Receivable may be an Eligible Receivable if the
Invoice Payment Terms of such Extended Term Receivable do not exceed 180 days;

(q)    which is an eligible asset within the meaning of Rule 3a-7 promulgated
under the Investment Company Act of 1940, as amended from time to time;

(s)    which has terms which have not been modified, impaired, waived, altered,
extended or renegotiated since the initial sale or provision of service to an
Obligor in any way not expressly permitted for in this Agreement;

(t)    which represents all or part of the sales price of merchandise,
insurance, services, and goods within the meaning of the Investment Company Act
of 1940, Section 3(c)(5), as amended, and which is sold by the Applicable
Originator in the ordinary course of business;

(u)    for which the purchase of such Receivable is a “current transaction”
within Section 3(a)(3) of the Securities Act of 1933; and

(v)    the Obligor of which is not a Sanctioned Person.

 

I-9



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Schein within the meaning of Section 414(b) or (c) of
the Internal Revenue Code (and Sections 414(m) and (o) of the Internal Revenue
Code for purposes of provisions relating to Section 412 of the Internal Revenue
Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
complete or partial withdrawal from a Multiemployer Plan that results in
liability to Schein or any ERISA Affiliate, or the receipt or delivery by Schein
or any ERISA Affiliate of any notice with respect to any Multiemployer Plan
concerning the imposition of liability as a result of a complete or partial
withdrawal from such Multiemployer Plan, as such terms are defined in Part I of
Subtitle E of Title IV of ERISA; (c) a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA; (d) the filing pursuant to Section 412(c) of the Internal
Revenue Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Pension Plan; (e) the PBGC or a
plan administrator shall, or shall indicate its intention in writing to Schein
or any ERISA Affiliate to, terminate any Pension Plan or appoint a trustee to
administer any Pension Plan; (f) Schein or any ERISA Affiliate incurs liability
under Title IV of ERISA with respect to the termination of any Pension Plan;
(g) a failure by any Pension Plan to satisfy the minimum funding standards (as
defined in Section 412 of the Internal Revenue Code or Section 302 of ERISA)
applicable to such Pension Plan, in each instance, whether or not waived or
(h) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon Schein or any
ERISA Affiliate.

“Event of Bankruptcy” shall be deemed to have occurred with respect to a Person
if either:

(a)    a case or other proceeding shall be commenced, without the application or
consent of such Person, in any court, seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up, or composition or readjustment of
debts of such Person, the appointment of a trustee, receiver, custodian,
liquidator, assignee, sequestrator or the like for such Person or all or
substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 60 consecutive
days; or an order for relief in respect of such Person shall be entered in an
involuntary case under the federal bankruptcy laws or other similar laws now or
hereafter in effect; or

(b)    such Person shall commence a voluntary case or other proceeding under any
applicable bankruptcy, insolvency, reorganization, debt arrangement, dissolution
or other similar law now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee, trustee
(other than a trustee under a deed of trust, indenture or similar instrument),
custodian, sequestrator (or other similar

 

I-10



--------------------------------------------------------------------------------

official) for, such Person or for any substantial part of its property, or shall
make any general assignment for the benefit of creditors, or shall be
adjudicated insolvent, or admit in writing its inability to pay its debts
generally as they become due, or, if a corporation or similar entity, its board
of directors shall vote to implement any of the foregoing.

“Excepted Persons” has the meaning set forth in Section 13.4.

“Excess Concentration” means, without duplication, the sum of the following
amounts:

(a)    the sum of the amounts calculated for each of the Obligors equal to the
excess (if any) of the aggregate Outstanding Balance of the Eligible Receivables
of such Obligor, over the product of (x) such Obligor’s Concentration
Percentage, multiplied by (y) the aggregate Outstanding Balance of all Eligible
Receivables; plus

(b)    the amount (if any) by which the aggregate Outstanding Balance of all
Eligible Receivables owed by Obligors not domiciled in the United States and are
residents of an OECD country, exceeds 5.00% of the aggregate Outstanding Balance
of all Eligible Receivables; plus

(c)    the amount (if any) by which the aggregate Outstanding Balance of all
Eligible Receivables that are Extended Term Receivables, exceeds 5.00% of the
aggregate Outstanding Balance of all Eligible Receivables; plus

(d)    the amount (if any) by which the aggregate Outstanding Balance of all
Eligible Receivables that are Government Receivables, exceeds 5.00% of the
aggregate Outstanding Balance of all Eligible Receivables; plus

(e)    the amount (if any) by which the aggregate Outstanding Balance of all
Eligible Receivables originated by (i) Insource, Inc. and (ii) Henry Schein
Puerto Rico, Inc., exceeds 5.00% of the aggregate Outstanding Balance of all
Eligible Receivables.

“Excluded Taxes” has the meaning set forth in Section 10.1(d).

“Executive Order” means Executive Order No. 13224 on Terrorist Financings:
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
To Commit, or Support Terrorism issued on September 23, 2001.

“Extended Term Receivables” means a Receivable with Invoice Payment Terms
greater than 90 days.

“Facility Account” means that certain account of the Seller maintained at The
Bank of New York Mellon and as set forth in that certain letter dated as of the
date hereof from the Seller to the Purchaser Agents.

“Facility Termination Date” means the earliest to occur of: (a) the Scheduled
Facility Termination Date, (b) the date determined pursuant to Section 9.2, (c)
the Termination Date and (d) the date the Purchase Limit reduces to zero
pursuant to Section 1.1(b) of this Agreement.

 

I-11



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended and any successor statute thereto.

“Federal Funds Effective Rate” means, for any period for any Purchaser, a
fluctuating interest rate per annum for each day during such period equal to
(i) the weighted average of the rates on overnight federal funds transactions
with members of the Federal Reserve System arranged by federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the preceding
Business Day) by the Federal Reserve Bank of New York in the Composite Closing
Quotations for U.S. Government Securities; or (ii) if such rate is not so
published for any day which is a Business Day, the average of the quotations at
approximately 11:30 a.m. (New York time) for such day on such transactions
received by the related Purchaser Agent from three federal funds brokers of
recognized standing selected by it.

“Fee Letter” means each fee letter with respect to this Agreement among Seller,
Schein and the applicable Purchaser Agent, as it may be amended, restated or
otherwise modified and in effect from time to time.

“Fifth Amendment Date” means May 13, 2019.

“Final Payout Date” means the date on which all Aggregate Unpaids have been paid
in full and the Purchase Limit has been reduced to zero.

“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.

“Fiscal Year” shall mean, for accounting purposes of each of the Seller and the
Servicer, the following dates: (i) for Fiscal Year 2013, December 30, 2012 until
December 28, 2013, (ii) for Fiscal Year 2014, December 29, 2013 until
December 27, 2014, (iii) for Fiscal Year 2015, December 28, 2014 until
December 26, 2015 and (iv) for Fiscal Year 2016, December 27, 2015 until
December 31, 2016.

“Funding Agreement” means (i) this Agreement, (ii) each Liquidity Agreement and
(iii) any other agreement or instrument executed by any Funding Source with or
for the benefit of any Conduit Purchaser.

“Funding Source” means (i) the Agent, any Purchaser Agent or any Liquidity
Provider or (ii) any insurance company, bank or other funding entity providing
liquidity, credit enhancement or back-up purchase support or facilities to any
Conduit Purchaser.

“GAAP” means generally accepted accounting principles in effect in the United
States of America as of the date of this Agreement.

 

I-12



--------------------------------------------------------------------------------

“Government Receivables” shall mean, at the time, any Receivables for which the
related Obligor is the United States of America, any State or local government
or any Federal or state agency or instrumentality or political subdivision
thereof.

“Group A Obligor” means an Obligor (or its parent or majority owner, as
applicable, if such parent or majority owner is a guarantor on the related
Contract) with a short-term rating of at least: (a) “A-1” by Standard & Poor’s
or, if such Obligor does not have a short-term rating from Standard & Poor’s, a
rating of “A+” or better by Standard & Poor’s on such Obligor’s (or, if
applicable, its parent’s or its majority owner’s) long-term senior unsecured and
uncredit-enhanced debt securities, and (b) “P-1” by Moody’, or, if such Obligor
does not have a short-term rating from Moody’s, a rating of “Al” or better by
Moody’s on such Obligor’s (or, if applicable, its parent’s or its majority
owner’s) long-term senior unsecured and uncredit-enhanced debt securities;
provided, that if an Obligor (or its parent or majority owner, as applicable, if
such parent or majority owner is a guarantor on the related Contract) receives a
split rating from Standard & Poor’s and Moody’s, then such Obligor (or its
parent or majority owner, as applicable) shall be deemed to have the lower of
the two ratings; provided, further, that if an Obligor (or its parent or
majority owner, as applicable, if such parent or majority owner is a guarantor
on the related Contract) is rated by either Standard & Poor’s or Moody’s, but
not both, and satisfies either clause (a) or clause (b) above, then such Obligor
(or its parent or majority owner, as applicable) shall be deemed to be a Group B
Obligor. Notwithstanding the foregoing, any Obligor that is a Subsidiary or an
Affiliate of an Obligor that satisfies the definition of “Group A Obligor” shall
be deemed to be a Group A Obligor and shall be aggregated with the Obligor that
satisfies such definition for the purposes of clause (i) of the definition of
“Excess Concentration” for such Obligors, unless such deemed Obligor separately
satisfies the definition of “Group A Obligor”, “Group B Obligor”, or “Group C
Obligor”, in which case such Obligor shall be separately treated as a Group A
Obligor, a Group B Obligor or a Group C Obligor, as the case may be, and shall
be aggregated and combined for such purposes with any of its Subsidiaries that
are Obligors.

“Group B Obligor” means an Obligor (or its parent or majority owner, as
applicable, if such parent or majority owner is a guarantor on the related
Contract) that is not a Group A Obligor and that has a short-term rating of at
least: (a) “A-2” by Standard & Poor’s or, if such Obligor does not have a
short-term rating from Standard & Poor’s, a rating of “BBB+” or better by
Standard & Poor’s on such Obligor’s (or, if applicable, its parent’s or its
majority owner’s) long-term senior unsecured and uncredit-enhanced debt
securities, and (b) “P-2” by Moody’s or, if such Obligor does not have a
short-term rating from Moody’s, a rating of “Baal” or better by Moody’s on such
Obligor’s (or, if applicable, its parent’s or its majority owner’s) long-term
senior unsecured and uncredit-enhanced debt securities; provided, that if an
Obligor (or its parent or majority owner, as applicable, if such parent or
majority owner is a guarantor on the related Contract) receives a split rating
from Standard & Poor’s and Moody’s, then such Obligor (or its parent or majority
owner, as applicable) shall be deemed to have the lower of the two ratings;
provided, further, that if an Obligor (or its parent or majority owner, as
applicable, if such parent or majority owner is a guarantor on the related
Contract) is rated by either Standard & Poor’s or Moody’s, but not both, and
satisfies either clause (a) or clause (b) above, then such Obligor (or its
parent or majority owner, as applicable) shall be deemed to be a Group C
Obligor. Notwithstanding the foregoing, any Obligor that is a Subsidiary or
Affiliate of an Obligor that satisfies the definition of “Group B Obligor” shall
be deemed to be a Group B Obligor and shall be aggregated with the Obligor that
satisfies such definition for the purposes of clause (i) of the

 

I-13



--------------------------------------------------------------------------------

definition of “Excess Concentration” for such Obligors, unless such deemed
Obligor separately satisfies the definition of “Group A Obligor”, “Group B
Obligor”, or “Group C Obligor”, in which case such Obligor shall be separately
treated as a Group A Obligor, a Group B Obligor or a Group C Obligor, as the
case may be, and shall be aggregated and combined for such purposes with any of
its Subsidiaries that are Obligors.

“Group C Obligor” means an Obligor (or its parent or majority owner, as
applicable, if such parent or majority owner is a guarantor on the related
Contract) that is not a Group A Obligor or a Group B Obligor and that has a
short-term rating of at least: (a) “A-3” by Standard & Poor’s or, if such
Obligor does not have a short-term rating from Standard & Poor’s, a rating of
“BBB-”or better by Standard & Poor’s on such Obligor’s (or, if applicable, its
parent’s or its majority owner’s) long-term senior unsecured and
uncredit-enhanced debt securities, and (b) “P-3” by Moody’s or, if such Obligor
does not have a short-term rating from Moody’s, a rating of “Baa3” or better by
Moody’s on such Obligor’s (or, if applicable, its parent’s or its majority
owner’s) long-term senior unsecured and uncredit-enhanced debt securities;
provided, that if an Obligor (or its parent or majority owner, as applicable, if
such parent or majority owner is a guarantor on the related Contract) receives a
split rating from Standard & Poor’s and Moody’s, then such Obligor (or its
parent or majority owner, as applicable) shall be deemed to have the lower of
the two ratings; provided, further, that if an Obligor (or its parent or
majority owner, as applicable, if such parent or majority owner is a guarantor
on the related Contract) is rated by either Standard & Poor’s or Moody’s, but
not both, and satisfies either clause (a) or clause (b) above, then such Obligor
(or its parent or majority owner, as applicable) shall be deemed to be a Group D
Obligor. Notwithstanding the foregoing, any Obligor that is a Subsidiary or
Affiliate of an Obligor that satisfies the definition of “Group C Obligor” shall
be deemed to be a Group C Obligor and shall be aggregated with the Obligor that
satisfies such definition for the purposes of clause (i) of the definition of
“Excess Concentration” for such Obligors, unless such deemed Obligor separately
satisfies the definition of “Group A Obligor”, “Group B Obligor”, or “Group C
Obligor”, in which case such Obligor shall be separately treated as a Group A
Obligor, a Group B Obligor or a Group C Obligor, as the case may be, and shall
be aggregated and combined for such purposes with any of its Subsidiaries that
are Obligors.

“Group Commitment” means, with respect to any Purchaser Group, the aggregate of
the Commitments of each Purchaser within such Purchaser Group.

“Group D Obligor” means any Obligor that is not a Group A Obligor, Group B
Obligor or Group C Obligor, Any Obligor (or its parent or majority owner, as
applicable, if such Obligor is unrated) that is rated by neither Moody’s nor
Standard & Poor’s shall be a Group D Obligor.

“Group Invested Amount” means, with respect to any Purchaser Group, an amount
equal to the aggregate Invested Amount of all the Purchasers within such
Purchaser Group.

“Guarantee” shall mean, as applied to any Indebtedness, (i) a guarantee (other
than by endorsement for collection in the ordinary course of business), direct
or indirect, in any manner, of any part or all of such Indebtedness or (ii) an
agreement, direct or indirect, contingent or otherwise, providing assurance of
the payment or performance (or payment of damages in the event of
non-performance) of any part or all of such Indebtedness, including, without
limiting the foregoing, the payment of amounts drawn down by letters of credit.
The amount of any Guarantee shall be deemed to be the maximum amount of the
Indebtedness guaranteed for which the guarantor could be held liable under such
Guarantee.

 

I-14



--------------------------------------------------------------------------------

“Incremental Purchase” means a purchase of one or more Receivable Interests
which increases the total outstanding Aggregate Invested Amount hereunder.

“Indebtedness” of any Person shall mean, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (iii) all obligations of such
Person under conditional sale or other title retention agreements relating to
property purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (iv) all obligations of such Person issued or assumed as
the deferred purchase price of property or services purchased by such Person
(other than trade debt incurred in the ordinary course of business and due
within twelve months of the incurrence thereof) which would appear as
liabilities on a balance sheet of such Person, (v) all obligations of such
Person under take-or-pay or similar arrangements or under commodities
agreements, (vi) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, provided that for purposes hereof the amount
of such Indebtedness shall be limited to the greater of (A) the amount of such
Indebtedness as to which there is recourse to such Person and (B) the fair
market value of the property which is subject to the Lien, (vii) all Guarantees
of such Person, (viii) the principal portion of all obligations of such Person
under Capitalized Leases, (ix) all obligations of such Person in respect of
interest rate protection agreements, foreign currency exchange agreements,
commodity purchase or option agreements or other interest or exchange rate or
commodity price hedging agreements, (x) the maximum amount of all standby
letters of credit issued or bankers’ acceptances facilities created for the
account of such Person and, without duplication, all drafts drawn thereunder (to
the extent unreimbursed), (xi) all preferred stock issued by such Person and
required by the terms thereof to be redeemed, or for which mandatory sinking
fund payments are due by a fixed date, (xii) the principal balance outstanding
under any securitization transaction and (xiii) the principal balance
outstanding under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product to which
such Person is a party, where such transaction is considered borrowed money
indebtedness for tax purposes but is classified as an operating lease in
accordance with GAAP. The Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, but only to the extent to which there is
recourse to such Person for payment of such Indebtedness.

“Indemnified Amounts” has the meaning specified in Section 10.1.

“Indemnified Party” has the meaning specified in Section 10.1.

“Independent Director” means an individual who (A)(i) shall not have been at the
time of such individual’s appointment as a director, (ii) may not have been at
any time during the preceding five (5) years and (iii) shall not be while
serving as Independent Director for the Seller (a) a shareholder of, or an
officer, director (other than an Independent Director), member, partner,
attorney, counsel or employee of, the Seller or any Affiliate thereof, (b) a
customer,

 

I-15



--------------------------------------------------------------------------------

creditor or contractor of, or supplier to the Seller, or any of its Affiliates,
(c) a Person controlling, controlled by or under common control with, any such
shareholder, officer, director, member, partner, attorney, counsel, employee,
customer or supplier, or (d) a member of the immediate family of any such
shareholder, officer, director, member, partner, employee, customer or supplier
and (B) shall have (i) prior experience as an independent director, independent
manager or independent member and who is provided by CT Corporation, Corporation
Service Company, National Registered Agents, Inc., Wilmington Trust Company,
Stewart Management Company, Lord Securities Corporation or, if none of those
companies is then providing professional independent directors, another
nationally-recognized company reasonably approved by the Agent, in each case
that is not an Affiliate of the Seller and that provides professional
independent directors and other corporate services in the ordinary course of its
business and (ii) at least three (3) years of employment experience with one or
more entities that provide, in the ordinary course of their respective
businesses, advisory, management or placement services to issuers of
securitization or structured finance instruments, agreements or securities.

“Interest Period” means with respect to any Receivable Interest funded through a
Bank Funding:

(a)    the period commencing on the date of the initial funding of such
Receivable Interest through a Bank Funding and including on, but excluding, the
Business Day immediately preceding the next following Settlement Date; and

(b)    thereafter, each period commencing on, and including, the Business Day
immediately preceding a Settlement Date and ending on, but excluding, the
Business Day immediately preceding the next following Settlement Date.

“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time and any successor thereto, and the regulations promulgated and
rulings issued thereunder.

“Invested Amount” of any Receivable Interest means, at any time, (A) the
Purchase Price of such Receivable Interest paid by the Purchasers, minus (B) the
sum of the aggregate amount of Collections and other payments received by the
applicable Purchaser Agent which, in each case, are applied to reduce such
Invested Amount in accordance with the terms and conditions of this Agreement;
provided that such Invested Amount shall be restored (in accordance with
Section 2.4) in the amount of any Collections or other payments so received and
applied if at any time the distribution of such Collections or payments are
rescinded, returned or refunded for any reason.

“Invoice Payment Terms” means, with respect to any Receivable, the number of
days following the date of the related original invoice by which such Receivable
is required to be paid in full, as set forth in such original invoice.

“Law” shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree or award of any
Official Body.

 

I-16



--------------------------------------------------------------------------------

“LIBO Rate” means for any Interest Period either (a) the interest rate per annum
designated as MUFG’s LIBO Rate for a period of time comparable to such Interest
Period that appears on the Reuters Screen LIBO Page as of 11:00 a.m. (London,
England time) on the second Business Day preceding the first day of such
Interest Period or (b) if a rate cannot be determined under clause (a), an
annual rate equal to the average (rounded upwards if necessary to the nearest
1/100th of 1%) of the rates per annum at which deposits in U.S. Dollars with a
duration comparable to such Interest Period in a principal amount substantially
equal to the applicable Rate Tranche are offered to the principal London office
of MUFG by three London banks, selected by Agent in good faith, at approximately
11:00 a.m. London time on the second Business Day preceding the first day of
such Interest Period. If the calculation of the LIBO Rate results in a LIBO Rate
of less than zero (0), the LIBO Rate shall be deemed to be zero (0) for all
purposes of this Agreement and the Transaction Documents.

“Lien” means, in respect of the property of any Person, any ownership interest
of any other Person, any mortgage, deed of trust, hypothecation, pledge, lien,
security interest, filing of any financing statement, charge or other
encumbrance or security arrangement of any nature whatsoever, including, without
limitation, any conditional sale or title retention arrangement, and any
assignment, deposit arrangement, consignment or lease intended as, or having the
effect of, security.

“Liquidity Agent” means each of the banks acting as agent for the various
Liquidity Providers under each Liquidity Agreement.

“Liquidity Agreement” means any agreement entered into in connection with this
Agreement pursuant to which a Liquidity Provider agrees to make purchases or
advances to, or purchase assets from, any Conduit Purchaser in order to provide
liquidity for such Conduit Purchaser’s Purchases.

“Liquidity Provider” means each bank or other financial institution that
provides liquidity support to any Conduit Purchaser pursuant to the terms of a
Liquidity Agreement.

“Location” shall mean, with respect to the Seller, any Originator or the
Servicer, the place where the Seller, such Originator or the Servicer, as the
case may be, is “located” (within the meaning of Section 9-307, or any analogous
provision, of the UCC, in effect in the jurisdiction whose Law governs the
perfection of the Agent’s (for the benefit of the Secured Parties) interests in
any Purchased Assets).

“Lock-Box” means each locked postal box with respect to which a bank who has
executed a Collection Account Agreement has been granted exclusive access for
the purpose of retrieving and processing payments made on the Receivables and
which is listed on Exhibit I to the Account Disclosure Letter.

“Loss Horizon Ratio” means, as of any Cut-Off Date, the ratio (expressed as a
decimal) computed by dividing (i) the aggregate Outstanding Balance of
Receivables generated by the Originators during the preceding four Calculation
Periods prior to the Calculation Period ending on such Cut-Off Date by (ii) the
amount equal to the Non-Defaulted Receivables Balance as of the last day of the
most recently ended Calculation Period.

“Loss Ratio” means, as of any Cut-Off Date, the ratio (expressed as a decimal)
computed by dividing (i) the aggregate Outstanding Balance of all Defaulted
Receivables on such Cut-Off Date by (ii) the aggregate Outstanding Balance of
Receivables generated by the Originators during the Calculation Period four
months prior to the Calculation Period ending on such Cut-Off Date.

 

I-17



--------------------------------------------------------------------------------

“Loss Reserve Floor” means 10%.

“Maximum Purchase Limit” means $350,000,000, as such amount may be reduced
pursuant to Section 1.1(b) or increased pursuant to Section 1.1(c).

“Moody’s” means Moody’s Investors Service, Inc.

“MUFG” means MUFG Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.), in
its individual capacity and its successors.

“Multiemployer Plan” means a “multiemployer plan”, within the meaning of
Section 4001(a)(3) of ERISA, to which Schein or any ERISA Affiliate makes, is
making, or is obligated to make contributions or, during the preceding three
calendar years, has made, or been obligated to make, contributions.

“Net Pool Balance” means, at any time, the aggregate Outstanding Balance of all
Eligible Receivables at such time reduced by the Excess Concentration.

“Non-Defaulted Receivables Balance” means an aggregate balance, for a given
Calculation Period, of all Receivables as to which no payment, or part thereof,
remains unpaid for more than ninety (90) days from the original due date for
such payment (determined without regard to any extension of the date due
pursuant to Section 8.2(d)).

“Obligor” shall mean, for any Receivable, each and every Person who purchased
goods or services on credit under a Contract and who is obligated to make
payments to an Originator or the Seller as assignee thereof pursuant to such
Contract.

“Obligor Percentage” means, at any time, for each Obligor, a fraction, expressed
as a percentage, (a) the numerator of which is the aggregate Outstanding Balance
of the Eligible Receivables of such Obligor at such time less the amount (if
any) then included in the calculation of the Excess Concentration pursuant to
clause (a) of the definition thereof with respect to such Obligor, and (b) the
denominator of which is the aggregate Outstanding Balance of all Eligible
Receivables at such time.

“OFAC” has the meaning set forth in the definition of Sanctioned Person.

“Official Body” shall mean any government or political subdivision or any
agency, authority, bureau, central bank, commission, department or
instrumentality of either, or any court, tribunal, grand jury or arbitrator, in
each case whether foreign or domestic.

“Originator” means each of Schein and each other Person, if any, party to the
Receivables Sale Agreement from time to time as a seller.

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

 

I-18



--------------------------------------------------------------------------------

“Participant” has the meaning set forth in Section 12.1(b).

“Patriot Act” has the meaning set forth in Section 13.14.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA) (other
than a Multiemployer Plan) subject to Title IV of ERISA which Schein or any
ERISA Affiliate sponsors or maintains, or to which Schein or any of its ERISA
Affiliates makes, is making, or is obligated to make contributions, including a
multiple employer plan (as described in Section 4064(a) of ERISA), or with
respect to which Schein or any of its ERISA Affiliates has any liability,
contingent or otherwise.

“Performance Guarantor” means Henry Schein, Inc.

“Performance Undertaking” means that certain Performance Undertaking, dated as
of April 17, 2013 by Performance Guarantor in favor of Seller, substantially in
the form of Exhibit IX, as the same may be further amended, restated or
otherwise modified from time to time.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Portfolio Turnover” means, as of any Cut-Off Date, an amount equal to (i) the
aggregate Outstanding Balance of all Receivables as of such Cut-Off Date divided
by (ii) the product of the (a) the aggregate Outstanding Balance of Receivables
generated by the Originators during the Calculation Period including such
Cut-Off Date multiplied by (b) 30.

“Prime Rate” means, for any day for any Purchaser, a rate per annum equal to the
prime rate of interest announced from time to time by the related Purchaser
Agent (which is not necessarily the lowest rate charged to any customer),
changing when and as said prime rate changes.

“Proposed Reduction Date” has the meaning set forth in Section 1.3.

“Purchase” means an Incremental Purchase or a Reinvestment.

“Purchase Date” means each Business Day on which a Purchase is made hereunder.

“Purchase Limit” means:

(i)    for each Specified Calculation Period, solely to the extent Agent has not
notified Seller prior to the Specified Settlement Reporting Date immediately
succeeding such Specified Calculation Period that the Purchase Limit for such
period shall be the Maximum Purchase Limit, the lesser of (x) the product of (A)
65.0% and (B) the aggregate Outstanding Balance of all Receivables as of the
Specified Cut-Off Date immediately preceding such Specified Settlement Reporting
Date and (y) the Maximum Purchase Limit; and

 

I-19



--------------------------------------------------------------------------------

(ii)    at all other times, the Maximum Purchase Limit.

References to the unused portion of the Purchase Limit shall mean, at any time,
the Purchase Limit minus the then outstanding Aggregate Invested Amount.

“Maximum Purchase Limit Decrease Notice” has the meaning set forth in
Section 1.1(b).

“Purchase Notice” has the meaning set forth in Section 1.2.

“Purchase Price” means, with respect to any Incremental Purchase of a Receivable
Interest, the amount paid to Seller for such Receivable Interest which shall not
exceed the least of (i) the amount requested by Seller in the applicable
Purchase Notice, (ii) the unused portion of the Purchase Limit on the applicable
Purchase Date and (iii) the excess, if any, of the Net Pool Balance less the
Required Reserve on the applicable Purchase Date over the aggregate outstanding
amount of Aggregate Invested Amount determined as of the date of the most recent
Settlement Report, without taking into account such proposed Incremental
Purchase.

“Purchased Assets” means all of Seller’s right, title and interest, whether now
owned and existing or hereafter arising in and to all of the Receivables, the
Related Security, the Collections and all proceeds of the foregoing.

“Purchaser” means each Uncommitted Purchaser and/or each Related Committed
Purchaser, as applicable.

“Purchaser Agent” means each Person acting as agent on behalf of a Purchaser
Group and designated as a Purchaser Agent for such Purchaser Group on the
signature pages to the Agreement or any other Person who becomes a party to this
Agreement as a Purchaser Agent pursuant to an Assumption Agreement or a Transfer
Supplement.

“Purchaser Group” means, for each Purchaser Agent, the Uncommitted Purchaser (if
any) and Related Committed Purchasers (if any) (and, to the extent applicable,
its related Funding Sources and Indemnified Parties) identified as a “Purchaser
Group” for purposes of this Agreement.

“Purchasers’ Portion” means, on any date of determination, the sum of the
percentages represented by the Receivable Interests of the Purchasers.

“Purchasing Related Committed Purchaser” has the meaning set forth in
Section 12.1(c).

“Ratable Share” means, for each Purchaser Group, such Purchaser Group’s Group
Commitments divided by the aggregate Group Commitments of all Purchaser Groups.

“Receivable” means all indebtedness and other obligations owed to Seller or any
Originator (at the time it arises, and before giving effect to any transfer or
conveyance under the Receivables Sale Agreement) or in which Seller or an
Originator has a security interest or other interest, including, without
limitation, any indebtedness, obligation or interest constituting an account,
chattel paper, instrument or general intangible, arising in connection with the
sale of

 

I-20



--------------------------------------------------------------------------------

goods or the rendering of services by an Originator, and further includes,
without limitation, the obligation to pay any Finance Charges (if any) with
respect thereto. Indebtedness and other rights and obligations arising from any
one transaction, including, without limitation, indebtedness and other rights
and obligations represented by an individual invoice, shall constitute a
Receivable separate from a Receivable consisting of the indebtedness and other
rights and obligations arising from any other transaction; provided that any
indebtedness, rights or obligations referred to in the immediately preceding
sentence shall be a Receivable regardless of whether the account debtor or
Seller treats such indebtedness, rights or obligations as a separate payment
obligation.

“Receivable Interest” means, at any time, an undivided percentage ownership
interest (computed as set forth below) associated with a designated amount of
Invested Amount, selected pursuant to the terms and conditions hereof in
(i) each Receivable arising prior to the time of the most recent computation or
recomputation of such undivided interest, (ii) all Related Security with respect
to each such Receivable, and (iii) all Collections with respect to, and other
proceeds of, each such Receivable. Each such undivided percentage interest shall
equal:

 

IA x (1 +       RR     )   AIA NPB

 

where:   IA   = the Invested Amount of such Receivable Interest. AIA   = the
Aggregate Invested Amount. NPB   = the Net Pool Balance. RR   = the Required
Reserve.

Such undivided percentage ownership interest shall be initially computed on its
date of purchase. Thereafter, until the Facility Termination Date, each
Receivable Interest shall be automatically recomputed (or deemed to be
recomputed) on each day prior to the Facility Termination Date. The variable
percentage represented by any Receivable Interest as computed (or deemed
recomputed) as of the close of the Business Day immediately preceding the
Facility Termination Date shall remain constant at all times thereafter.

“Receivables Purchase Agreement” means this Agreement.

“Receivables Sale Agreement” means that certain Receivables Sale Agreement,
dated as of the date hereof, among each Originator and the Seller, as the same
may be amended, supplemented, restated or otherwise modified from time to time
in accordance with its terms.

“Recipient” has the meaning set forth in Section 1.6.

“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.

 

I-21



--------------------------------------------------------------------------------

“Recourse Obligations” has the meaning set forth in Section 2.1.

“Reduction Notice” has the meaning set forth in Section 1.3.

“Regulatory Change” means, after the date of this Agreement (i) adoption of any
United States (federal, state or municipal) or foreign laws, regulations
(including any applicable law, rule or regulation regarding capital adequacy) or
accounting principles, (ii) the adoption or making of any interpretations,
guidance, directives or requests of or under any United States (federal, state
or municipal) or foreign laws, regulations (whether or not having the force of
law) or accounting principles by any court, governmental or monetary authority,
or accounting board or authority (whether or not part of government) charged
with the establishment, interpretation or administration thereof or (iii) the
compliance, implementation or application by any Funding Source, Indemnified
Party or Purchaser of any of the foregoing clauses (i) or (ii). For the
avoidance of doubt and notwithstanding anything to the contrary contained
herein, any interpretation of, or compliance, implementation or application by,
whether commenced prior to or after the date hereof, any Funding Source,
Indemnified Party or Purchaser with any of the following existing laws,
including any rules, regulations, guidance, directives or requests issued in
connection therewith (whether or not having the force of law), shall constitute
a Regulatory Change: (a) FAS 140 or FIN 46R by the Financial Accounting
Standards Board, Statements of Financial Accounting Standards Nos. 166 and 167;
(b) the final rule titled Risk-Based Capital Guidelines: Capital Adequacy
Guidelines; Capital Maintenance; Regulatory Capital; Impact of Modifications to
Generally Accepted Accounting Principles; Consolidation of Asset-Backed
Commercial Paper Programs; and Other Related Issues, adopted by the United
States bank regulatory agencies on December 15, 2009, (c) the Dodd-Frank Wall
Street Reform and Consumer Protection Act adopted by Congress on July 21, 2010
and (d) the revised Basel Accord prepared by the Basel Committee on Banking
Supervision as set out in the publication entitled “International Convergence of
Capital Measurements and Capital Standards: a Revised Framework,” as updated
from time to time (including, without limitation, the Basel II and Basel III).

“Reinvestment” has the meaning set forth in Section 2.2.

“Related Committed Purchaser” means each Person listed as a “Committed
Purchaser” or “Related Committed Purchaser” for a specified Uncommitted
Purchaser, as set forth on the signature pages of the Agreement or in any
Assumption Agreement or Transfer Supplement (and specifying its respective
commitment).

“Related Security” means, with respect to any Receivable:

(i)    all security or other interests in the inventory and goods (including
returned or repossessed inventory or goods), if any, the sale of which by an
Originator gave rise to such Receivable, and all insurance contracts with
respect thereto,

(ii)    all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,

 

I-22



--------------------------------------------------------------------------------

(iii)    all guaranties, letters of credit, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the Contract related to such
Receivable or otherwise,

(iv)    all service contracts and other contracts and agreements associated with
such Receivable,

(v)    all Records related to such Receivable,

(vi)    all of Seller’s right, title and interest in, to and under the
Receivables Sale Agreement in respect of such Receivable and all of Seller’s
right, title and interest in, to and under the Performance Undertaking with
respect thereto, and

(vii)    all proceeds of any of the foregoing.

“Replacement Rate” has the meaning set forth in Section 4.5.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations thereunder, other than any such event for which the 30-day
notice requirement under ERISA has been waived in regulations issued by the
PBGC.

“Required Purchaser Agents” means, at any time, Purchaser Agents representing
Purchasers whose Commitments aggregate more than 50% of the aggregate of the
Commitments of all Purchasers.

“Required Reserve” means, on any day during a Calculation Period, (i) the
greater of (a) the sum of the Loss Reserve Floor, the Dilution Reserve Floor
Percentage the Yield Reserve Percentage, and Servicing Reserve Percentage and
(b) the sum of the Dynamic Loss Reserve Percentage, the Dynamic Dilution Reserve
Percentage, the Yield Reserve Percentage, and the Servicing Reserve Percentage,
multiplied by (ii) the Net Pool Balance as of such date.

“Responsible Officer” shall mean, with respect to the Seller, the Servicer, any
Originator or the Performance Guarantor, the chief executive officer, chief
financial officer, president, corporate controller, principal financial officer
or treasurer of such Person, or any other Person agreed to by the Agent.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of capital stock of Seller
now or hereafter outstanding, except a dividend payable solely in shares of that
class of stock or in any junior class of stock of Seller, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of capital stock of Seller
now or hereafter outstanding, (iii) any payment or prepayment of principal of,
premium, if any, or interest, fees or other charges on or with respect to, and
any redemption, purchase, retirement, defeasance, sinking fund or similar
payment and any claim for rescission with respect to the Subordinated Loans (as
defined in the Receivables Sale Agreement), (iv) any

 

I-23



--------------------------------------------------------------------------------

payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of capital stock of Seller now or hereafter outstanding, and
(v) any payment of management fees by Seller (except for reasonable management
fees to any Originator or its Affiliates in reimbursement of actual management
services performed).

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions, including on the Fifth Amendment Date, Cuba,
Crimea (Ukraine), Iran, North Korea and Syria.

“Sanctioned Person” means, at any time, (a) any Person currently the subject or
the target of any Sanctions, including any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury (“OFAC”) (or any successor
thereto) or the U.S. Department of State, or as otherwise published from time to
time; (b) that is fifty-percent or more owned, directly or indirectly, in the
aggregate by one or more Persons described in clause (a) above; (c) that is
operating, organized or resident in a Sanctioned Country; (d) with whom engaging
in trade, business or other activities is otherwise prohibited or restricted by
Sanctions; or (e) (i) an agency of the government of a Sanctioned Country,
(ii) an organization controlled by a Sanctioned Country, or (iii) a Person
resident in a Sanctioned Country, to the extent subject to a sanctions program
administered by OFAC.

“Sanctions” means the laws, rules, regulations and executive orders promulgated
or administered to implement economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time (a) by the United States
government, including those administered by OFAC, the US State Department, the
US Department of Commerce or the US Department of the Treasury, (b) by the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom or (c) by other relevant sanctions authorities to the extent
compliance with the sanctions imposed by such other authorities would not entail
a violation of applicable law.

“Scheduled Facility Termination Date” means April 29, 2022; provided that the
Seller may, with the prior written consent of the Agent and each Purchaser,
extend the then existing Scheduled Facility Termination Date for a term of one
year by providing written notice to the Agent on or before each anniversary of
April 15th that is two years prior to the then existing Scheduled Facility
Termination Date of its request to extend the then existing Scheduled Facility
Termination Date for one year.

“Schein” has the meaning set forth in the preamble to this Agreement.

“Secured Parties” means the Indemnified Parties.

“Seller” has the meaning set forth in the preamble to this Agreement.

“Seller Parties” has the meaning set forth in the preamble to this Agreement.

 

I-24



--------------------------------------------------------------------------------

“Servicer” means, at any time, the Person (which may be the Agent) then
authorized pursuant to Article VIII to service, administer and collect the
Receivables.

“Servicing Fee” means, for each day in a Calculation Period, an amount equal to
(i) the Servicing Fee Rate times (ii) the aggregate Outstanding Balance of all
Receivables at the close of business on the Cut-Off Date immediately preceding
such Calculation Period, times (iii) 1/360.

“Servicing Fee Rate” means 1.0% per annum.

“Servicing Reserve Percentage” means, at any time, a percentage equal to the
product of (i) the Servicing Fee Rate divided by 360 and (ii) the highest
Portfolio Turnover over the most recent 12-months.

“Settlement Date” means (i) each Specified Settlement Date, (ii) the 2nd
Business Day after each Settlement Reporting Date that is not a Specified
Settlement Reporting Date and (iii) the Facility Termination Date.

“Settlement Report” means a report, in substantially the form of Exhibit VI
hereto (appropriately completed), together with the electronic backup data which
is part of the spreadsheet that creates such report, furnished by the Servicer
to the Agent and each Purchaser Agent pursuant to Section 8.5.

“Settlement Reporting Date” means the 21st day immediately following the most
recent Cut-Off Date (or if any such day is not a Business Day, the next
succeeding Business Day thereafter), including each Specified Settlement
Reporting Date, or such other days of any month as may be required, or as Agent
or any Purchaser Agent may request, in connection with Section 8.5.

“Specified Calculation Period” means each accounting month specified in Part 2
of Exhibit XIV.

“Specified Cut-Off Date” means the last day of a Specified Calculation Period.

“Specified Settlement Date” means the 3rd Business Day after each Specified
Settlement Reporting Date.

“Specified Settlement Reporting Date” means the 21st day immediately following
the most recent Specified Cut-Off Date (or if such day is not a Business Day,
the next succeeding Business Day thereafter).

“Sub-Servicer” has the meaning set forth in Section 8.1(b).

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.

 

I-25



--------------------------------------------------------------------------------

“Termination Date” means the earliest to occur of (i) the day on which any of
the conditions precedent set forth in Section 6.2 are not satisfied, (ii) the
Business Day immediately prior to the occurrence of an Event of Bankruptcy with
respect to any Seller Party, (iii) the Business Day specified in a written
notice from the Agent following the occurrence of any other Termination Event,
and (iv) the date which is 60 days after the Agent’s receipt of written notice
from Seller that it wishes to terminate the facility evidenced by this
Agreement.

“Termination Event” has the meaning specified in Section 9.1.

“Third Amendment” means that certain Amendment No. 3 to Receivables Purchase
Agreement, dated as of June 1, 2016, by and among the Seller, the Purchasers and
Purchaser Agents party thereto, the Performance Guarantor (solely with respect
to Section 10 thereof) and the Agent.

“Transaction Documents” means, collectively, this Agreement, each Purchase
Notice, the Receivables Sale Agreement, each Collection Account Agreement, the
Performance Undertaking, the Fee Letters, each Subordinated Note (as defined in
the Receivables Sale Agreement), the Account Disclosure Letter and all other
instruments, documents and agreements executed and delivered in connection
herewith by any of the Seller Parties.

“Transfer Supplement” has the meaning set forth in Section 12.1(c).

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

“Uncommitted Purchaser” means each financial institution or commercial paper
conduit that is a party to the Agreement, or that becomes a party to the
Agreement, as an “Uncommitted Purchaser”.

“Unmatured Termination Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute a Termination Event.

“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.

“Yield” means for each Interest Period relating to a Receivable Interest funded
through a Bank Funding, an amount equal to the product of the applicable Yield
Rate for such Receivable Interest multiplied by the Invested Amount of such
Receivable Interest for each day elapsed during such Interest Period, annualized
on a 360 day basis.

“Yield Rate” means, at any time, with respect to each Receivable Interest funded
through a Bank Funding, the applicable Bank Rate on such day plus the Applicable
Spread; provided that, from and after the occurrence of a Termination Event, the
Yield Rate shall be the Default Rate.

“Yield Reserve Percentage” means, at any time, a percentage equal to the product
of (i) the Prime Rate as of such date divided by 360, (ii) 1.5 and (iii) the
highest Portfolio Turnover over the most recent 12-months.

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of New
York, and not specifically defined herein, are used herein as defined in such
Article 9.

 

I-26



--------------------------------------------------------------------------------

EXHIBIT II

FORM OF PURCHASE NOTICE

 

 

HSFR, INC.

PURCHASE NOTICE

dated                             , 20    

for Purchase on                                 , 20    

MUFG Bank, Ltd., as Agent

1251 Avenue of the Americas, 12th Floor

New York, New York 10020-1104

Attention:

Securitization Department

Telephone:

(212) 782-6957

Facsimile:

(212) 782-6448

[Address to each Purchaser Agent]

Ladies and Gentlemen:

Reference is made to the Receivables Purchase Agreement dated as of April 17,
2013 (as amended, supplemented or otherwise modified from time to time, the
“Agreement”) among HSFR, Inc. (the “Seller”), Henry Schein, Inc., as initial
Servicer, the various Purchaser Groups from time to time party thereto, and MUFG
Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.), as Agent. Capitalized
terms defined in the Agreement are used herein with the same meanings.

1. The [Servicer, on behalf of the] Seller hereby certifies, represents and
warrants to the Agent, each Purchaser Agent and each Purchaser that on and as of
the Purchase Date (as hereinafter defined):

(a)    all applicable conditions precedent set forth in Article VI of the
Agreement have been satisfied;

(b)    each of its representations and warranties contained in Article V of the
Agreement will be true and correct, in all material respects, as if made on and
as of the Purchase Date;

(c)    no event has occurred and is continuing, or would result from the
requested Purchase, that constitutes a Termination Event or Unmatured
Termination Event;

(d)    the applicable Facility Termination Date has not occurred; and

(e)    after giving effect to the Purchase requested below, (i) no Related
Committed Purchaser’s aggregate Invested Amount shall exceed its Available
Commitment, (ii) no Purchaser Group’s Group Invested Amount shall exceed its
Group Commitment, (iii) the aggregate of the Receivable Interests shall not
exceed 100% and (iv) the Aggregate Invested Amount shall not exceed the Purchase
Limit.

 

II-1



--------------------------------------------------------------------------------

2. The [Servicer, on behalf of the] Seller hereby requests that the Purchasers
make a Purchase on                         , 20     (the “Purchase Date”) as
follows:

 

(a)       Purchase Price: $                            (b)       (X)      
Ratable Share1:        MUFG Bank, Ltd.’s Purchaser Group:   
$                        

3. Please disburse the proceeds of the Purchase as follows:

[Apply $                 to payment of Aggregate Unpaids due on the Purchase
Date]. [Wire transfer $                 to the Facility Account.]

 



 

1 

For Purchases based on the Ratable Share.

 

II-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, [the Servicer, on behalf of] the Seller has caused this
Purchase Request to be executed and delivered as of this              day of
                        ,             .

 

[Henry Schein, Inc., as Servicer, on behalf of:] HSFR, Inc., as Seller By:    

Name:   Title:  

 

II-3



--------------------------------------------------------------------------------

EXHIBIT III

PLACES OF BUSINESS OF THE SELLER PARTIES; LOCATIONS OF RECORDS

Name of Seller:

HSFR, Inc.

Location of Books and Records:

 

Name of Location    Address/Location of Records    Henry Schein, Inc.   

135 Duryea Road

Melville, New York 11747

  

Legal, Trade and Assumed Names:

HSFR, Inc.

Corporate Information Regarding the Seller

 

Federal Tax Identification Number:      46-2140842   
Delaware Corporation Organization Number:      5283163   

 

III-1



--------------------------------------------------------------------------------

EXHIBIT IV

FORM OF COMPLIANCE CERTIFICATE

To: MUFG Bank, Ltd., as Agent

This Compliance Certificate is furnished pursuant to that certain Receivables
Purchase Agreement dated as of April 17, 2013 among HSFR, Inc. (the “Seller”),
Henry Schein, Inc. (the “Servicer”), the various Purchaser Groups from time to
time party thereto and MUFG Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ,
Ltd.), as Agent (the “Agreement”).

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1.    I am the duly elected                                          of Seller.

2.    I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the transactions and
conditions of Seller during the accounting period covered by the attached
financial statements.

3.    The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Termination Event or Unmatured Termination Event, as each such term is defined
under the Agreement, during or at the end of the accounting period covered by
the attached financial statements or as of the date of this Certificate[, except
as set forth in paragraph 5 below].

[5.    Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which Seller has taken, is taking, or proposes to take
with respect to each such condition or event:
                                         ]

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered as of                             ,
20    .

 

By:    

Name:   Title:  

 

Sch. 1



--------------------------------------------------------------------------------

EXHIBIT V

FORM OF COLLECTION ACCOUNT AGREEMENT

See attached.

 

V-1



--------------------------------------------------------------------------------

EXHIBIT VI

FORM OF SETTLEMENT REPORT

(On file with the Agent)

 

VI-1



--------------------------------------------------------------------------------

EXHIBIT VII

FORM OF ASSUMPTION AGREEMENT

THIS ASSUMPTION AGREEMENT (this “Agreement”), dated as of [                    ,
20    ], is among HSFR, Inc. (the “Seller”), [                ], as purchaser
(the “[                ] Uncommitted Purchaser”), [                ], as the
related committed purchaser (the “[                ] Related Committed
Purchaser” and together with the Uncommitted Purchaser, the “[                ]
Purchasers”), and [                ], as agent for the Purchasers (the
“[                ] Purchaser Agent” and together with the Purchasers, the
“[                ] Purchaser Group”).

BACKGROUND

The Seller and various others are parties to a certain Receivables Purchase
Agreement dated as of April 17, 2013 (as amended, restated, supplemented or
otherwise modified through the date hereof, the “Receivables Purchase
Agreement”). Capitalized terms used and not otherwise defined herein have the
respective meaning assigned to such terms in the Receivables Purchase Agreement.

NOW, THEREFORE, the parties hereto hereby agree as follows:

SECTION 1. This letter constitutes an Assumption Agreement as defined in the
Receivables Purchase Agreement. The Seller desires [the [                ]
Purchasers] [the [                ] Related Committed Purchaser] to [become
Purchasers under] [increase its existing Commitment under] the Receivables
Purchase Agreement and upon the terms and subject to the conditions set forth in
the Receivables Purchase Agreement, the [                ] Purchasers agree to
[become Purchasers thereunder] [increase its Commitment in an amount equal to
the amount set forth as the “Commitment” under the signature of such
[                ] Related Committed Purchaser hereto].

Seller hereby represents and warrants to the [                ] Purchasers as of
the date hereof, as follows:

(i) the representations and warranties of the Seller contained in Section 5.1 of
the Receivables Purchase Agreement are correct in all material respects on and
as of such dates as though made on and as of such dates and shall be deemed to
have been made on such dates;

(ii) no Termination Event or Unmatured Termination Event has occurred and is
continuing, or would result from such transfer; and

(iii) the Facility Termination Date has not occurred.

SECTION 2. Upon execution and delivery of this Agreement by the Seller and each
member of the [                ] Purchaser Group, satisfaction of the other
conditions to assignment specified in the Receivables Purchase Agreement and
receipt by the Agent of counterparts of this Agreement (whether by facsimile or
otherwise) executed by each of the parties hereto, [the [                ]
Purchasers shall become a party to, and have the rights and obligations of
Purchasers under, the Receivables Purchase Agreement] [the [                ]
Related Committed Purchaser shall increase its Commitment in the amount set
forth as the “Commitment” under the signature of the [                ] Related
Committed Purchaser, hereto].

 

VII-1



--------------------------------------------------------------------------------

[Insert Alternate Base Rate, CP Costs, LIBO Rate and Scheduled Facility
Termination Date as appropriate.]

SECTION 3. Each party hereto hereby covenants and agrees that prior to the date
which is one year and one day after the payment in full of all outstanding
commercial paper notes or other indebtedness of each Conduit Purchaser, it will
not institute against or join any other Person in instituting against such
Conduit Purchaser any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other similar proceeding under the laws of the United
States or any state of the United States. The agreements set forth in this
Section 3 and the parties’ respective obligations under this Section 3 shall
survive the termination hereof and of the Receivables Purchase Agreement.

SECTION 4. No Conduit Purchaser shall have any obligation to pay any amounts
owing under the Receivables Purchase Agreement unless and until such Conduit
Purchaser has received such amounts pursuant to its portion of the Receivable
Interests and such amounts are not necessary to pay outstanding commercial paper
notes or other outstanding indebtedness of such Conduit Purchaser. In addition,
each party hereto hereby agrees that no liability or obligation of any Conduit
Purchaser under the Receivables Purchase Agreement for fees, expenses or
indemnities shall constitute a claim (as defined in Section 101 of Title 11 of
the United States Bankruptcy Code) against such Conduit Purchaser unless such
Conduit Purchaser has received cash from its portion of the Receivable Interests
sufficient to pay such amounts, and such amounts are not necessary to pay
outstanding commercial paper notes or other indebtedness of such Conduit
Purchaser. The agreements set forth in this Section 4 and the parties’
respective obligations under this Section 4 shall survive the termination hereof
and of the Receivables Purchase Agreement.

SECTION 5. THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
NEW YORK. This Agreement may not be amended, supplemented or waived except
pursuant to a writing signed by the party to be charged. This Agreement may be
executed in counterparts, and by the different parties on different
counterparts, each of which shall constitute an original, but all together shall
constitute one and the same agreement.

(continued on following page)

 

VII-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the date first above written.

 

[                    ], as an Uncommitted Purchaser

By:    

Name Printed:    

Title:    

[Address] [                    ], as a Related Committed Purchaser

By:    

Name Printed:    

Title:    

[Address] [Commitment] [                    ], as Purchaser Agent for
[                    ]

By:    

Name Printed:    

Title:    

[Address]

 

VII-3



--------------------------------------------------------------------------------

HSFR, Inc., as Seller

By:    

Name Printed:    

Title:    

Consented and Agreed:

MUFG BANK, LTD. (F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.),

as Agent

By:    

Name Printed:    

Title:    

 

By:    

Name Printed:    

Title:    

Consented and Agreed:

[THE PURCHASERS]

 

VII-4



--------------------------------------------------------------------------------

Exhibit VIII

Form of Transfer Supplement

with respect to

HSFR, Inc.

Receivables Purchase Agreement

Dated as of [                     , 20    ]

Section 1.

 

Commitment assigned:

   $                        

Assignor’s remaining Commitment:

   $                        

Invested Amount allocable to Commitment assigned:

   $                        

Assignor’s remaining Invested Amount:

   $                        

Discount (if any) allocable to Invested Amount assigned:

   $                        

Discount (if any) allocable to Assignor’s remaining Invested Amount:

   $                        

Section 2.

Effective Date of this Transfer Supplement: [                     , 20    ]

Upon execution and delivery of this Transfer Supplement by transferee and
transferor and the satisfaction of the other conditions to assignment specified
in Section 12.1 of the Receivables Purchase Agreement (as defined below), from
and after the effective date specified above, the transferee shall become a
party to, and have the rights and obligations of a Related Committed Purchaser
under, the Receivables Purchase Agreement dated as of April 17, 2013 (as
amended, restated, supplemented or otherwise modified through the date hereof,
the “Receivables Purchase Agreement”), among HSFR, Inc., as Seller, Henry
Schein, Inc., as initial Servicer, MUFG Bank, Ltd. (f/k/a The Bank of
Tokyo-Mitsubishi UFJ, Ltd.), as Agent, and the various purchaser groups from
time to time party thereto.

[Insert Alternate Base Rate, CP Costs, LIBO Rate and Scheduled Facility
Termination Date as appropriate.]

Each party hereto hereby covenants and agrees that prior to the date which is
one year and one day after the payment in full of all outstanding commercial
paper notes or other indebtedness of each Conduit Purchaser, it will not
institute against or join any other Person in instituting against such Conduit
Purchaser any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceeding under the laws of the United States or
any state of the United States. The agreements set forth in this paragraph and
the parties’ respective obligations under this paragraph shall survive the
termination hereof and of the Receivables Purchase Agreement.

 

VIII-1



--------------------------------------------------------------------------------

No Conduit Purchaser shall have any obligation to pay any amounts owing under
the Receivables Purchase Agreement unless and until such Conduit Purchaser has
received such amounts pursuant to its portion of the Receivable Interests and
such amounts are not necessary to pay outstanding commercial paper notes or
other outstanding indebtedness of such Conduit Purchaser. In addition, each
party hereto hereby agrees that no liability or obligation of any Conduit
Purchaser under the Receivables Purchase Agreement for fees, expenses or
indemnities shall constitute a claim (as defined in Section 101 of Title 11 of
the United States Bankruptcy Code) against such Conduit Purchaser unless such
Conduit Purchaser has received cash from its portion of the Receivable Interests
sufficient to pay such amounts, and such amounts are not necessary to pay
outstanding commercial paper notes or other indebtedness of such Conduit
Purchaser. The agreements set forth in this paragraph and the parties’
respective obligations under this paragraph shall survive the termination hereof
and of the Receivables Purchase Agreement.

 

VIII-2



--------------------------------------------------------------------------------

ASSIGNOR:    

[                    ],

as a Related Committed Purchaser

By:    

Name:    

Title:    

 

ASSIGNEE:    

[                    ],

as a Related Committed Purchaser

By:    

Name:    

Title:    

[Address]

Accepted as of date first above written:

[                    ],

as Purchaser Agent for the

[                    ] Purchaser Group

 

By:    

Name:    

Title:    

 

VIII-3



--------------------------------------------------------------------------------

EXHIBIT IX

FORM OF PERFORMANCE UNDERTAKING

See attached.

 

IX-1



--------------------------------------------------------------------------------

EXHIBIT X

[RESERVED]

 

X-1



--------------------------------------------------------------------------------

EXHIBIT XI

FORM OF INTERIM SETTLEMENT REPORT

Form of Interim Settlement Report

(On file with the Agent)

 

XI-1



--------------------------------------------------------------------------------

EXHIBIT XII

FORM OF REDUCTION NOTICE

______________, _____

MUFG Bank, Ltd., as Agent

1251 Avenue of the Americas, 12th Floor

New York, New York 10020-1104

Attention:

Securitization Department

Telephone:

(212) 782-6957

Facsimile:

(212) 782-6448

[Address to each Purchaser Agent]

Ladies and Gentlemen:

Reference is hereby made to the Receivables Purchase Agreement, dated as of
April 17, 2013 (as amended, supplemented or otherwise modified, the “Receivables
Purchase Agreement”), among HSFR, Inc., as Seller, Henry Schein, Inc., as
Servicer, the various purchaser groups from time to time party thereto, and MUFG
Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.), as Agent. Capitalized
terms used in this Reduction Notice and not otherwise defined herein shall have
the meanings assigned thereto in the Receivables Purchase Agreement.

This letter constitutes a Reduction Notice pursuant to Section 1.3 of the
Receivables Purchase Agreement. The Seller desires to reduce the Aggregate
Invested Amount on                         ,             2 by the application of
cash to pay Aggregate Invested Amount and Yield to accrue (until such cash can
be used to pay commercial paper notes) with respect to such Aggregate Invested
Amount, together with all costs related to such reduction of Aggregate Invested
Amount, as follows:

 

(a)       Reduction Amount: $                            (b)       (X)      
Ratable Share3:        MUFG Bank, Ltd.’s Purchaser Group:   
$                        

 

2 

Notice must be given at least one Business Day prior to the requested reduction
date.

3 

For reductions based on the Ratable Share.

 

XII-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Reduction Notice to be
executed by its duly authorized officer as of the date first above written.

 

HSFR, INC.

By:    

Name:    

Title:    

 

XII-2



--------------------------------------------------------------------------------

EXHIBIT XIII

FORM OF MAXIMUM PURCHASE LIMIT DECREASE NOTICE

___________ , _____

MUFG Bank, Ltd., as Agent

1251 Avenue of the Americas, 12th Floor

New York, New York 10020-1104

Attention:

Securitization Department

Telephone:

(212) 782-6957

Facsimile:

(212) 782-6448

[Address to each Purchaser Agent] – [PURCHASER AGENTS TO PROVIDE]

Ladies and Gentlemen:

Reference is hereby made to the Receivables Purchase Agreement, dated as of
April 17, 2013 (as heretofore amended or supplemented, the “Receivables Purchase
Agreement”), among HSFR, Inc., as Seller, Henry Schein, Inc., as Servicer, the
various purchaser groups from time to time party thereto, and MUFG Bank, Ltd.
(f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Agent. Capitalized terms used
in this Maximum Purchase Limit Decrease Notice and not otherwise defined herein
shall have the meanings assigned thereto in the Receivables Purchase Agreement.

This letter constitutes a Maximum Purchase Limit Decrease Notice pursuant to
Section 1.1(b) of the Receivables Purchase Agreement. The Seller desires to
decrease the Maximum Purchase Limit and respective Commitments of each Purchaser
Group on _____, ____4 to the following amounts:

(a)    Maximum Purchase Limit: $__________________

(b)    Ratable Share of Each Purchaser Group:

MUFG Bank, Ltd.: $________________

Seller hereby represents and warrants as of the date hereof, and as of the date
of this decrease, as follows:

(i)    the representations and warranties contained in Section V of the
Receivables Purchase Agreement are correct in all material respects on and as of
such dates as though made on and as of such dates and shall be deemed to have
been made on such dates; and

(ii)    no event has occurred and is continuing, or would result from the
decrease proposed hereby, that constitutes a Termination Event or an Unmatured
Termination Event.

 

4 

Notice must be given at least ten Business Days prior to the requested decrease,
and must be in a minimum amount of $100,000,000.

 

XIII-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Maximum Purchase Limit
Decrease Notice to be executed by its duly authorized officer as of the date
first above written.

 

HSFR, Inc. By:    

Name:    

Title:    

 

XIII-2



--------------------------------------------------------------------------------

EXHIBIT XIV

CALCULATION PERIODS

Part 1 – Calculation Periods

 

2019

       # of
Weeks      Month
End      # of business
days      # of Weeks
in quarter  

January

     5        2/2        24     

February

     4        3/2        20     

March

     4        3/30        20        13  

April

     4        4/27        20     

May

     5        6/1        24     

June

     4        6/29        20        13  

July

     5        8/3        24     

August

     4        8/31        20     

September

     4        9/28        19        13  

October

     5        11/2        25     

November

     4        11/30        18     

December

     4        12/28        19        13        52           253        52  

 

2020

       # of
Weeks      Month
End      # of business
days      # of Weeks
in quarter  

January

     5        2/1        24     

February

     4        2/29        20     

March

     4        3/28        20        13  

April

     4        4/25        20     

May

     5        5/30        24     

June

     4        6/27        20        13  

July

     5        8/1        24     

August

     4        8/29        20     

September

     4        9/26        19        13  

October

     5        10/31        25     

November

     4        11/28        18     

December

     4        12/26        19        13        52           253        52  

 

XIII-3



--------------------------------------------------------------------------------

2021

       # of
Weeks      Month
End      # of business
days      # of Weeks
in quarter  

January

     5        1/30        24     

February

     4        2/27        20     

March

     4        3/27        20        13  

April

     4        4/24        20     

May

     5        5/29        25     

June

     4        6/26        19        13  

July

     5        7/31        24     

August

     4        8/28        20     

September

     4        9/25        19        13  

October

     5        10/30        25     

November

     4        11/27        18     

December

     4        12/25        19        13        52           253        52  

 

2022

       # of
Weeks      Month
End      # of business
days      # of Weeks
in quarter  

January

     5        1/29        24     

February

     4        2/26        20     

March

     4        3/26        20        13  

April

     4        4/23        20     

May

     5        5/28        25     

June

     4        6/25        19        13  

July

     5        7/30        24     

August

     4        8/27        20     

September

     4        9/24        19        13  

October

     5        10/29        25     

November

     4        11/26        18     

December

     5        12/31        24        14        53           258        53  

 

XIV-4



--------------------------------------------------------------------------------

Part 2 – Specified Calculation Periods

 

2019

       # of
Weeks      Month
End      # of business
days  

February

     4        3/2        20  

May

     5        6/1        24  

August

     4        8/31        20  

November

     4        11/30        18  

 

2020

       # of
Weeks      Month
End      # of business
days  

February

     4        2/29        20  

May

     5        5/30        24  

August

     4        8/29        20  

November

     4        11/28        18  

 

2021

       # of
Weeks      Month
End      # of business
days  

February

     4        2/27        20  

May

     5        5/29        25  

August

     4        8/28        20  

November

     4        11/27        18  

 

2022

       # of
Weeks      Month
End      # of business
days  

February

     4        2/26        20  

May

     5        5/28        25  

August

     4        8/27        20  

November

     4        11/26        18  

 

XIX-5



--------------------------------------------------------------------------------

SCHEDULE A

DOCUMENTS TO BE DELIVERED

ON OR PRIOR TO THE CLOSING DATE

1.    Executed copies of the Receivables Purchase Agreement, duly executed by
the parties thereto.

2.    Copy of the Resolutions of the Board of Directors of each Seller Party and
Performance Guarantor certified by its Secretary authorizing such Person’s
execution, delivery and performance of this Agreement and the other Transaction
Documents to be delivered by it hereunder.

3.    Articles or Certificate of Incorporation of each Seller Party and
Performance Guarantor certified by the Secretary of State of its jurisdiction of
incorporation on or within thirty (30) days prior to the initial Purchase.

4.    Good Standing Certificate for each Seller Party and Performance Guarantor
issued by the Secretaries of State of its state of incorporation and each
jurisdiction where it has material operations, each of which is listed below:

a.    Seller: Delaware

b.    Servicer: Delaware

c.    Performance Guarantor: Delaware

5.    A certificate of the Secretary of each Seller Party and Performance
Guarantor certifying (i) the names and signatures of the officers authorized on
its behalf to execute this Agreement and any other Transaction Documents to be
delivered by it hereunder and (ii) a copy of such Person’s By-Laws.

6.    Pre-filing state and federal tax lien, judgment lien and UCC lien searches
against each Seller Party from the following jurisdictions:

a.    Seller: Delaware

b.    Servicer: Delaware

7.    Time stamped receipt copies of proper financing statements, duly filed
under the UCC on or before the date of the initial Purchase in all jurisdictions
as may be necessary or, in the opinion of the Agent or any Purchaser Agent,
desirable, under the UCC of all appropriate jurisdictions or any comparable law
in order to perfect the ownership or security interests contemplated by this
Agreement.

8.    Time stamped receipt copies of proper UCC termination statements, if any,
necessary to release all security interests and other rights of any Person in
the Receivables or Related Security previously granted by any Originator.

 

XIV-1



--------------------------------------------------------------------------------

9.    Executed copies of Collection Account Agreements for each Lock-Box and
Collection Account.

10.    A favorable opinion of legal counsel for the Seller Parties and
Performance Guarantor reasonably acceptable to the Agent and each Purchaser
Agent which addresses the following matters and such other matters as the Agent
and each Purchaser Agent may reasonably request:

(a)    Each of the Seller Parties and Performance Guarantor is a corporation
duly organized, validly existing, and in good standing under the laws of such
Person’s state of incorporation.

(b)    Each of the Seller Parties and Performance Guarantor has all requisite
authority to conduct its business in each jurisdiction where failure to be so
qualified would have a material adverse effect on such entity’s business.

(c)    The execution and delivery by each of the Seller Parties and Performance
Guarantor of the Transaction Document to which it is a party and its performance
of its obligations thereunder have been duly authorized by all necessary
organizational action and proceedings on the part of such entity and will not:

(i)    require any action by or in respect of, or filing with, any governmental
body, agency or official (other than the filing of UCC financing statements); or

(ii)    contravene, or constitute a default under, any provision of applicable
law or regulation or of its articles or certificate of incorporation or bylaws
or of any agreement, judgment, injunction, order, decree or other instrument
binding upon such entity.

(d)    Each of the Transaction Documents to which each of the Seller Parties and
Performance Guarantor is a party has been duly executed and delivered by such
entity and constitutes the legally valid, and binding obligation of such entity
enforceable in accordance with its terms, except to the extent the enforcement
thereof may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally and subject also to the availability
of equitable remedies if equitable remedies are sought.

(e)    The provisions of the Receivables Purchase Agreement are effective to
create valid security interests in favor of the Agent, for the benefit of the
Secured Parties, in all of Seller’s right, title and interest in and to the
Receivables and Related Security described therein which constitute “accounts,”
“chattel paper” or “general intangibles” (each as defined in the UCC)
(collectively, the “Opinion Collateral”), as security for the payment of the
Aggregate Unpaids.

(f)    Upon filing of the UCC-1 Financing Statements in such filing offices and
payment of the required filing fees, the security interest in favor of the
Agent, for the benefit of the Secured Parties, in the Receivables and the other
Opinion Collateral will be perfected (in the case of the other Opinion
Collateral, to the extent the security interests may be perfected by the filing
of a UCC-1 Financing Statement).

 

XIX-2



--------------------------------------------------------------------------------

(g)    Neither of the Seller Parties is an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

11.    The Fee Letter.

12.    A Settlement Report as of April 17, 2013.

13.    The Liquidity Agreement, duly executed by each of the parties thereto.

14.    Executed copies of (i) all consents from and authorizations by any
Persons and (ii) all waivers and amendments to existing credit facilities, that
are necessary in connection with this Agreement, if any.

15.    If applicable, for each Purchaser that is not incorporated under the laws
of the United States of America, or a state thereof, two duly completed copies
of United States Internal Revenue Service Form W-8BEN or W-8ECI, as applicable,
certifying in either case that such Purchaser is entitled to receive payments
under the Agreement without deduction or withholding of any United States
federal income taxes.

 

XIX-3